Exhibit 10.1

 

FORM OF EXECUTION VERSION

 

RECEIVABLES FINANCING AGREEMENT

 

dated as of July 15, 2020

 

TPGVC FUNDING COMPANY LLC,
as Borrower,

 

TRIPLEPOINT PRIVATE VENTURE CREDIT INC.,
individually and as Collateral Manager and as Equityholder,

 

THE LENDERS PARTIES HERETO,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent,

 

DEUTSCHE BANK AG, NEW YORK BRANCH AND MUFG UNION BANK, N.A.,

as Joint Lead Arrangers,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Paying Agent and as Collection Account Bank,

 

U.S. BANK NATIONAL ASSOCIATION,
as Custodian,

 

and

 

VERVENT INC.,
as Backup Collateral Manager

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       Section 1.1 Defined Terms 1      
Section 1.2 Other Definitional Provisions 53       ARTICLE II THE FACILITY,
ADVANCE PROCEDURES AND NOTES 54       Section 2.1 Advances and Approvals 54    
  Section 2.2 Funding of Advances 55       Section 2.3 Notes 56      
Section 2.4 Repayment and Prepayments 56       Section 2.5 Calculation of
Discount Factor 57       Section 2.6 Defaulting Lenders 58       Section 2.7
Replacement of Lenders 59       Section 2.8 Extension of Scheduled Facility
Termination Date 60       Section 2.9 Increase of Facility Amount 60      
ARTICLE III YIELD, FEES, ETC. 61       Section 3.1 Yield 61       Section 3.2
Yield Payment Dates 61       Section 3.3 Yield Calculation 61       Section 3.4
Computation of Yield 61       ARTICLE IV PAYMENTS; TAXES 62       Section 4.1
Making of Payments 62       Section 4.2 Due Date Extension 62       Section 4.3
Taxes 62

 



 i 

 

 

ARTICLE V INCREASED COSTS, ETC. 66       Section 5.1 Increased Costs 66      
Section 5.2 Funding Losses 67       ARTICLE VI EFFECTIVENESS; CONDITIONS TO
ADVANCES 68       Section 6.1 Effectiveness 68       Section 6.2 Advances 69    
  ARTICLE VII ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS 71      
Section 7.1 Retention and Termination of the Collateral Manager 71      
Section 7.2 Duties of the Collateral Manager 73       Section 7.3
Representations and Warranties of the Collateral Manager 76       Section 7.4
Covenants of the Collateral Manager 77       Section 7.5 Collateral Management
Fee; Payment of Certain Expenses by Collateral Manager; Backup Collateral
Manager Fee 80       Section 7.6 Distribution Date Statement 81      
Section 7.7 Annual Statement as to Compliance; Notice of Collateral Manager
Default 81       Section 7.8 Audit of Transferred Contracts 81       Section 7.9
Access to Certain Documentation and Information Regarding Contracts 82      
Section 7.10 Certain Duties and Representations of Backup Collateral Manager 83
      Section 7.11 Consequences of a Collateral Manager Default 84      
Section 7.12 Appointment of Backup Collateral Manager as Successor Collateral
Manager 84       Section 7.13 Lockbox Accounts 85       Section 7.14 Payments in
Respect of Ineligible Contracts 85       Section 7.15 Substitution of Contracts
Pursuant to Technology Exchange Option 86

 



 ii 

 

 

Section 7.16 Repurchase 86       Section 7.17 Contracts Subject to Retained
Interest Provisions 87       Section 7.18 Optional Offer to Sell 87      
ARTICLE VIII ACCOUNTS; PAYMENTS 88       Section 8.1 Borrower Accounts 88      
Section 8.2 Collateral Manager Reimbursements 90       Section 8.3 Application
of Collections 90       Section 8.4 Additional Deposits 90       Section 8.5
Distributions 90       Section 8.6 Fees 92       Section 8.7 Net Deposits 93    
  Section 8.8 Required Warrant Reserve 93       ARTICLE IX REPRESENTATIONS AND
WARRANTIES 93       Section 9.1 Organization and Good Standing 94      
Section 9.2 Due Qualification 94       Section 9.3 Power and Authority 94      
Section 9.4 Security Interest; Binding Obligations 94       Section 9.5 No
Violation 95       Section 9.6 No Proceedings 95       Section 9.7 No Consents
95       Section 9.8 Solvency 96       Section 9.9 Tax Treatment 96      
Section 9.10 Compliance With Laws 96       Section 9.11 Taxes 96      
Section 9.12 Certificates 96       Section 9.13 No Liens, Etc. 96

 



 iii 

 

 

Section 9.14 Purchase and Sale 97       Section 9.15 Information True and
Correct 97       Section 9.16 ERISA Matters 97       Section 9.17 Financial or
Other Condition 97       Section 9.18 Investment Company Status 97      
Section 9.19 Eligible Contract Payments 98       Section 9.20 Use of Proceeds 98
      Section 9.21 Separate Existence 98       Section 9.22 Investments 98      
Section 9.23 Transaction Documents 98       Section 9.24 Ownership of the
Borrower 99       Section 9.25 Anti-Terrorism, Anti-Money Laundering 99      
Section 9.26 Anti-Bribery and Corruption 100       Section 9.27 Volcker Rule 100
      Section 9.28 AIFMD 100       Section 9.29 EEA Financial Institution 101  
    ARTICLE X COVENANTS 101       Section 10.1 Protection of Security Interest
of the Secured Parties 101       Section 10.2 Other Liens or Interests 102      
Section 10.3 Costs and Expenses 102       Section 10.4 Reporting Requirements
102       Section 10.5 Separate Existence 103       Section 10.6 Hedging
Agreements 106       Section 10.7 Tangible Net Worth 108       Section 10.8
Minimum Equity Condition 108       Section 10.9 Stock, Merger, Consolidation,
Etc. 108       Section 10.10 Change in Name 108

 



 iv 

 

 

Section 10.11 Indebtedness; Guarantees 108       Section 10.12 Limitation on
Acquisitions 108       Section 10.13 Documents 108       Section 10.14
Preservation of Existence 109       Section 10.15 Keeping of Records and Books
of Account 109       Section 10.16 Accounting Treatment 109       Section 10.17
Limitation on Investments 109       Section 10.18 Distributions 109      
Section 10.19 Performance of Borrower Assigned Agreements 110      
Section 10.20 Notice of Material Adverse Claim 110       Section 10.21 Delivery
of Original Promissory Notes 110       Section 10.22 Further Assurances;
Financing Statements 111       Section 10.23 Risk Retention Requirements 112    
  Section 10.24 Taxes 113       Section 10.25 ERISA 113       Section 10.26
Policies and Procedures for Sanctions 113       Section 10.27 Compliance with
Sanctions 113       Section 10.28 Compliance with Anti-Money Laundering 114    
  Section 10.29 Ineligible Collateral 114       ARTICLE XI THE BACKUP collateral
manager 114       Section 11.1 Limitation on Liability of Backup Collateral
Manager 114       Section 11.2 Covenants and Representations and Warranties of
the Backup Collateral Manager 117       ARTICLE XII THE CUSTODIAN 117      
Section 12.1 Delivery of Contract Files; Custodian to Act as Agent 117      
Section 12.2 Contract File Certification 119       Section 12.3 Obligations of
the Custodian 120

 



 v 

 

 

Section 12.4 Release of Contract Files 122       Section 12.5 Removal or
Resignation of the Custodian 124       Section 12.6 Examination of Contract
Files 125       Section 12.7 Insurance of the Custodian 125       Section 12.8
Representations and Warranties 125       Section 12.9 Statements 126      
Section 12.10 No Adverse Interest of the Custodian 126       Section 12.11 Lost
Note Affidavit 126       Section 12.12 Reliance of the Custodian 126      
Section 12.13 Term of Custody 127       Section 12.14 Tax Reports 127      
Section 12.15 Transmission of Contract Files 127       Section 12.16 Further
Rights of the Custodian 127       Section 12.17 Custodian Compensation 129      
Section 12.18 Compliance with Applicable Banking Law 129       Section 12.19
Securities Custodian 130       ARTICLE XIII GRANT OF SECURITY INTEREST 130      
Section 13.1 Borrower’s Grant of Security Interest 130       Section 13.2
Borrower Remains Liable 132       Section 13.3 Release of Collateral 132      
Section 13.4 Certain Remedies 132       Section 13.5 Limitation on Duty of
Facility Agent in Respect of Collateral 134       ARTICLE XIV FACILITY
TERMINATION EVENTS 135       Section 14.1 Facility Termination Events 135      
Section 14.2 Effect of Facility Termination Event 138       Section 14.3 Rights
Upon Facility Termination Event 138

 



 vi 

 

 

ARTICLE XV THE AGENTS 139       Section 15.1 Appointment 139       Section 15.2
Delegation of Duties 139       Section 15.3 Exculpatory Provisions 140      
Section 15.4 Reliance by Note Agents 140       Section 15.5 Notices 140      
Section 15.6 Non-Reliance on Note Agents 141       Section 15.7 Indemnification
141       Section 15.8 Successor Agent 142       Section 15.9 Note Agents in
their Individual Capacity 142       Section 15.10 Compliance with Applicable
Banking Law 143       Section 15.11 The Paying Agent 143       ARTICLE XVI
ASSIGNMENTS 146       Section 16.1 Restrictions on Assignments 146      
Section 16.2 Documentation 146       Section 16.3 Rights of Assignee 146      
Section 16.4 Notice of Assignment by Lenders 147       Section 16.5
Registration; Registration of Transfer and Exchange 147       Section 16.6
Mutilated, Destroyed, Lost and Stolen Notes 148       Section 16.7 Persons
Deemed Owners 149       Section 16.8 Cancellation 149       Section 16.9
Participations; Pledge 149       Section 16.10 Reallocation of Advances 150    
  ARTICLE XVII INDEMNIFICATION 150       Section 17.1 Borrower Indemnity 150    
  Section 17.2 Collateral Manager Indemnity 152

 



 vii 

 

 

Section 17.3 Contribution 153       ARTICLE XVIII MISCELLANEOUS 153      
Section 18.1 No Waiver; Remedies 153       Section 18.2 Amendments, Waivers 154
      Section 18.3 Notices, Etc. 155       Section 18.4 Costs, Expenses and
Taxes 155       Section 18.5 Binding Effect; Survival 156       Section 18.6
Captions and Cross References 156       Section 18.7 Severability 156      
Section 18.8 GOVERNING LAW 156       Section 18.9 Counterparts; Electronic
Execution 156       Section 18.10 WAIVER OF JURY TRIAL 157       Section 18.11
No Proceedings 157       Section 18.12 Limited Recourse to the Lenders 158      
Section 18.13 ENTIRE AGREEMENT 158       Section 18.14 Confidentiality 158      
Section 18.15 Replacement of Lenders 159       Section 18.16 No Advisory or
Fiduciary Responsibility 159       Section 18.17 Option to Acquire Rating 160  
    Section 18.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 160       Section 18.19 Acknowledgement Regarding Any Supported
QFCs 161

 



 viii 

 

 

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Electronic Asset Approval Request EXHIBIT C-3
Form of Electronic Asset Approval Notice EXHIBIT D Form of Distribution Date
Statement EXHIBIT E Form of Custodian Certification EXHIBIT F-1 Request for
Release EXHIBIT F-2 Request for Release and Receipt EXHIBIT F-3 Request for
Release of Request for Release and Receipt EXHIBIT G Executive Officers of
Custodian EXHIBIT H Form of Collateral Manager’s Acknowledgement EXHIBIT I
Section 4.3 Certificate EXHIBIT J-1 Required Contract Files EXHIBIT J-2
Securities Documents EXHIBIT K PitchBook Industry Codes EXHIBIT L Form of
Joinder Agreement EXHIBIT M Form of Borrowing Base Certificate     SCHEDULE 7.13
Lockbox Accounts SCHEDULE 8.1 Borrower Accounts     ANNEX I Credit and
Collection Policy

 



 i 

 

 

RECEIVABLES FINANCING AGREEMENT

 

THIS RECEIVABLES FINANCING AGREEMENT (this “Agreement”) is made and entered into
as of July 15, 2020, among TPGVC FUNDING COMPANY LLC, a Maryland limited
liability company (the “Borrower”), TRIPLEPOINT PRIVATE VENTURE CREDIT INC., a
Maryland corporation, in its individual capacity (“TPVC”) and as collateral
manager (in such capacity, together with its successors and permitted assigns in
such capacity, the “Collateral Manager”) and as sole equityholder of the
Borrower (the “Equityholder”), each LENDER (as hereinafter defined) FROM TIME TO
TIME PARTY HERETO, U.S. BANK NATIONAL ASSOCIATION, as Custodian (as hereinafter
defined), VERVENT INC., as Backup Collateral Manager (as hereinafter defined),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as paying agent (in such capacity, the
“Paying Agent”) and as Collection Account Bank (as hereinafter defined),
DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Facility
Agent”) and DEUTSCHE BANK AG, NEW YORK BRANCH and MUFG UNION BANK, N.A. as Joint
Lead Arrangers (each such party, in such capacity, the “Joint Lead Arrangers”).

 

RECITALS

 

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Collateral Manager,
the Backup Collateral Manager and the Custodian to perform certain collateral
management functions related to the Transferred Contracts (as defined herein)
and the Borrower Collateral (as defined herein) on the terms and conditions set
forth herein; and

 

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Collateral Manager, the Backup Collateral Manager and the
Custodian each desire to perform certain functions related to the Transferred
Contracts and the Borrower Collateral on the terms and conditions set forth
herein.

 

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1          Defined Terms. As used in this Agreement, the following
terms have the following meanings:

 

“Account Agreement” means the Account Bank Agreement, dated as of the date
hereof, among Deutsche Bank Trust Company Americas, as account bank, the
Collateral Manager, the Borrower and the Facility Agent that governs the
Borrower Accounts.

 



 

 

 

“Account Collateral” has the meaning set forth in Section 13.1.

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

 

“Administrative Agreement” means the Administrative Services and Premises
Agreement, dated as of the date hereof, by and between TPVC and the Borrower (or
any other agreement containing substantially similar terms and acceptable to the
Facility Agent).

 

“Advance” and “Advances” have the meanings set forth in Section 2.1(a).

 

“Advance Date” has the meaning set forth in Section 2.1(a).

 

“Advance Rate” means 50%; provided that after the Maturity Date, the Advance
Rate shall be 0%; provided, further, that the Advance Rate may be permanently
reduced as set forth in Section 8.8(c).

 

“Advance Request” has the meaning set forth in Section 2.2.

 

“Adverse Claim” means any claim of ownership or any Lien, security interest,
title retention, trust or other charge or encumbrance, or other type of
preferential arrangement having the effect or purpose of creating a Lien or
security interest, other than Permitted Liens.

 

“Affected Person” has the meaning set forth in Section 5.1.

 

“Affiliate” of any Person means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan); provided, however, for the avoidance
of doubt, at no time shall TPC or any of its Affiliates be deemed to be an
Affiliate of the Borrower or TPVC; provided, further, that for purposes of
Section 10.12, “Affiliate” of the Borrower or TPVC shall not include any Person
controlled by, or under common control with, the Borrower or TPVC as a result of
any Portfolio Investment. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power:

 

(a)            to vote 10% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing partners;
or

 

(b)            to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Agented Contract” means one or more Contracts entered into by an Obligor as
part of a syndicated transaction wherein (i) the Contract is originated in
accordance with the Credit and Collection Policy (without regard to any
contemporaneous or subsequent syndication of such Contract), (ii) if TPVC or any
of its Affiliates is the agent, the Contract Files with respect thereto are
delivered to the Custodian in accordance with this Agreement and, otherwise, the
Contract Files are held by the related agent and (iii) the Borrower has all of
the rights of a lender or lessor with respect to such Contract and the Related
Security, which have been transferred to the Borrower with respect to such
Contract, but none of the obligations as such obligations relate to the Retained
Interest.

 



 2 

 

 

“Aggregate Contracts Balance” means, as of any date, the Aggregate Outstanding
Principal Balance for all Transferred Contracts minus the Aggregate Outstanding
Principal Balance of all Ineligible Contracts.

 

“Aggregate Notional Amount” means, with respect to any date of determination, an
amount equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date of determination.

 

“Aggregate Outstanding Principal Balance” means, with respect to any designated
group of Contracts as of any date, the equivalent in Dollars, as determined by
the Collateral Manager using the Applicable Exchange Rate, of the sum of the
outstanding Principal Balances of all Contract Payments due under such Contracts
as at 11:59 p.m. (New York City time) on the immediately preceding Business Day.

 

“Aggregate Unfunded Amount” means, as of any date of determination, the
equivalent in Dollars, as determined by the Collateral Manager using the
Applicable Conversion Rate, of the sum of the unfunded commitments and all other
standby or contingent commitments associated with each revolving loan facility
included in the Borrower Collateral as of such date only to the extent such
unfunded commitments and other standby or contingent commitments have been
assigned to and assumed by Borrower. The Aggregate Unfunded Amount shall not
include any commitments under any such revolving loan facility that has expired,
terminated or been reduced to zero, or to the extent such commitments have not
been assigned to or assumed by Borrower (that is, the funding obligation remains
with TPVC, and shall be reduced concurrently (and upon notice thereof to the
Facility Agent) with each documented reduction in commitments of the Borrower
under such revolving loan facility).

 

“AIF” has the meaning given to the term under the AIFMD.

 

“AIFM” has the meaning given to the term under the AIFMD.

 

“AIFMD” means (a) Directive 2011/61/EU of the European Parliament and of the
Council of 8 June 2011 on Alternative Investment Fund Managers and amending
Directives 2003/41/EC and 2009/65/EC and Regulations (EC) No. 1060/2009 and (EU)
No. 1095/2010, as the same may be amended, supplemented, superseded or
re-adopted from time to time (whether with or without qualification) and (b) any
applicable law of a member state of the European Union implementing the AIFMD.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the highest of:

 

(a)            the rate of interest announced publicly by DBNY in New York,
New York, from time to time as DBNY’s base commercial lending rate;

 



 3 

 

 

(b)            ½ of one percent above the Federal Funds Rate; and

 

(c)            0.50%.

 

“Alternative Rate” for any Advance means a rate per annum equal to the LIBOR
Rate for such Advance or portion thereof; provided, however, that in the case
of:

 

(a)            any day on or after the first day on which a Committed Lender
shall have notified the Facility Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Official Body asserts that it is unlawful, for such
Committed Lender to fund such Advance at the Alternative Rate set forth above
(and such Committed Lender shall not have subsequently notified such Agent that
such circumstances no longer exist), or

 

(b)            any period in the event the LIBOR Rate is not reasonably
available to any Lender for such period,

 

the “Alternative Rate” shall be a floating rate per annum equal to the Alternate
Base Rate in effect on each day of such fixed period.

 

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period
(excluding any Collections necessary to settle Eligible Contract Payments), and
any amounts paid into the Collection Account under any Hedging Agreement with
respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account and the Lockbox Accounts since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account since the last day of the related Collection Period, plus (d) any
amounts on deposit in the Warrant Reserve Account that are designated as Amount
Available by the Collateral Manager in accordance with Section 8.8, plus (e) any
amounts (including investment income) on deposit in the Warrant Reserve Account
in excess of the Required Retained Warrant Proceeds Amount.

 

“Anti-Bribery and Corruption Laws” has the meaning set forth in Section 9.26.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.25.

 

“Applicable Banking Law” means, for any Person, all existing and future laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to
anti-bribery and corruption, the funding of terrorist activities and money
laundering, including the Anti-Money Laundering Laws, the U.S. Foreign Corrupt
Practices Act, the U.K. Bribery Act, other applicable anti-bribery and
corruption legislation, and Section 326 of the USA Patriot Act.

 

“Applicable Conversion Rate” means, (x) for an actual currency exchange, the
GBP-Dollar spot rate or the Euro-Dollar spot rate, as applicable, obtained by
the Collateral Manager through customary banking channels, including the
Facility Agent’s own banking facilities or (y) for all other purposes, the
GBP-Dollar spot rate or the Euro-Dollar spot rate, as applicable, that appeared
in the Wall Street Journal for GBP or Euro at the end of the immediately
preceding Business Day.

 



 4 

 

 

“Applicable Exchange Rate” means with respect to any Contract denominated and
payable in Euros or GBPs on any day, the lesser of (a) the applicable
currency-Dollar spot rate used by the Borrower (as determined by the Collateral
Manager) to acquire such currency on the related cut-off date and (b) the
Applicable Conversion Rate for such currency.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Margin” means (i) prior to the Scheduled Facility Termination Date
and the Maturity Date, 3.50% per annum, (ii) after the Scheduled Facility
Termination Date but prior to the Maturity Date, 4.50% per annum and (iii) on
and after the Facility Termination Date, 7.50% per annum for all Advances (or
any portion thereof) which shall be funded at the Alternate Base Rate.

 

“APR” of a Contract means, in the case of a Loan, the interest rate or annual
rate of finance charges used to determine periodic payments with respect to the
related Contract Payment or, in the case of a Lease, the Imputed Lease Rate.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis based
on the quarterly financial statements and/or annual financial statements, as
applicable, of TPVC, without duplication, of (a) the fair market value of the
total assets of TPVC and its consolidated Subsidiaries as required by, and in
accordance with, GAAP and Applicable Law and any orders of the Securities and
Exchange Commission issued to TPVC, to be determined by the Board of Directors
of TPVC and reviewed by its auditors on a quarterly basis, less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of TPVC and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of TPVC
and its consolidated Subsidiaries, in each case as determined pursuant to the
Investment Company Act, and any orders of the Securities and Exchange Commission
issued to or with respect to TPVC thereunder, including any exemptive relief
granted by the Securities and Exchange Commission with respect to the
indebtedness of any SBIC Subsidiary; provided that unfunded commitments of TPVC
and/or Borrower shall not be considered Indebtedness for purposes of this
definition.

 



 5 

 

 

“Asset Approval Notice” means an electronic notice containing the information
from Exhibit C-3 and that provides the approval of the Facility Agent, in its
sole discretion, to the acquisition (or incremental pledge) of one or more
Contracts.

 

“Asset Approval Request” means an electronic notice to the Facility Agent in the
form of an email that (a) either (i) is in the form of Exhibit C-2 or
(ii) notifies the Facility Agent that the information required by Exhibit C-2
has been posted to the relevant data site and (b) requests the approval of the
Facility Agent, in its sole discretion, of one or more Contracts.

 

“Availability Block” means, as of any date of determination, an amount necessary
to maintain an Effective Advance Rate at or below 45%, assuming for the purposes
of this calculation that Advances outstanding shall be equal to the lowest of
(i) the Facility Amount, (ii) the Borrowing Base and (iii) the Maximum
Availability.

 

“Backup Collateral Manager” means Vervent Inc. solely in its capacity as Backup
Collateral Manager, together with its successors and permitted assigns in such
capacity which, so long as no Unmatured Collateral Manager Default, Collateral
Manager Default, Unmatured Facility Termination Event or Facility Termination
Event has occurred and is continuing, are reasonably acceptable to TPVC.

 

“Backup Collateral Manager Fee” means, for any Distribution Date, the amount
payable to the Backup Collateral Manager as its regular fee on such Distribution
Date pursuant to the Backup Collateral Manager Fee Letter.

 

“Backup Collateral Manager Fee Letter” means (a) that certain schedule of fees
of Vervent Inc., as Backup Collateral Manager, acknowledged by the Collateral
Manager and the Borrower, as the same may be amended, supplemented or otherwise
modified by the parties thereto with the consent of the Facility Agent and
(b) any letter agreement(s) or schedule of fees entered into by TPVC, the
Equityholder and the Borrower, with the consent of the Facility Agent, with a
substitute Backup Collateral Manager in replacement of the schedule of fees
referred to in clause (a) above relating to fees payable to such substitute
Backup Collateral Manager.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101,
et seq., as amended.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published in
May 2018 to comply with the Financial Crimes Enforcement Network customer due
diligence rules.

 



 6 

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or
(c) any governmental or other plan or arrangement that is not subject to ERISA
or to Section 4975 of the Code but is subject to any law or restriction
substantially similar to Section 406 of ERISA or Section 4975 of the Code or
(d) any entity whose underlying assets include “plan assets” of the foregoing
employee benefit plans or plans (within the meaning of the DOL Regulations or
otherwise).

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning set forth in the Preamble.

 

“Borrower Accounts” has the meaning set forth in Section 8.1(c).

 

“Borrower Assigned Agreements” has the meaning set forth in Section 13.1(c).

 

“Borrower Collateral” has the meaning set forth in Section 13.1.

 

“Borrowing Base” means, on any day, (i) the product of the Advance Rate and the
Aggregate Contracts Balance for all Transferred Contracts on such date minus
(ii) the Excess Concentration Amount minus (iii) the Aggregate Unfunded Amount
plus (iv) the equivalent in Dollars of all Principal Collections on deposit in
the Collection Account (as determined by the Collateral Manager using the
Applicable Conversion Rate) minus (v) the Availability Block.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York, Menlo Park, California,
Minneapolis, Minnesota, Florence, South Carolina, Boston, Massachusetts or the
city in which the Corporate Trust Office is located are authorized or obligated
by law, executive order or government decree to remain closed.

 

“Capped Fees/Expenses - Backup Collateral Manager” means, at any time, fees,
costs and expenses due at such time (if any) to the Backup Collateral Manager
under the Transaction Documents such that the aggregate amount of such fees,
costs and expenses paid to the Backup Collateral Manager under the Transaction
Documents in any calendar year do not exceed $35,000; provided that amounts in
excess of such cap may be allocated to and charged during the following calendar
year (to the extent they do not exceed the $35,000 cap for such following
calendar year).

 

“Capped Fees/Expenses - Custodian” means, at any time, fees, costs and expenses
due at such time (if any) to the Custodian under the Transaction Documents such
that the aggregate amount of such fees, costs and expenses paid to the Custodian
under the Transaction Documents in any calendar year do not exceed $40,000;
provided that amounts in excess of such cap may be allocated to and charged
during the following calendar year (to the extent they do not exceed the $40,000
cap for such following calendar year).

 



 7 

 

 

“Capped Fees/Expenses - Paying Agent” means, at any time, fees, costs and
expenses due at such time (if any) to the Paying Agent under the Transaction
Documents such that the aggregate amount of such fees, costs and expenses paid
to the Paying Agent under the Transaction Documents in any calendar year do not
exceed $40,000; provided that amounts in excess of such cap may be allocated to
and charged during the following calendar year (to the extent they do not exceed
the $40,000 cap for such following calendar year).

 

“Carrying Costs” means, for any Accrual Period, the sum of (i) the aggregate
amount of Yield accrued during such Accrual Period with respect to all Advances
outstanding during such Accrual Period plus (ii) all unpaid amounts due and
payable to the Hedge Counterparty as of the last day of such Accrual Period plus
(iii) 2.00%.

 

“Casualty Loss” means, with respect to any item of Contract Collateral, the
loss, theft, damage beyond repair or governmental condemnation or seizure of
such item of Contract Collateral.

 

“Certification” has the meaning set forth in Section 12.2.

 

“Change of Control” means any of the following: (a) either of Jim Labe or Sajal
Srivastava ceasing to (I) be an employee or officer of TPVC or (II) be involved
in the day-to-day management of TPVC, unless in the case of clause (I) and/or
(II) TPVC shall have within a reasonable period of time obtained a successor of
at least comparable background, experience and ability who is reasonably
acceptable to the Required Lenders; (b) both of Jim Labe and Sajal Srivastava
(or their approved replacements in accordance with clause (a) above) cease to be
(I) an employee or officer of TPVC or (II) involved in the day-to-day management
of TPVC; (c) TPVC ceases to directly own and control 100% of the outstanding
equity interests of Borrower; (d) TPVC or parties designated or appointed by
TPVC hereunder cease to be 100% of the managers of Borrower; (e) an “Advanced
Liquidity Event,” as defined under the Registration Statement, occurs with
respect to TPVC’s merger with another entity or TPVC’s sale of all or
substantially all of its assets; provided that (x) any merger or other business
combination by and between TPVC and TriplePoint Venture Growth BDC Corp., a
Maryland corporation, or (y), for the avoidance of doubt, any listing of TPVC’s
shares on a national securities exchange, including in connection with an
initial public offering by TPVC, shall not be a “Change of Control” under this
Agreement, (f) any “assignment” (as defined in Section 202(a)(1) of the
Investment Advisors Act of 1940, as amended) of either (i) the related
investment management agreement by the Collateral Manager or (ii) the ownership
interests of the Collateral Manager and (g) TPC is no longer the investment
manager of the Equityholder and an acceptable replacement (as approved by the
Required Lenders) shall not have been appointed within thirty (30) days.

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Contract Payments or
the related Contracts or any other property of the Borrower, the Equityholder or
TPVC and (iii) any such taxes, levies, assessment, charges or claims which
constitute a lien or encumbrance on any property of the Borrower, the
Equityholder or TPVC.

 



 8 

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Management Fee” means, with respect to any Distribution Date, the
fee payable to and not waived by the Collateral Manager for services rendered
during the related Collection Period, which shall be equal to one-twelfth of the
product of (i) the Collateral Management Fee Percentage multiplied by (ii) the
average of (a) Aggregate Outstanding Principal Balance of the Transferred
Contracts on the first day of the related Collection Period and (b) Aggregate
Outstanding Principal Balance of the Transferred Contracts on the last day of
the related Collection Period and, with respect to any successor Collateral
Manager, the amounts specified in Section 8.2 to the extent not paid by the
original Collateral Manager, plus any Collateral Management Fee due with respect
any preceding Distribution Date which was not paid on such date.

 

“Collateral Management Fee Percentage” means 1.0%, or such higher rate as may be
payable at such time to a successor Collateral Manager.

 

“Collateral Manager” has the meaning set forth in the Preamble or, as
applicable, any successor collateral manager appointed pursuant to this
Agreement.

 

“Collateral Manager Default” means the occurrence of any one or more of the
following events:

 

(a)            any failure by the Collateral Manager to deposit or credit, or to
deliver for deposit, in the Collection Account any amount required hereunder to
be so deposited, credited or delivered or to make any required distributions
therefrom, that shall continue unremedied for a period of three (3) Business
Days after written notice of such failure is received from the Borrower, the
Custodian, the Backup Collateral Manager, a Lender or the Facility Agent or
after discovery of such failure by a Responsible Officer of the Collateral
Manager;

 

(b)            Any failure by the Collateral Manager to deliver to the Borrower,
the Backup Collateral Manager, a Lender or the Facility Agent, a Distribution
Date Statement by the third Business Day prior to the Distribution Date with
respect to which such report is due;

 

(c)            Failure on the part of the Collateral Manager duly to observe or
to perform in any material respect any other covenant or agreement of the
Collateral Manager set forth in this Agreement which failure (i) materially and
adversely affects the rights of the Borrower or the Lenders, and (ii) continues
unremedied for a period of thirty (30) days (if such failure can be remedied)
after the date on which written notice of such failure shall have been given to
the Collateral Manager by the Borrower or the Facility Agent;

 

(d)            The occurrence of an Insolvency Event with respect to the
Collateral Manager;

 



 9 

 

 

(e)            Any representation, warranty or statement of the Collateral
Manager made in this Agreement or any certificate, report or other writing
delivered pursuant hereto shall prove to be incorrect in any material respect as
of the time when the same shall have been made (i) which incorrect
representation, warranty or statement materially and adversely affects the
rights of the Lenders, and (ii) within thirty (30) days after written notice
thereof shall have been given to the Collateral Manager by the Borrower, the
Custodian, the Backup Collateral Manager, a Lender or the Facility Agent, the
circumstance or condition in respect of which such representation, warranty or
statement was incorrect shall not have been eliminated or otherwise cured; or

 

(f)             A Facility Termination Event occurs.

 

“Collateral Manager Report Date” means, with respect to any Distribution Date,
the third Business Day prior to such Distribution Date.

 

“Collection Account” means the account designated as the Collection Account in,
and which is established and maintained pursuant to, Section 8.1(a) and each
sub-account thereof (which shall include sub-accounts for Principal
Collections, Interest Collections and Retained Warrant Proceeds).

 

“Collection Account Bank” means any institution acceptable to the Facility Agent
at which the Collection Account, the Security Deposit Collection Account and the
Warrant Reserve Account are kept, which shall initially be Deutsche Bank Trust
Company Americas pursuant to the Account Agreement.

 

“Collection Period” means each calendar month and, with respect to a Collateral
Manager Report Date or a Distribution Date, the corresponding period in the
calendar month preceding the month in which such Collateral Manager Report Date
or Distribution Date occurs (such calendar month being referred to as the
“related” Collection Period with respect to such Collateral Manager Report Date
or Distribution Date) or, in the case of the initial Distribution Date and
Collateral Manager Report Date, the period commencing at the opening of business
on the Effective Date and ending on the last day of the calendar month in which
the Effective Date occurs. Any amount stated “as of the close of business of the
last day of a Collection Period” shall give effect to the following calculations
as determined as of the end of the day on such last day: (i) all applications of
collections on the Transferred Contracts and Repurchase Amounts, and (ii) all
distributions made pursuant to Section 8.5.

 

“Collections” means the sum of (i) all cash collections and other cash proceeds
of the Contract Payments and other property constituting Borrower Collateral
(including (a) security deposits to the extent withdrawn from the Security
Deposit Collection Account by the Collateral Manager pursuant to
Section 7.13(b) and applied as a payment on a Contract and (b) any proceeds
received by the Borrower as the result of exercising any Warrant Asset),
(ii) all payments received by the Borrower pursuant to the Hedging Agreements
entered into pursuant to Section 10.6, and (iii) the Repurchase Amount for
Repurchased Contracts.

 



 10 

 

 

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances may be sold by any placement agent or commercial paper dealer
selected by such Conduit Lender, as agreed in good faith between each such agent
or dealer and such Conduit Lender; provided if the rate (or rates) as agreed
between any such agent or dealer and such Conduit Lender for any Advance is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum plus (ii) 0.05%
per annum plus (iii) any and all reasonable costs and expenses of any issuing
and paying agent or other Person responsible for the administration of such
Conduit Lender’s commercial paper program in connection with the preparation,
completion, issuance, delivery or payment of commercial paper issued to fund the
making or maintenance of any Advance. Each Conduit Lender shall notify the
Paying Agent and Facility Agent of its Commercial Paper Rate applicable to any
Advance promptly after the determination thereof.

 

“Commitment” means, for each Committed Lender, (a) prior to the Facility
Termination Date, the commitment of such Committed Lender to make Advances to
the Borrower in an amount not to exceed, in the aggregate, the amount set forth
opposite such Committed Lender’s name on the signature pages to this Agreement
or the assignment by which such Committed Lender became a party to this
Agreement or assumed the Commitment (or a portion thereof) of another Committed
Lender pursuant to the assignment executed by such Committed Lender and its
assignee(s) and delivered pursuant to Article XVI or pursuant to a Joinder
Agreement executed and delivered pursuant to Article XVI, in each case with
notice to the Paying Agent and Facility Agent and (b) on and after the Facility
Termination Date, such Committed Lender’s pro rata share of all Advances
outstanding.

 

“Commitment Fee” means, from (and including) the Effective Date until (but
excluding) the earlier of (a) the date following the Facility Termination Date
and (b) the date the Borrower permanently reduces the aggregate outstanding
amount of Advances and Yield with respect thereto to zero and terminates this
Agreement, a fee payable in accordance with the terms and conditions of this
Agreement for each day in such period equal to the product of (x) the difference
between the aggregate Commitments for all the Committed Lenders in the such
Lender Group on such day minus the aggregate principal amount of outstanding
Advances funded by such Lender Group on such day, times (y) the Commitment Fee
Rate times (z) 1/360. Such Commitment Fee shall be paid in arrears, on the
related Distribution Date and on the earlier of the Maturity Date and the date
on which the aggregate amount of Advances outstanding and Yield with respect
thereto shall have been reduced to zero, in the amount of such Commitment Fee
that shall have accrued during the preceding Accrual Period or other period then
ending and which shall not have been previously paid

 

“Commitment Fee Rate” means a rate per annum equal to 0.25%

 

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment agreement or a Joinder Agreement in accordance with Article XVI) in
accordance with the terms of this Agreement.

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

 

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

 



 11 

 

 

“Continued Errors” has the meaning set forth in Section 11.1(g).

 

“Contract” means any Lease or Loan.

 

“Contract Collateral” means any tangible, personal or mixed property that is the
subject of a Lease or that is security for a Loan together with the Related
Security but excluding any Retained Interest.

 

“Contract File” means, with respect to each Contract, (i) the fully executed
original (or, to the extent permitted by Section 10.21, copy) of each related
promissory note and any related loan agreement, security agreement, mortgage,
moveable or immoveable hypothec, deed of hypothec, assignments, guarantees, note
purchase agreement, intercreditor and/or subordination agreement and, with
respect to any Lease, the summary schedule sent by TPVC to the Obligor
thereunder listing the collateral financed under such Lease with such Obligor,
(ii) original file-stamped (or the electronic equivalent of) UCC financing
statements and continuation statements (including amendments or modifications
thereof) authorized by the Obligor thereof or by another Person on the Obligor’s
behalf in respect of such Contract and each related promissory note, including
general or limited guaranties, (iii) for each promissory note, an original (or,
to the extent permitted by Section 10.21, copy), fully executed assignment
(which may be by allonge), in blank, signed by an officer of TPVC and (iv) the
Securities Documents, each as may be more fully set forth in Exhibit J-1 and
J-2.

 

“Contract Payment” means, with respect to any Obligor, indebtedness of such
Obligor arising under a Contract (whether constituting an account, chattel
paper, a document, an instrument, a payment intangible or a general intangible),
including the right to payment of any Scheduled Contract Payments, interest or
finance charges and other obligations of such Obligor with respect thereto but
excluding (i) any purchase option payments due or paid under a Lease upon the
expiration of the scheduled term of such Lease as of such Advance Date, (ii) any
Excluded Amounts due or paid thereunder, (iii) any fees collected on behalf of
third parties and (iv) any related Residual or any realizations of such
Residual, including scheduled payments on any Lease which become payable after
the expiration of its scheduled term.

 

“Corporate Trust Office” means the applicable designated corporate trust office
of the Custodian, specified on its signature page hereto, or such other address
within the United States as it may designate from time to time by notice to the
Lenders.

 

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

 

(a)            With respect to each Conduit Lender and each day of such Accrual
Period, such Conduit Lender’s Commercial Paper Rate for such day; provided that
if and to the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Facility Agent, such Conduit Lender’s portion of such Advance
shall bear interest at a rate per annum equal to the Alternative Rate.

 



 12 

 

 

(b)            Except as otherwise provided in clause (c) below, with respect to
each Committed Lender, the Alternative Rate.

 

(c)            With respect to all Lenders, on and after the Maturity Date, the
Alternate Base Rate.

 

“Covered Entity” means any of the following:

 

(a)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)            a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)            a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 18.18.

 

“Credit and Collection Policy” means (i) with respect to the initial Collateral
Manager, the credit and collection policies and practices (including
underwriting parameters) relating to Contract Payments and Contracts, to be set
forth as Annex I once the same have been approved and adopted by TPVC’s Board of
Directors, as the same may thereafter be modified, amended or supplemented from
time to time in compliance with Section 7.4(m) or (ii) with respect to any
successor Collateral Manager, the customary credit and collection policies of
such successor Collateral Manager.

 

“Credit-Watch List” means a list established and revised from time to time by
Collateral Manager, and made available to the Facility Agent, that Collateral
Manager uses to monitor the credit risk of certain Obligors.

 

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Contract, a component used specifically in the
production of the weapon system or plays a direct role in the lethality of the
weapon system.

 

“Custodial Delivery Failure” has the meaning set forth in Section 12.11.

 

“Custodian” means U.S. Bank National Association solely in its capacity as
Custodian, together with its successors and permitted assigns in such capacity.

 

“Custodian Fee Letter” means (a) that certain schedule of fees of the Custodian
(including in its capacity as Securities Custodian), acknowledged by TPVC and
the Borrower, as the same may be amended, supplemented or otherwise modified by
the parties thereto with the consent of the Facility Agent and (b) any letter
agreement(s) or schedule of fees entered into by the Borrower, with the consent
of the Facility Agent, with a substitute Custodian in replacement of the
schedule of fees referred to in clause (a) above relating to fees payable to
such substitute Custodian.

 



 13 

 

 

“Custodian Fees and Expenses” has the meaning set forth in Section 12.17.

 

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

 

“Debt Service Coverage Ratio” means, for any given Accrual Period, the ratio of
(i) the sum of (A) all Collections received during such Accrual Period plus
(B) all Retained Warrant Proceeds on deposit in the Warrant Reserve Account
during such Accrual Period plus (C) all of the Equityholder’s cash on hand as of
the last day of such Accrual Period plus, unless a default under the
organizational and/or equity documents of the Equityholder shall have occurred
that prevents the Equityholder from calling capital or any underlying investor
from making a capital contribution, any uncalled capital commitment of the
Equityholder pursuant to which the underlying investors are obligated to make a
capital contribution over (ii) a number equal to the sum of (A) the Yield for
such Accrual Period plus (B) any Commitment Fees owing by the Borrower under any
Fee Letter for such Accrual Period plus (C) all Advances outstanding as of the
last day of such Accrual Period divided by eighteen (18).

 

“Debt-to-Cash Ratio” means, with respect to any Obligor as of any date of
determination, the ratio of (i)(A) the sum of the amount that such Obligor has
outstanding under advances from the Equityholder or other debt obligations owed
to the Borrower under all Contracts with such Obligor plus (B) the sum of all
other outstanding indebtedness or liabilities of such Obligor for borrowed money
(including, without limitation, capital equipment leases) that is pari passu
with or senior to any advance or other debt obligation owed to the Borrower over
(ii) the sum of all cash reserves on hand of such Obligor plus the undrawn
committed capital of such Obligor.

 

“Debt-to-Equity Ratio” means, with respect to an Obligor, as of any date of
determination, the ratio of (i)(A) the sum of the amount that such Obligor has
outstanding under advances from TPVC or other debt obligations owed to TPVC
under all Contracts with such Obligor plus (B) the sum of all other outstanding
indebtedness or liabilities of such Obligor for borrowed money (including,
without limitation, capital equipment leases) that is pari passu with or senior
to any advance or other debt obligation owed to TPVC over (ii) the sum of such
Obligor’s contributed capital, plus the undrawn committed capital of such
Obligor on such date.

 

“Default Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which first became Defaulted Contracts or had Rewritten Contract Payments during
such Collection Period which are (as of the end of business on the Business Day
prior to such time), or immediately prior to so becoming defaulted or rewritten
had been, included in the Aggregate Contracts Balance, divided by (ii) the
Aggregate Outstanding Principal Balance of all Contracts as of the last day of
the prior Collection Period; provided that, the outstanding Principal Balance of
a Defaulted Contract that has been repurchased during such Collection Period in
accordance with and subject to the terms of Section 6.3 of the Sale Agreement,
shall not be included in the calculation of the ratio set forth in this
definition for such Collection Period or for any prior Collection Period.

 



 14 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulted Contract” means a Contract:

 

(a)            as to which any Scheduled Contract Payment or part thereof is
unpaid more than 90 days from its original due date;

 

(b)            as to which an Insolvency Event has occurred with respect to the
Obligor thereof; or

 

(c)            any Contract not described in clauses (a) or (b) above, which,
(i) consistent with the Credit and Collection Policy, has been or should be
written off the Borrower’s books as uncollectible or (ii) the Borrower or the
Equityholder has recorded a realized loss or permanent write-down on such
Contract in the Borrower’s or the Equityholder’s financial statements.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Paying Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(iii) has notified the Borrower, the Collateral Manager, the Facility Agent, the
Paying Agent or any other Lender that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) has failed, within one
Business Day after request by the Facility Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund Advances
under this Agreement, (v) has (or has a direct or indirect parent company that
has) become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
become the subject of a Bail-in Action.

 

“Deferrable Contract” means a TPC Growth Stage Contract (other than a Product 6
Contract) that by its terms permits the deferral or capitalization of payment of
accrued, unpaid interest (exclusive of any contractual end-of-term payment).

 

“Delinquency Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which first became Delinquent Contracts during such Collection Period and which
are (as of the end of business on the Business Day prior to such time), or
immediately prior to so becoming delinquent had been, included in the Aggregate
Contracts Balance divided by (ii) the Aggregate Outstanding Principal Balance of
all Contracts as of the last day of the prior Collection Period; provided that,
the outstanding Principal Balance of a Delinquent Contract that has been
repurchased during such Collection Period in accordance with and subject to the
terms of Section 6.3 of the Sale Agreement, shall not be included in the
calculation of the ratio set forth in this definition for such Collection Period
or for any prior Collection Period.

 



 15 

 

 

“Delinquent Contract” means a Contract as to which any Scheduled Contract
Payment or part thereof is unpaid more than 31 days from its original due date.

 

“Discount Factor” means, with respect to each Contract and as of any date of
determination, the value (expressed as a percentage of par) of such Contract as
determined by the Facility Agent in its sole discretion in accordance with
Section 2.5.

 

“Distribution Date” means the 15th day of each calendar month, or if such
15th day is not a Business Day, the next succeeding Business Day, commencing
August, 2020.

 

“Distribution Date Statement” means a certificate in substantially the form of
Exhibit D.

 

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

 

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Advance Rate” means, as of any date of determination, (a) the
aggregate principal amount of all Advances outstanding on such date divided by
(b) the sum of (i) the Aggregate Contracts Balance (net of all Discount Factors)
on such date plus (ii) the amount of Principal Collections on deposit in the
Collection Account on such date minus (iii) the Aggregate Unfunded Amount on
such date minus (iv) the Excess Concentration Amount.

 

“Effective Date” has the meaning set forth in Section 6.1.

 

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 (or, if
Deutsche Bank Trust Company Americas, A-2) by Standard & Poor’s and P-1 by
Moody’s. In either case, such depository institution or trust company shall have
been approved by the Facility Agent, acting in its reasonable discretion, by
written notice to the Collateral Manager. DBNY, Deutsche Bank Trust Company
Americas, State Street Bank and Trust Company and MUFG Union Bank, N.A. are
deemed to be an acceptable depository institution to the Facility Agent.

 



 16 

 

 

“Eligible Contract” at any time of determination means a Transferred Contract
under which all Scheduled Contract Payments are then Eligible Contract Payments.

 

“Eligible Contract Payment” means, as of any date, a Contract Payment that
satisfies the following conditions, unless otherwise added with the consent of
the Borrower or, waived by the Facility Agent and the Majority Lenders in their
respective sole discretion in the related Asset Approval Notice (except for
clauses (a), (f), (h), (v), (ee), (zz), (bbb), (ddd) and (eee), which may be
waived by the Facility Agent in its sole discretion):

 

(a)            which is a Scheduled Contract Payment only denominated and
payable in an Eligible Currency;

 

(b)            which arises under a Contract which is (or if an Agented
Contract, the Equityholder’s (and, as assignee, the Borrower’s) undivided
interest therein is) both legally and beneficially owned by the Borrower free
and clear of all Adverse Claims and is not subject to dispute, any right of
rescission, set-off, recoupment, counterclaim or defense, whether arising out of
transactions concerning the Contract therefor or otherwise and which consists of
a first lien on the related Contract Collateral (subject to Permitted Liens),
except as otherwise permitted in clause (ww) below;

 

(c)            which arises under a Contract which was originated or acquired
(or if an Agented Contract, entered into by syndication) by TPVC and sold to the
Borrower under the Sale Agreement and which represents a bona fide indebtedness
of the Obligor;

 

(d)            which arises under a Contract (i) which is not a Delinquent
Contract, (ii) which is not a Defaulted Contract and (iii) which, if it was
previously a Delinquent Contract or a Defaulted Contract, has been current in
payment for at least six months since the date such Contract Payment was no
longer a Delinquent Contract or a Defaulted Contract;

 

(e)            (i) which, if arising under a TPC Venture Stage Contract, is not
a Rewritten Contract Payment (or, if arising under a TPC Venture Stage Contract
that would otherwise be a Rewritten Contract Payment because it has extended
“interest only” Scheduled Contract Payments for not greater than twelve
(12) months (such extension subject to the eligibility requirements set forth in
clause (bb) below and the concentration limits set forth in clause (n) of the
definition of “Excess Concentration Amount”) following its most recent round of
equity financing or bridge financing, the value of the related Obligor has been
maintained or improved), (ii) which, if arising under a TPC Growth Stage
Contract that is a Rewritten Contract Payment, the Obligor thereon has made at
least 3 consecutive timely payments (subject, in each case, to a grace period
not to exceed ten (10) calendar days) or (iii) which, if arising under a TPC
Growth Stage Contract that is a Rewritten Contract Payment because it has
extended “interest only” Scheduled Contract Payments for not greater than
eighteen (18) months (such extension subject to the eligibility requirements set
forth in clause (bb) below and the concentration limits set forth in clause
(n) of the definition of “Excess Concentration Amount”) following its most
recent round of equity financing or bridge financing, the value of the related
Obligor has been maintained or improved;

 



 17 

 

 

(f)             which does not arise from a transaction for which any additional
performance by TPVC the Equityholder or the Borrower, or acceptance by or other
act of the Obligor thereunder, remains to be performed as a condition to any
payments under the related Contract then included as Scheduled Contract
Payments;

 

(g)            as to which the representations and warranties set forth in
Article IV of the Sale Agreement are true and correct in all respects as of the
related Advance Date;

 

(h)            which was, and which arises under a Contract which is, originated
in accordance with, and satisfies in all material respects all applicable
requirements of, the Credit and Collection Policy or, if such Contract was
acquired by TPVC, such Contract satisfies in all material respects all
applicable requirements of the Credit and Collection Policy;

 

(i)             which represents, and which arises under a Contract which
represents, the genuine, legal, valid and binding obligation of the Obligor
thereunder enforceable by the holder thereof in accordance with its terms,
subject to any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
enforceability of creditors’ rights generally and general equitable principles,
whether applied in a proceeding at law or in equity;

 

(j)             which is entitled to be paid pursuant to the terms of the
related Contract;

 

(k)            which does not, and which arises under a Contract which does not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including laws, rules and regulations relating to usury, consumer
protection, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the related Contract is in violation of any such law,
rule or regulation that would reasonably be expected to have a material adverse
effect on the collectibility, value or payment terms of such Contract Payment or
such Contract;

 

(l)             with respect to which, and which arises under a Contract with
respect to which, no proceedings or investigations are pending or threatened
before any Official Body (i) asserting the invalidity of such Contract Payment
or the Contract, (ii) seeking payment of such Contract Payment or payment and
performance of such Contract or (iii) seeking any determination or ruling that
might materially and adversely affect the validity or enforceability of such
Contract Payment or such Contract;

 

(m)           with respect to which the Obligor thereunder is not: (i) bankrupt,
(ii) to the knowledge of the Borrower, the Collateral Manager, or TPVC unable to
make payment of its obligations when due, (iii) a debtor in a voluntary or
involuntary bankruptcy proceeding, or (iv) the subject of a comparable
receivership or insolvency proceeding;

 



 18 

 

 

(n)            if the related Contract constitutes “chattel paper” within the
meaning of the UCC (i) as enacted in the jurisdiction in which the Borrower is
located and where the Custodian takes possession thereof and (ii) also as
enacted in the jurisdiction in which TPVC is located then, in each such case,
there is only one original chattel paper copy of such Contract (including any
note or instrument) in existence, which original has been stamped with the
notation “original copy” and delivered to the Custodian as contemplated under
Section 12.1, and with any counterpart copies marked as such;

 

(o)            with respect to which the Obligor thereunder, or the agent under
an Agented Contract, has been instructed to make payment of its obligations
thereunder solely and directly to a Lockbox Account (either directly or through
the Funds-Transfer system);

 

(p)            with respect to which, and which arises under a Contract with
respect to which, all material consents, licenses, approvals or authorizations
of, or registrations with, any Official Body required to be obtained, effected
or given in connection with the creation of such Contract Payment or the
Contract therefor have been duly obtained, effected or given and are in full
force and effect;

 

(q)            which, together with the related Contract, is not subject to any
provision prohibiting or otherwise restricting the assignment or transfer
thereof, or the granting of a security interest therein (except for such
consents which have been obtained prior to the related Advance Date and
restrictions on assignment or transfer of such Contract Payment or related
Contract to competitors of the Obligor thereunder, which in any event do not
restrict the transfer to the Borrower or any transfer to the Facility Agent and
the Lenders hereunder);

 

(r)             which, in the case of a Lease Contract Payment, arises under a
Contract constituting a lease no portion of which has been rejected or
terminated, and is not subject to early termination (other than an early
termination in connection with the Technology Exchange Option or an early
termination which requires the related Obligor to pay an amount at least equal
to the related Aggregate Outstanding Principal Balance with respect to such
Lease), rejection or non-assumption;

 

(s)            which arises under a Contract the terms of which prohibit
substitution of the related Contract Collateral (other than substitution in
connection with the Technology Exchange Option);

 

(t)             which arises under a Contract which is not subject to prepayment
(other than prepayment in connection with the Technology Exchange Option or
prepayment which requires the related Obligor to pay an amount at least equal to
the related Aggregate Outstanding Principal Balance with respect to such
Contract);

 

(u)            which arises under a Contract that requires Scheduled Contract
Payments to be made on a regular monthly basis once such Scheduled Contract
Payments commence and, if it is a Deferrable Contract, such Contract has a
required cash pay interest component that is greater than 50% of the total
interest rate of such Contract;

 



 19 

 

 

(v)            with respect to which the related Contract File is complete in
accordance with the Credit and Collection Policy and has been delivered to the
Custodian as contemplated under Section 12.1;

 

(w)           in respect of which such Contract Payment and related Contract and
Related Security, the Facility Agent, for the benefit of the Secured Parties,
has a valid and perfected first priority security interest (including, in the
case of any Contract other than a Lease, an equipment loan, a revolving
inventory loan or a revolving accounts receivable loan, an “all assets” lien),
in the Obligor’s assets, free and clear of all Adverse Claims in favor of any
other Person, other than Permitted Liens;

 

(x)            the related Contract Collateral is subject to a UCC filing
against the applicable Obligor in the appropriate jurisdiction, or, if not
located in a UCC jurisdiction, is subject to all relevant liens, charges,
pledges and debentures which are required to secure the related Contract
Collateral in such jurisdiction;

 

(y)            which any applicable taxes, including transfer taxes, and
securities laws in connection with the transfer of such Contract Payment and
related Contract have been paid and complied with, respectively;

 

(z)            which arises under a Contract (other than a Contract relating to
a facility secured by inventory or receivables) which has an original term to
maturity of no more than 60 months;

 

(aa)          which arises under a Contract whose Obligor is not in a Prohibited
Industry;

 

(bb)         which, if arising under (i) a TPC Venture Stage Contract in which
any Scheduled Contract Payment for such Contract does not include a component
allocable to the repayment of principal of such Contract, such Contract does not
permit such “interest only” Scheduled Contract Payments for more than
forty-eight (48) months or (ii) a TPC Growth Stage Contract in which any
Scheduled Contract Payment for such Contract does not include a component
allocable to the repayment of principal of such Contract, such Contract does not
permit such “interest only” Scheduled Contract Payments for more than sixty (60)
months;

 

(cc)          which, if arising under a TPC Venture Stage Contract which is a
revolving loan facility which is not secured by, and under which advances
outstanding do not exceed a formula based on, inventory or eligible receivables,
has an initial term of no more than twenty-four (24) months;

 

(dd)         the inclusion of the Contract Payment as an Eligible Contract
Payment will not cause the weighted average APR of the Contracts related to
Eligible Contract Payments to be less than 8.5%;

 

(ee)          with respect to which any related Contract Collateral or other
Related Security is required to be insured by the applicable Obligor, consistent
with the Credit and Collection Policy;

 



 20 

 

 

(ff)           which arises under a Contract which does not by its terms permit
any Contract Payment to be converted into or exchanged for equity capital of the
related Obligor;

 

(gg)         for which all information on the Schedule of Contracts attached to
the Advance Request delivered to the Paying Agent and the Facility Agent with
respect to such Contract Payment and the related Contract is true and correct;

 

(hh)         which, if arising under a Lease and if the Contract Collateral
leased or financed under such Lease is of the type for which title is
represented by a certificate of title (A) such Lease is not a True Lease, or
(B) the Borrower has been named as the owner of such Contract Collateral on the
certificate of title representing title to such Contract Collateral;

 

(ii)            which, if arising under a Lease and if all or substantially all
of the Contract Collateral leased or financed by the Obligor thereunder is
software, neither the lessor nor the lessee under such Lease (i) own such
software, or (ii) have been granted an exclusive license to use such software;

 

(jj)            which, if arising under a Lease, such Lease constitutes a
Finance Lease or a True Lease;

 

(kk)          which, if arising under a Lease, such Lease provides that, upon
written confirmation of acceptance of the Contract Collateral leased or financed
under such Lease (if such confirmation is required under the terms of the
related Contract and, otherwise, upon execution of the Contract by the related
Obligor), it is a non-cancelable, “hell or high water” obligation of such
Obligor and requires such Obligor to make all payments of Scheduled Contract
Payments thereunder regardless of the condition of the related Contract
Collateral;

 

(ll)            which arises under a Contract for which the written confirmation
of acceptance of the Contract Collateral described in clause (jj) above has been
received;

 

(mm)        which, if arising under a Lease, such Lease does not constitute a
“consumer lease” within the meaning of Article 2A of the UCC in any jurisdiction
where such Article 2A has been adopted and governs the construction thereof;

 

(nn)         which, if arising under a Lease, the related Contract Collateral
has not, and, under the terms of the related Contract, may not, be used by the
Obligor in any manner or for any purpose which would result in any material risk
of liability being imposed upon TPVC, the Borrower or the Lenders under any
federal, state, local or foreign laws, common laws, statutes, codes, ordinances,
rules, regulations, permits, judgments, agreements or orders related to or
addressing the environment, health or safety;

 

(oo)         which, if arising under a Lease, in the event of a Casualty Loss,
the related Obligor, at such Obligor’s expense, has the option either to
(1) replace the related Contract Collateral with property of the same or better
model, type, manufacturer and configuration, or (2) pay an amount at least equal
to the related Aggregate Outstanding Principal Balance with respect to such
Lease;

 



 21 

 

 

(pp)         which, if arising under a Lease, such Lease does not allow any
purchase option under such Lease to be performed unless and until all Scheduled
Contract Payments due, or to become due, under such Lease have been paid in full
in cash, the related Obligor pays an amount at least equal to the related
Aggregate Outstanding Principal Balance with respect to such Lease or the
collateral securing such Lease has been exchanged under the Technology Exchange
Option offered by the Borrower, the Equityholder and TPVC to certain Obligors;

 

(qq)         which is not a Contract that is primarily secured by real property
or which, if arising under a Loan, is not a single-purpose real estate based
loan, a construction loan or a project finance loan;

 

(rr)           which, (i) if arising under a TPC Growth Stage Contract, the
Obligor thereunder has a Debt-to-Equity Ratio that does not exceed 90% and
(ii) if arising under a TPC Venture Stage Contract, the Obligor thereunder has a
Debt-to-Equity Ratio that does not exceed 75%;

 

(ss)          which, if arising under a Contract consisting of a master
agreement and related schedules, either (i) the Borrower, the Equityholder, TPVC
or their Affiliates shall have funded against all loans and/or leases identified
on all such schedules and all such loans and/or leases shall constitute Borrower
Collateral under this Agreement or (ii) (A) no Contract Collateral securing any
loans and/or leases funded by the Borrower shall be included as part of the
collateral securing any loans and/or leases funded by any other Person or (B) an
intercreditor agreement in form and substance satisfactory to the Facility Agent
shall be in effect no later than the date such Contract was acquired by the
Borrower, between the Borrower and each other lessor and/or lender with respect
to any such loans and/or leases not funded by the Borrower hereunder;

 

(tt)           which arises under a Contract that contains provisions customary
to similar financing agreements for the Contract Collateral to enable TPVC (or
its assignees, including the Borrower and the Facility Agent) to realize against
the Contract Collateral related thereto (to the extent such Contract Collateral
secures or supports the payment of the Contract), including provisions that the
lessor or lender party providing the financing thereunder, as applicable, may
accelerate all remaining Contract Payments if the Obligor is in default under
any of its obligations under such Contract;

 

(uu)         which arises under a Contract which does not require the Borrower
to make future advances to the Obligor under such Contract (exclusive of
advances under a revolving loan facility which are part of the Retained Interest
or meet the requirement described in clause (bb) above);

 



 22 

 

 

(vv)         which, if arising under an Agented Contract:

 

(i)            the related Contract (A) shall include a note purchase or similar
agreement containing provisions relating to the appointment and duties of an
agent and intercreditor provisions consistent with the Credit and Collection
Policy and (B) is duly authorized, fully and properly executed and is the valid,
binding and unconditional payment obligation of the Obligor thereof;

 

(ii)           an intercreditor agreement shall be in effect with the Borrower
and each other lessor and/or lender under such Contract;

 

(iii)          if the entity serving as the agent of the security for all
indebtedness of the Obligor issued under the related Contract has changed from
the time of the origination of the Contract or from the time it became part of
the Borrower Collateral, all appropriate assignments of the agent’s rights in
and to the collateral on behalf of the holders of indebtedness of the Obligor
under such facility have been executed and filed or recorded as appropriate at
such time;

 

(iv)          all required notifications, if any, have been given to the agent
and any other parties required by the Contract of, and all required consents, if
any, have been obtained with respect to, TPVC’s and the Equityholder’s sale of
such Contract and TPVC’s and the Equityholder’s right, title and interest in the
Related Security to the Borrower and the Facility Agent’s security interest
therein on behalf of the Secured Parties;

 

(v)           the right to control the actions of, and replace the agent of the
Obligor’s indebtedness under, the facility is to be exercised by at least a
majority in interest of all holders of such indebtedness; and

 

(vi)          all indebtedness of the Obligor of the same priority within each
facility is cross-defaulted, the Related Security securing such indebtedness is
held by the agent for the benefit of all holders of such indebtedness and all
holders of such indebtedness (i) have an undivided pari passu interest in the
collateral securing such indebtedness, (ii) share in the proceeds of the sale or
other disposition of such collateral on a pro rata basis, and (iii) may transfer
or assign their right, title and interest in the Related Security;

 

(ww)        which, if arising under a Contract with Contract Collateral (or all
Obligor assets in the case of a Growth Capital Loan) subject to a Lien in favor
of a Person other than the Borrower (as assignee of TPVC) and the Facility
Agent, for the benefit of the Secured Parties, such that the Facility Agent, for
the benefit of the Secured Parties, does not have a first priority security
interest, the sum of the Contract Payments under such Contract together with all
other Indebtedness secured by a Lien on such Contract Collateral shall not
exceed the value of such Contract Collateral;

 

(xx)           which, if arising under a True Lease, title to the related
Contract Collateral is not retained by a broker or other third party (other than
the agent in the case of an Agented Contract);

 

(yy)         which, if arising under a Lease, such Lease does not contain any
ongoing funding or other obligations of TPVC thereunder (other than the
obligation to not interfere with the Obligor’s rights of quiet enjoyment);

 



 23 

 

 

(zz)           with respect to any TPC Venture Stage Contract for which, as of
the date such Contract is included as an Eligible Contract, the related Obligor
has closed its most recent round of equity financing or bridge financing within
the prior rolling thirty-six (36) month period;

 

(aaa)        which does not arise under a Contract that has been designated as
‘Red (5)’ by TPVC on its Credit-Watch List;

 

(bbb)       with respect to any Contract that is a TPC Venture Stage Contract
and with respect to which the Obligor thereunder has a Debt-to-Cash Ratio of
less than 3.00 to 1.00;

 

(ccc)        is not a Contract pursuant to which any future advances or payments
may be required to be made by the Borrower, except as permitted under clause
(bb) and (tt) above;

 

(ddd)       which arises under a Contract whose Obligor is not a Non-Sustainable
Obligor;

 

(eee)        which was documented under TPVC’s standard form loan and security
agreement or standard lease agreement and other required agreements (as reviewed
and approved by the Facility Agent) or are substantially in the same form,
substance and content of such approved standard documents;

 

(fff)          for which the Obligor thereof is (1) not an Affiliate of TPVC or
the Borrower and (2) is not a governmental authority;

 

(ggg)       with respect to which, as of the date such Contract is included as
an Eligible Contract, all parties to the Contract and any related security
agreements had legal capacity to execute the Loan and any other document and
each Loan or other document has been duly executed by such parties;

 

(hhh)       with respect to which, to the extent multiple Contracts shall be
originated by the Borrower or the Equityholder (or an Affiliate thereof) to such
Obligor, whether funded hereunder, such Contracts shall contain standard
cross-collateralization and cross-default provisions;

 

(iii)           is a Contract with respect to which the Facility Agent in its
sole discretion has delivered an Asset Approval Notice which has been
acknowledged and agreed by the Borrower, and shall have given the Borrower its
approval to acquire pursuant to Section 2.1(b);

 

(jjj)           is a Contract that has Rewritten Contract Payments without being
approved by the Facility Agent (in its sole discretion);

 

(kkk)        is not an Agented Contract constituting a Lease with Eligible
Contract Payments for which the Borrower, TPVC or any of their respective
Affiliates is not the agent and the agent thereunder that either (i) has a long
term unsecured debt rating from at least one rating agency that is below
investment grade or (ii) does not carry any such rating; and

 



 24 

 

 

(lll)           which arises under a Contract which does not by its terms permit
its proceeds to be used to finance activities within the marijuana industry or
the sale of firearms, the development of adult entertainment, any form of
betting and gambling or the making or collection of pay day loans, nor will they
be used to provide financing to any other industry which is illegal under
Applicable Law at the time of acquisition of such Contract.

 

“Eligible Currency” means Dollars, GBPs and Euros.

 

“Eligible Jurisdiction” means, with respect to Obligors of TPC Growth Stage
Contracts only, the U.S., the United Kingdom, Israel, Germany, Switzerland,
Singapore, the Cayman Islands, Cyprus, Canada, France, Hong Kong, Mauritius, the
Netherlands, Australia, China and India, or any other country approved by the
Facility Agent in its sole discretion.

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Official Bodies, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601
et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air
Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equityholder” means TriplePoint Private Venture Credit Inc., a Maryland
corporation.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.

 

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.

 



 25 

 

 

“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any ERISA Affiliate
for failure to make a required payment to a Plan are satisfied; (g) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (h) any failure by any Plan to satisfy the minimum funding
standards of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived; (i) the determination that any Plan is or is expected to be in
“at-risk” status, within the meaning of Section 430 of the Code or Section 303
of ERISA, (j) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of liability with respect to
the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A or Section 4042 of ERISA);
(k) the failure of the Borrower or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to withdrawal liability under Section 4201 of ERISA; (l) the Borrower or any
ERISA Affiliate incurs any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA);
or (m) the Borrower or any ERISA Affiliate commits any act (or omission) which
could give rise to the imposition of fines, penalties, taxes, or related charges
under ERISA or the Code.

 

“Errors” has the meaning set forth in Section 11.1(g).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EU Securitization Regulation” means Regulation (EU) 2017/2402.

 

“EU Securitization Rules” means (a) the EU Securitization Regulation; (b) any
supplementary regulatory technical standards, implementing technical standards
adopted by the European Commission in relation thereto, any relevant regulatory
and/or implementing technical standards applicable in relation thereto pursuant
to any transitional arrangements made pursuant to the EU Securitization
Regulation, and, in each case, any official guidance published in relation
thereto by the European Supervisory Authorities, together with any implementing
laws or regulations in force on the date hereof; and (c) each amendment or
modification thereto approved by the parties hereto for purposes of this
definition, each to the extent legally binding in the Member State of a Lender
and in each case as determined or imposed by any regulatory body having
supervisory authority over any Lender.

 

“European Supervisory Authorities” means, together, the European Banking
Authority, the European Insurance and Occupational Pensions Authority and the
European Securities and Markets Authority (including any predecessor, successor
or replacement organization thereto).

 



 26 

 

 

“Euro”, “Euros”, “euro” and “€” mean the lawful currency of the member states of
the European Union that have adopted and retain the single currency in
accordance with the treaty establishing the European Community, as amended from
time to time; provided, that if any member state or states ceases to have such
single currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), such term shall mean the single currency adopted and retained as the
lawful currency of the remaining member states and shall not include any
successor currency introduced by the Exiting State(s).

 

“Exception Report” has the meaning set forth in Section 12.2.

 

“Exceptions” has the meaning set forth in Section 12.2.

 

“Excess Concentration Amount” means, as of the related Advance Date and after
giving effect to any Contracts to be sold to or acquired by the Borrower on such
day, and on each Distribution Date, the sum of the following amounts:

 

(a)            the excess, if any, of the Aggregate Outstanding Principal
Balance of the Contracts with Eligible Contract Payments owing by the five
Obligors with the highest Principal Balances at such time over 45% of the
Aggregate Contracts Balance of all Transferred Contracts;

 

(b)            the sum of the excesses, for all Transferred Contracts, of the
Aggregate Outstanding Principal Balance of the Contracts with Eligible Contract
Payments owing by any single Obligor at such time over the lesser of
(1) $25,000,000 or (2) 10% of the Aggregate Contracts Balance of all Transferred
Contracts;

 

(c)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts with (i) Eligible Contract Payments owing by Obligors
in the Industry with the highest Aggregate Outstanding Principal Balance over
35% of the Aggregate Contracts Balance of all Transferred Contracts,
(ii) Eligible Contract Payments owing by Obligors in the Industry with the
second highest Aggregate Outstanding Principal Balance over 20% of the Aggregate
Contracts Balance of all Transferred Contracts and (iii) Eligible Contract
Payments owing by Obligors in any other Industry over 15% of the Aggregate
Contracts Balance of all Transferred Contracts;

 



 27 

 

 

(d)            the sum of the excesses, for all Transferred Contracts, of the
Aggregate Outstanding Principal Balance of all Contracts with Eligible Contract
Payments owing by Obligors in each of TPVC’s groups of business segments set
forth in the table below with initial stated maturities (from the related date
of origination) greater than the periods set forth in the first column of such
table over the percentages of the Aggregate Contracts Balance of all Transferred
Contracts set forth opposite such period for such business segment:

 

Period  TPC Growth Stage
Contract  TPC Venture Stage
Contract greater than 42 months  N/A%  25% greater than 48 months  N/A%  3%
greater than 60 months  0%  0%

 

(e)            (i) the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are TPC Venture Stage Contracts with (1) Eligible
Contract Payments related to all Obligors who are not domiciled in the U.S. or
are not organized in the U.S. over 15% of the Aggregate Contracts Balance of all
Transferred Contracts and (2) Eligible Contract Payments related to all Obligors
who are domiciled in an Eligible Jurisdiction other than the U.S., the United
Kingdom or Germany or are organized in an Eligible Jurisdiction other than the
U.S., United Kingdom or Germany over 5% of the Aggregate Contracts Balance of
all Transferred Contracts and (ii) the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts that are TPC Growth Stage
Contracts with (1) Eligible Contract Payments related to all Obligors who are
domiciled in an Eligible Jurisdiction other than the U.S. or are organized in an
Eligible Jurisdiction other than the U.S. over 20% of the Aggregate Contracts
Balance of all Transferred Contracts and (2) Eligible Contract Payments related
to all Obligors who are domiciled in an Eligible Jurisdiction other than the
U.S., the United Kingdom or Germany or are organized in an Eligible Jurisdiction
other than the U.S., United Kingdom or Germany over 10% of the Aggregate
Contracts Balance of all Transferred Contracts;

 

(f)             (i) the excess, if any, of the Aggregate Outstanding Principal
Balance of all Agented Contracts that are TPC Venture Stage Contracts with
Eligible Contract Payments owing by Obligors (1) for which the Borrower, the
Equityholder or Collateral Manager does not possess the power to control the
actions of the facility under which such Agented Contract arises over 5% of the
Aggregate Contracts Balance of all Transferred Contracts that are TPC Venture
Stage Contracts and (2) for all other such Agented Contracts, over 10% of the
Aggregate Contracts Balance of all Transferred Contracts and (ii) the excess, if
any, of the Aggregate Outstanding Principal Balance of all Agented Contracts
that are TPC Growth Stage Contracts (other than TriplePoint Agented Contracts)
with Eligible Contract Payments owing by Obligors for which the Equityholder,
the Collateral Manager and their Affiliates fail to either (i) individually or
collectively hold greater than 50% of the voting interest in such Contract,
(ii) hold a minority blocking interest against all material consents,
amendments, waivers or approvals thereunder or (iii) hold enforcing lender
rights, over 10% of the Aggregate Contracts Balance of all Transferred
Contracts;

 

(g)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are in a Permitted Gaming Industry over 7.5% of
the Aggregate Contracts Balance of all Transferred Contracts;

 

(h)            [reserved];

 



 28 

 

 

(i)             the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are TPC Venture Stage Contracts with Eligible
Contract Payments relating to Obligors that do not have at least one (1) equity
investor on TPVC’s “Select Venture Capital List” as provided to the Facility
Agent and the Lenders as of the Effective Date over 10% of the Aggregate
Contracts Balance of all Transferred Contracts;

 

(j)             the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are in the defense industry (other than a
Prohibited Defense Contract) over 7.5% of the Aggregate Contracts Balance of all
Transferred Contracts;

 

(k)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are Loans that are TPC Venture Stage Contracts
with Eligible Contract Payments that are amortizing in installments such that
10% or more of the Initial Contract Balance will be due in a single installment
at the end of such Loan’s original term to maturity over 10% of the Aggregate
Contracts Balance of all Transferred Contracts; provided that such Contracts
whose original term to maturity is less than eighteen (18) months and for which
the related Obligor has sufficient cash reserves on hand to maintain its current
and projected operations for the immediately following six (6) month period (as
determined by TPVC, in its reasonable business judgment) shall not be included
in the calculation of this clause (k);

 

(l)             (i) the excess, if any of the Aggregate Outstanding Principal
Balance of all Contracts with Eligible Contract Payments that are TPC Venture
Stage Contracts (excluding any Contract Payments relating to a facility secured
by inventory or receivables) that permit “interest only” Scheduled Contract
Payments over thirty-six (36) months over 5% of the Aggregate Contracts Balance
of all Transferred Contracts and (ii) the excess, if any, of the Aggregate
Outstanding Principal Balance of all Contracts that are TPC Growth Stage
Contracts with Eligible Contract Payments that permit “interest only” Scheduled
Contract Payments more than thirty-six (36) months from the date of origination
thereof over 33% of the Aggregate Contracts Balance of all Transferred
Contracts; provided that the Aggregate Outstanding Principal Balance of all
Contracts that are TPC Growth Stage Contracts that satisfy clause (1) of the
definition thereof may be up to 10% of the Aggregate Contracts Balance of all
Transferred Contracts;

 

(m)           the excess, if any, of the Aggregate Outstanding Principal Balance
of all Contracts that are TPC Venture Stage Contracts with Eligible Contract
Payments relating to Obligors that have a Debt-to-Equity Ratio greater than 40%,
collectively over 5% of the Aggregate Contracts Balance of all Transferred
Contracts;

 

(n)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are TPC Venture Stage Contracts with respect to
which the fully executed original of each related promissory note has not been
delivered to the Custodian (to the extent permitted by Section 10.21) over 15%
of the Aggregate Contracts Balance of all Transferred Contracts;

 

(o)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are TPC Growth Stage Contracts and are Deferrable
Contracts (and are not Excluded Deferrable Contracts) over 15% of the Aggregate
Contracts Balance of all Transferred Contracts that are TPC Growth Stage
Contracts;

 



 29 

 

 

(p)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are Product 4 Contracts with Eligible Contract
Payments over 25% of the Aggregate Contracts Balance of all Transferred
Contracts; provided that the Aggregate Outstanding Principal Balance of all
Contracts that are TPC Venture Stage Contracts with Eligible Contract Payments
that are Product 4 Contracts may be up to 10% of the Aggregate Contracts Balance
of all Transferred Contracts;

 

(q)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are Product 5 Contracts with Eligible Contract
Payments over (i) until the six month anniversary of the Effective Date, 30% of
the Aggregate Contracts Balance of all Transferred Contracts and
(ii) thereafter, 25% of the Aggregate Contracts Balance of all Transferred
Contracts;

 

(r)             the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are Product 6 Contracts with Eligible Contract
Payments over 50% of the Aggregate Contracts Balance of all Transferred
Contracts; provided that the Aggregate Outstanding Principal Balance of all
Contracts that are TPC Venture Stage Contracts with Eligible Contract Payments
that are Product 6 Contracts may be up to 25% of the Aggregate Contracts Balance
of all Transferred Contracts; and

 

(s)            the excess, if any, of the Aggregate Outstanding Principal
Balance of all Contracts that are denominated in an Eligible Currency other than
Dollars over 15% of the Aggregate Contracts Balance of all Transferred
Contracts.

 

“Excluded Amounts” means any amounts relating to diligence, legal, facility,
tax, filing, insurance, maintenance and ancillary products and services.

 

“Excluded Deferrable Contract” means a Deferrable Contract that either (a) has a
required cash pay interest component that is greater than 50% of the total
interest rate of such Contract or (b) has a required cash pay interest component
equal to or greater than 9.00%.

 

“Excluded Taxes” has the meaning set forth in Section 4.3(e).

 

“Executive Officer” means, with respect to the Borrower, the Collateral Manager
or TPVC, the Chief Executive Officer, President, the Chief Operating Officer or
the Chief Financial Officer of such Person, with respect to the Custodian, the
individuals listed on Exhibit G, and, with respect to any other Person, the
President, Chief Financial Officer or any Vice President.

 

“Extending Lender Group” has the meaning set forth in Section 2.8(a).

 

“Extension Request” has the meaning set forth in Section 2.8(a).

 

“Facility Agent” has the meaning set forth in the Preamble.

 

“Facility Amount” means (a) prior to the Facility Termination Date, $150,000,000
as such amount may be reduced pursuant to Section 2.4 or increased pursuant to
Section 2.9 and (b) thereafter, the Advances outstanding.

 



 30 

 

 

“Facility Termination Date” means the earliest to occur of (i) the Scheduled
Facility Termination Date, and (ii) the effective date on which the facility
hereunder is terminated pursuant to Section 14.2.

 

“Facility Termination Event” means any of the events described in Section 14.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Rate” means, for any period, the greater of (a) 0.0% and (b) a
fluctuating rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Facility Agent from three federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means each letter agreement among a Lender, the Borrower and TPVC
described in Section 8.6.

 

“Fees” means the Prepayment Fee and those certain other fees payable by the
Borrower under the Transaction Documents in accordance with the provisions set
forth in Section 8.6.

 

“Finance Lease” means a Lease whereby TPVC is deemed to have made a loan to the
Obligor, which loan is secured by the Obligor’s ownership interest in the
related Contract Collateral, and the lease or installment payments thereon
represent repayment on such Loan.

 

“Finance Vehicles” means (i) any recourse financing facility approved by the
Facility Agent in its sole discretion, and (ii) any refinancing or replacement
facility of any of the foregoing from time to time approved by the Facility
Agent in its sole discretion.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

 

“Funded Equity” at any time of determination means, as to the Borrower, the
greater of (i)(a) the sum of the Aggregate Contracts Balance and (without
duplication) the equivalent in Dollars, as determined by the Collateral Manager
using the Applicable Conversion Rate, of all cash then on deposit in the
Collection Account less (b) the sum of the principal of all Advances then
outstanding under this Agreement and (ii) $0.

 

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any date of determination.

 

“GBP” means the lawful currency for the time being of the United Kingdom.

 



 31 

 

 

“Growth Capital Loan” means a Loan duly executed and delivered by an Obligor to
the Borrower in order to finance any business operations and general corporate
activities, and, in each case, which is secured by a Lien on substantially all
assets of such Obligor.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. §172.101, materials defined as hazardous
pursuant to § 101(14) of the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, flammable, explosive or radioactive
materials, hazardous or toxic wastes or substances, lead-based materials,
petroleum or petroleum distillates or asbestos or material containing asbestos,
polychlorinated biphenyls, radon gas, urea formaldehyde and any substances
classified as being “in inventory”, “usable work in process” or similar
classification that would, if classified as unusable, be included in the
foregoing definition.

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

 

“Hedge Counterparty” means (a) DBNY or, if DBNY declines to enter into such
Hedge Transaction, MUFG Union Bank, N.A. and (b) any other entity that (i) on
the date of entering into any Hedge Transaction (x) is an interest rate swap
dealer that has been approved in writing by the Facility Agent (which approval
shall not be unreasonably withheld, delayed or conditioned), and (y) has a
long-term unsecured debt rating of not less than “A” by Standard & Poor’s, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured
debt rating of not less than “A-1” by Standard & Poor’s, not less than “P-1” by
Moody’s and not less than “Fl” by Fitch (if such entity is rated by Fitch) (the
“Short-term Rating Requirement”), and (ii) in a Hedging Agreement (x) consents
to the assignment hereunder of the Borrower’s rights under the Hedging Agreement
to the Facility Agent on behalf of the Secured Parties and (y) agrees that in
the event that Moody’s, Standard & Poor’s or Fitch reduces its long-term
unsecured debt rating below the Long-term Rating Requirement or reduces it
short-term debt rating below the Short-term Rating Requirement, it shall either
collateralize its obligations in a manner satisfactory to the Facility Agent, or
transfer its rights and obligations under each Hedging Agreement (excluding,
however, any right to net payments or Hedge Breakage Costs under any Hedge
Transaction, to the extent accrued to such date or to accrue thereafter and
owing to the transferring Hedge Counterparty as of the date of such transfer) to
another entity that meets the requirements of clauses (b)(i) and (b)(ii) hereof
and has entered into a Hedging Agreement with the Borrower on or prior to the
date of such transfer.

 

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

 



 32 

 

 

“Imputed Lease Rate” means, with respect to any Lease, the financing rate used
by TPVC to determine periodic payments with respect to the related Contract
Payment; which financing rates will be consistent with TPVC’s calculation of
such financing rates for purposes of the preparation of its audited financial
statements.

 

“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V, of
this Agreement.

 

“Increased Facility Amount” has the meaning set forth in Section 2.9.

 

“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liabilities of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for or liabilities incurred
on the account of such Person; (e) obligations or liabilities of such Person
arising under acceptance facilities; (f) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on property or assets of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement or other Hedging Agreement.

 

“Indemnified Amounts” has the meaning set forth in Section 17.1.

 

“Indemnified Party” has the meaning set forth in Section 17.1.

 

“Indemnity Period” has the meaning set forth in Section 5.2.

 

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

 

“Industry” means the industry of an Obligor as determined, in the reasonable
discretion of the Collateral Manager, as of the date of determination by
reference to either the North American Industry Classification System code
(successor to the four digit standard industry classification (SIC) code) or the
industry segments set forth in Exhibit K.

 

“Ineligible Contract” has the meaning set forth in Section 7.14.

 

“Initial Contract Balance” means, with respect to any Contract evidencing a
Loan, the excess of (x) the aggregate amount advanced by TPVC or the Borrower
under such Contract toward the purchase price of the Contract Collateral,
including insurance premiums, service and warranty contracts, federal excise and
sales taxes and other items customarily financed as part of a commercial loan
evidenced by a note and secured by Contract Collateral and related costs, less
any Residual, over (y) payments received from the Obligor prior to the related
Advance Date that have been allocated in accordance with the terms of such
Contract to the reduction of the unpaid principal balance of such Contract and
in accordance with GAAP.

 



 33 

 

 

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 30 days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.

 

“Interest Collections” means, with respect to the Borrower Collateral, (i) all
payments and collections owing to the Borrower in its capacity as lender or
lessor and attributable to interest on any Contract or other Borrower
Collateral, including scheduled payments of interest and payments of interest
relating to principal prepayments, unutilized/commitment fees (as applicable),
all guaranty payments attributable to interest and proceeds of any liquidations,
sales, dispositions or securitizations attributable to interest on such Contract
or other Borrower Collateral, (ii) any amendment fees received in respect of any
Contract and (iii) the earnings on Interest Collections in the Collection
Account that are invested in Permitted Investments, in each case other than
Retained Interests. The portion of scheduled payments under Leases attributable
to interest shall be calculated as follows: the amount of the scheduled payment
received by the Borrower in its capacity as lessor, minus the portion of such
payment attributable to Principal Collections.

 

“Interest Coverage Ratio” means, with respect to any Person and its consolidated
Subsidiaries for any period of time, the ratio of (i) Net Investment Income for
such period, to (ii) total interest expense (including commitment fees (if any))
hereunder and under any other Indebtedness purporting to grant a first priority
Lien over any assets of such Person or any of its consolidated Subsidiaries, to
the extent paid or required to be paid during such period, in each case
determined for such Person and its consolidated Subsidiaries.

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

 



 34 

 

 

“Interest Spread Test” means a test that will be satisfied on any date of
determination if the Weighted Interest Spread, calculated on a rolling
three-month average, exceeds 2.00%.

 

“Interest Spread Test Termination Event” means (i) as of any Distribution Date,
the three-month rolling average of the Weighted Interest Spread is less than or
equal to 2.00% and (ii) as of the following Collateral Manager Report Date, the
three-month rolling average of the Weighted Interest Spread does not exceed
2.00%.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Joinder Agreement” means an agreement among the Borrower, a Committed Lender
and the Facility Agent in the form of Exhibit L to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Committed Lender
hereunder after the Effective Date, as contemplated by the terms of this
Agreement, a copy of which shall be delivered to the Custodian and the
Collateral Manager.

 

“Joint Lead Arranger” has the meaning set forth in the Preamble.

 

“Lease” means each Contract identified on the Schedule of Contracts attached to
an Advance Request as a lease, including all related lease agreements and any
related schedules, sub-schedules, supplements and amendments to a master lease
pursuant to which TPVC (either directly or as the assignee of TPC) leases
specified equipment or other property to an Obligor at a specified periodic
rate; provided each such schedule to a master lease shall constitute a separate
Lease.

 

“Lender” means each Conduit Lender, each Committed Lender and each Uncommitted
Lender, as the context may require.

 

“Lender Group” means each Lender from time to time party hereto.

 

“LIBOR Rate” means, with respect to any Accrual Period, the greater of (a) 0.50%
and (b) the rate per annum shown by the Bloomberg Professional Service as the
London interbank offered rate for deposits in U.S. dollars for a period equal to
three months as of 11:00 a.m., London time, two Business Days prior to the first
day of such Accrual Period; provided that in the event no such rate is shown,
the LIBOR Rate shall be the rate per annum based on the rates at which Dollar
deposits for three months are displayed on page “LIBOR” of the Reuters Monitor
Money Rates Service or such other page as may replace the LIBOR page on that
service for the purpose of displaying London interbank offered rates of major
banks as of 11:00 a.m., London time, two Business Days prior to the first day of
such Accrual Period (it being understood that if at least two such rates appear
on such page, the rate will be the arithmetic mean of such displayed rates);
provided, further, that in the event fewer than two such rates are displayed, or
if no such rate is relevant, the LIBOR Rate shall be a rate per annum at which
deposits in Dollars are offered by the principal office of the Facility Agent in
London, England to prime banks in the London interbank market at
11:00 a.m. (London time) two Business Days before the first day of such Accrual
Period for delivery on such first day and for a period of three months.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 



 35 

 

 

“Loan” means each Contract identified on the Schedule of Contracts attached to
an Advance Request that is not a Lease.

 

“Loan Originations and Revisions” has the meaning set forth in Section 10.23(d).

 

“Lockbox Account” means the lockbox account to which the Obligors are directed
to remit Contract Payments in accordance with this Agreement.

 

“Lockbox Agreement” means each agreement among a Lockbox Bank, the Borrower and
the Facility Agent that governs one or more Lockbox Accounts.

 

“Lockbox Bank” means any institution acceptable to the Facility Agent at which a
Lockbox Account is kept.

 

“Majority Lender” means Required Lenders; provided that, in addition to the
foregoing, if there are (x) only two (2) Lenders at such time, both Lenders
shall be required to constitute “Majority Lenders” and (y) more than two
(2) Lenders at such time, at least two (2) unaffiliated Lenders shall be
required to constitute “Majority Lenders”; provided that for purposes of this
definition, Deutsche Bank AG, London Branch shall be considered unaffiliated
with DBNY.

 

“Maturity Date” means the earlier of (i) the date that is twenty-four (24)
months after the Facility Termination Date and (ii) the effective date on which
the facility hereunder is terminated pursuant to Section 14.2.

 

“Maximum Availability” means, as of any date of determination, the difference of
(i) the Facility Amount minus (ii) the balance of all unfunded Advances approved
but not yet funded minus (iii) the product of the Aggregate Unfunded Amount and
the Advance Rate as of such date of determination.

 

“Measurement Date” means each of the following, as applicable: (i) each
Distribution Date; (ii) each Advance Date; (iii) the date of any repayment or
prepayment pursuant to Section 2.4; (iv) each of the date that the Collateral
Manager (x) has actual knowledge of the occurrence of any Revaluation Event with
respect to any Contract and (y) has given notice thereof to the Facility Agent;
(v) the date of any optional sale, repurchase or substitution pursuant to
Section 7.14, Section 7.15 or Section 7.16, as applicable; and (vi) Scheduled
Facility Termination Date.

 

“Minimum Equity Condition” means a test that will be satisfied on any date of
determination if the Funded Equity is not less than the greater of (x) the sum
of the Aggregate Outstanding Principal Balance of the five Obligors with
Contracts constituting the highest Aggregate Outstanding Principal Balance and
(y) $25,000,000; provided that, for purposes of calculating the above, the
Aggregate Outstanding Principal Balance with respect to any Obligor shall be the
Aggregate Outstanding Principal Balance with respect to which such Person is an
Obligor.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 



 36 

 

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.

 

“Net Income” means, for any Person for any period of time, the aggregate amount
of net income for such Person, after taxes, for such period, as determined in
accordance with GAAP.

 

“Net Investment Income” means, for any Person for any period of time, the
aggregate amount of net income derived from any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, after taxes, for such period,
as determined in accordance with GAAP.

 

“Non-Exempt Person” has the meaning set forth in Section 4.3(e).

 

“Non-Excluded Taxes” has the meaning set forth in Section 4.3(a).

 

“Non-Extending Lender Group” has the meaning set forth in Section 2.8(a).

 

“Non-Sustainable Obligor” means any Obligor (a) currently engaged (i) in
activities within or in close proximity to World Heritage Sites that might
impact the outstanding universal values of the site as defined by UNESCO,
(ii) in activities located in or involving the clearing of primary tropical
moist forests, illegal logging or uncontrolled and/or illegal use of fire
(iii) as an upstream producer and / or processor of palm oil and palm fruit
products that is not a member or certified in accordance with the Roundtable on
Sustainable Palm Oil (“RSPO”) or time-bound committed toward RSPO certification,
(iv) in expanding an existing or developing a new coal-fired power irrespective
of location, (v) in developing greenfield thermal coal mining, or (vi) in using
mountain top removal as an extraction method in mining or (b) in relation to
which there is evidence of child or forced labor in accordance with
international labor conventions or other human rights violations such as
slavery, forced or compulsory labor and human trafficking as defined by the
Modern Slavery Act 2015.

 

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

 

“Note Agent” has the meaning set forth in Section 15.1.

 

“Note Register” has the meaning set forth in Section 16.5(a).

 

“Note Registrar” has the meaning set forth in Section 16.5(a).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Backup Collateral Manager, the Custodian, the Paying Agent, the
Facility Agent, the Collection Account Bank, the Hedge Counterparty or any other
Affected Person or Indemnified Party arising under or in connection with this
Agreement, the Notes and each other Transaction Document.

 



 37 

 

 

“Obligor” on a Contract means any Person who owes payments under such Contract
and, solely for purposes of calculating the Excess Concentration Amount, any
Obligor which is an Affiliate of another Obligor shall be treated as the same
Obligor.

 

“Obligor Information” means, with respect to any obligor, (i) the legal name,
address and, if available to the Collateral Manager using commercially
reasonable efforts, tax identification number of such Obligor, (ii) the
jurisdiction in which such Obligor is domiciled, (iii) if available to the
Collateral Manager using commercially reasonable efforts, financial statements
for the two (2) prior fiscal years of such Obligor (or such shorter period of
time for which any such financial statements have been prepared and are
available); provided that audited financial statements shall be delivered on a
go-forward basis unless otherwise agreed to by the Facility Agent in its sole
discretion, (iv) the Collateral Manager’s internal credit memo with respect to
the Obligor and the related Contract, and (v) and, if available to the
Collateral Manager using commercially reasonable efforts (1) the annual report
for the most recent fiscal year of such Obligor, (2) a company overview of the
Obligor including sources and uses, pro-forma capitalization and organizational
chart and corporate structure, (3) a company forecast of such Obligor including
plans related to capital expenditures, (4), the business model, company strategy
and names of known peers of such Obligor, (5) the shareholding pattern and
details of the management team of such Obligor, (6) details of any banking
facilities and the debt maturity schedule of such Obligor, and (7) such other
information reasonably available to the Collateral Manager as the Facility Agent
may reasonably request.

 

“Officer’s Certificate” means a certificate signed by an Executive Officer.

 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Operating Account” means the operating account of the Borrower maintained with
Bank of America, National Association in accordance with this Agreement for
deposit of the remaining Amount Available due to Borrower pursuant to
Section 8.5.

 

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the Facility
Agent.

 

“Optional Sale” has the meaning set forth in Section 7.18.

 

“Other Taxes” has the meaning set forth in Section 4.3(b).

 

“Participant” has the meaning set forth in Section 16.9.

 

“Participant Register” has the meaning set forth in Section 16.9.

 

“Paying Agent” has the meaning set forth in the Preamble.

 



 38 

 

 

“Permitted Gaming Industry” means an industry in respect of which the following
conditions must be satisfied:

 

(a)            the Obligor or any of its Affiliates hold the required licenses
for the jurisdiction and are in compliance with the applicable local gaming,
betting and gambling legislation and regulation; and

 

(b)            the Obligor or any of its Affiliates have satisfactory
anti-financial crime policies (including anti-money laundering and anti-bribery
and corruption) in place which satisfy the applicable policies of the Collateral
Manager.

 

“Permitted Investment” means, at any time:

 

(a)            direct interest-bearing obligations of, and interest-bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)            demand or time deposits in, certificates of deposit of, demand
notes of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the Facility
Agent, the Paying Agent or any agent thereof acting in its commercial capacity);
provided that the short-term unsecured debt obligations of such depository
institution or trust company at the time of such investment, or contractual
commitment providing for such investment, are rated at least “A-1” by Standard &
Poor’s and “P-1” by Moody’s;

 

(c)            repurchase obligations pursuant to a written agreement (i) with
respect to any obligation described in clause (a) above, where the Facility
Agent has taken actual or constructive delivery of such obligation in accordance
with Article VIII of this Agreement, and (ii) entered into with (x) the Facility
Agent or (y) the corporate trust department of a depository institution or trust
company organized under the laws of the United States or any State thereof, the
deposits of which are insured by the Federal Deposit Insurance Corporation and
the short-term unsecured debt obligations of which are rated at least “A-1” by
Standard & Poor’s and “P-1” by Moody’s (including, if applicable, the Facility
Agent or any agent thereof acting in its commercial capacity);

 

(d)            securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States or any State whose
long-term unsecured debt obligations are assigned one of the two highest
long-term ratings by each Rating Agency at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Permitted
Investments to the extent that an investment therein will cause the then
outstanding principal amount of securities issued by such corporation and held
in the Collection Account to exceed 10% of the value of Permitted Investments
held in such accounts (with Permitted Investments held in such accounts valued
at par);

 

(e)            commercial paper that (i) is payable in United States dollars and
(ii) is rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

 



 39 

 

 

(f)             units of money market funds rated in the highest credit rating
category by each Rating Agency; or

 

(g)            any other demand or time deposit, obligation, security or
investment (including a hedging arrangement) as may be acceptable to the
Facility Agent, as evidenced by a writing to that effect.

 

Permitted Investments may be purchased by or through the Facility Agent, the
Paying Agent, the Collection Account Bank or any of their respective Affiliates.
All Permitted Investments shall be held for the benefit of the Facility Agent.
No Permitted Investment shall have an “r” highlighter affixed to its Standard &
Poor’s rating.

 

“Permitted Lien” means (i) the Lien in favor of the Facility Agent for the
benefit of the Secured Parties, (ii) the restrictions on transferability imposed
by the Transaction Documents, (iii) inchoate Liens for taxes not yet payable and
mechanics’ or suppliers’ liens for services or materials supplied the payment of
which is not yet overdue or for which adequate reserves have been established,
(iv) as to Contract Collateral (1) the Lien in favor of the Borrower herein,
(2) the leasehold interest of the Obligor in a True Lease and (3) any Liens on
the Contract Collateral permitted pursuant to the applicable Contract, (v) as to
Growth Capital Loans, Liens held by senior lenders with respect to subordinated
Transferred Contracts, and (vi) as to Agented Contracts, Liens in favor of the
agent on behalf of all the lenders or lessors of the related Obligor.

 

“Permitted RIC Distribution” means distributions to the Equityholder (from the
Collection Account or otherwise) to the extent required to allow the
Equityholder to make sufficient distributions to qualify as a regulated
investment company and to otherwise eliminate federal or state income or excise
taxes payable by the Equityholder in or with respect to any taxable year of the
Equityholder (or any calendar year, as relevant); provided that (A) the amount
of any such payments made in or with respect to any such taxable year (or
calendar year, as relevant) of the Equityholder shall not exceed 115% of the
amounts that the Borrower would have been required to distribute to the
Equityholder to: (i) allow the Borrower to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a regulated
investment company for any such taxable year, (ii) reduce to zero for any such
taxable year the Borrower’s liability for federal income taxes imposed on
(x) its investment company taxable income pursuant to Section 852(b)(1) of the
Code (or any successor thereto) and (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Borrower’s liability for federal excise taxes for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto), in
the case of each of (i), (ii) or (iii), calculated assuming that the Borrower
had qualified to be taxed as a regulated investment company under the Code,
(B) after the occurrence of an Unmatured Facility Termination Event or a
Facility Termination Event, all such distributions shall be prohibited,
(C) prior to the Scheduled Facility Termination Date, amounts may be distributed
pursuant to this definition only if sufficient proceeds remain for all payments
to be made pursuant to Section 8.5(a) (other than clause (xv) thereof) on the
next Distribution Date and only so long as (w) the Interest Spread Test is
satisfied, (x) the Minimum Equity Condition is satisfied, (y) immediately prior
to and immediately after giving effect to such Permitted RIC Distribution
(unless otherwise consented to by the Facility Agent in its sole discretion),
all Advances outstanding shall not exceed the lowest of (I) the Facility Amount,
(II) the Borrowing Base and (III) the Maximum Availability and (z) the Borrower
gives at least two (2) Business Days’ prior written notice thereof to the
Facility Agent and the Custodian, and (D) after the Scheduled Facility
Termination Date, no Permitted RIC Distribution shall be allowed without the
consent of the Facility Agent in its sole discretion.

 



 40 

 

 

“Permitted Stock Dividend” means dividends to TPVC necessary for TPVC to
declare, pay, or set apart for payment dividends on shares of TPVC’s 12.0%
Series A Cumulative Preferred Stock, par value $0.01 per share (the “Series A
Cumulative Preferred Stock”), on each Dividend Payment Date (as defined in
TPVC’s Articles Supplementary filed with the Maryland Secretary of State on
May 27, 2020 relating to the Series A Cumulative Preferred Stock (the “Articles
Supplementary”)) in accordance with the terms of the Articles Supplementary;
provided that after the occurrence of an Unmatured Facility Termination Event or
a Facility Termination Event, all such dividends shall be prohibited; provided,
further, that after the Scheduled Facility Termination Date, no Permitted Stock
Dividend shall be allowed without the consent of the Facility Agent in its sole
discretion.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, or (y) has or could have any obligation or liability,
contingent or otherwise.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the Effective Date,
from the Equityholder, as pledger in favor of the Facility Agent, as secured
party.

 

“Portfolio Investment” means that portion of any Warrant Asset held by the
Borrower and any equity interests in a Person held by the Borrower as a result
of exchanging or exercising such Warrant Asset.

 

“Predecessor Collateral Manager Work Product” has the meaning set forth in
Section 11.1(g).

 

“Prepayment Fee” means a fee payable on the day of any voluntary prepayment of
Advances pursuant to Section 2.4 equal to the sum of the product of (i) the
amount of such voluntary prepayment and (ii) 1.00%.

 

“Principal Balance” means, as of any date, an amount equal to the product of
(x) the Discount Factor of such Contract at such time multiplied by (y)(a) with
respect to any Contract evidencing a Loan, if such Contract is denominated and
payable in any Eligible Currency other than Dollars, the equivalent in Dollars
(as determined by the Collateral Manager using the Applicable Exchange Rate) of
the Initial Contract Balance thereof minus the sum of (i) the principal portion
of all Scheduled Contract Payments received on or after the related Advance Date
and on or prior to such date, (ii) the principal portion of all prepayments
received and (iii) the principal portion of proceeds from any insurance policies
covering the related Contract Collateral, liquidation proceeds and proceeds from
any guaranties received and allocated to principal by the Collateral Manager;
allocating all such payments in accordance with the terms of such Contract to
the reduction of the unpaid principal balance of such Contract and in accordance
with GAAP and (b) with respect to any Contract evidencing a Lease, the
Borrower’s GAAP book value of such Lease.

 



 41 

 

 

“Principal Collections” means any and all amounts of collections received with
respect to the Borrower Collateral other than Interest Collections and, prior to
the occurrence of the Facility Termination Date, Retained Warrant Proceeds,
including (but not limited to) (i) all Collections attributable to principal on
such Borrower Collateral, (ii) the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, (iii) all
Repurchase Amounts, in each case other than Retained Interests and (iv) all
payments received by the Borrower pursuant to the Hedging Agreements entered
into pursuant to Section 10.6. The portion of any scheduled payment under Leases
attributable to principal shall be equal to the depreciation expense allocated
by the Borrower to such scheduled payment in accordance with GAAP.

 

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

 

“Product 4 Contract” means a TPC Growth Stage Contract or a TPC Venture Stage
Contract secured by a security interest in substantially all assets of the
related Obligor, other than a security interest, first in priority, in
substantially all assets of the related Obligor, which serve as collateral to an
existing and outstanding term loan (with or without an accompanying revolving
facility) to another financing provider.

 

“Product 5 Contract” means a TPC Growth Stage Contract or a TPC Venture Stage
Contract that is a revolving loan secured by a security interest, first in
priority, in all or substantially all assets of the related Obligor or a
security interest, first in priority, first in priority in those assets subject
to a borrowing base formula for the revolving loan.

 

“Product 6 Contract” means a TPC Growth Stage Contract or a TPC Venture Stage
Contract that is an equipment loan, capital lease or true lease secured by a
security interest, first in priority, in a specific item or items of equipment
or related assets or a lease of a specific item or items of equipment or related
assets.

 

“Prohibited Defense Contract” means a Contract in respect of which the related
Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.

 

“Prohibited Industry” means with respect to any Obligor, its primary business is
(a) within an industry referred to in the definition of Prohibited Defense
Contract; (b) the manufacture of fully completed and operational assault weapons
or firearms; (c) in pornography or adult entertainment; or (d) in the gaming
industry (other than (i) a Permitted Gaming Industry or (ii) hospitality and/or
resorts development or the management thereof).

 



 42 

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 18.18.

 

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

 

“Rating Agencies” means Standard & Poor’s and Moody’s.

 

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights) prepared and maintained by or on behalf of the
Borrower with respect to Contract Payments and the Obligors thereunder,
including all documents, books, records and other information prepared and
maintained by the Borrower, TPVC or the Collateral Manager with respect to such
Contract Payments or Obligors.

 

“Registration Statement” means the registration statement on Form 10, filed by
the Equityholder with the Securities and Exchange Commission, as the same may be
modified or amended from time to time.

 

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

“Related Security” means, with respect to each Transferred Contract:

 

(a)            all Liens and property subject thereto from time to time securing
or purporting to secure any such indebtedness of an Obligor arising under such
Transferred Contract (including any security deposits made or required to be
made by such Obligor to secure such indebtedness);

 

(b)            all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

 

(c)            all Collections with respect to such Transferred Contract and any
of the foregoing;

 

(d)            the Contract Collateral, including any Residual, any other
property securing an Obligor’s obligations under any Contract and any guarantees
or similar credit enhancement for an Obligor’s obligations under any Contract
(including all rights of TPVC in any security deposits and maintenance
reserves), all UCC financing statements or other filings relating thereto,
including all rights and remedies against any Vendor of the Contract Collateral
related to the Contracts, and any agreement pursuant to which an Obligor
subleases the related Contract Collateral, including all amounts due and to
become due to the Borrower thereunder and all rights, remedies, powers,
privileges and claims of the Borrower thereunder (whether arising pursuant to
the terms of such agreement or otherwise available to the Borrower at law or in
equity);

 



 43 

 

 

(e)            all Records with respect to such Transferred Contract and any of
the foregoing; and

 

(f)             all recoveries from and proceeds of the foregoing.

 

“Relevant Law” has the meaning set forth Section 15.11(o).

 

“Replaced Equipment” has the meaning set forth in the definition of “Technology
Exchange Option” in this Section 1.1.

 

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

 

“Repurchase Amount” means, for any Ineligible Contract for which a payment is
being made pursuant to Section 7.14 or any Defaulted Contract or Delinquent
Contract being repurchased pursuant to Section 6.3 of the Sale Agreement as of
any time of determination, the sum of (i) the aggregate outstanding Principal
Balance of such Contract as of the last Distribution Date, (ii) any accrued and
unpaid interest thereon since the last Distribution Date and (iii) all Hedge
Breakage Costs owed to any relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedging Agreement, incurred in connection with such payment or repurchase
and the termination of any Hedge Transactions in whole or in part in connection
therewith.

 

“Repurchased Contract” means, with respect to any Collection Period, any
Contract as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Borrower or the Collateral Manager, as
applicable, on or before the related Collateral Manager Report Date and any
Contract purchased by the Equityholder pursuant to the Sale Agreement as to
which the Repurchase Amount has been deposited in the Collection Account by or
on behalf of the Equityholder.

 

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Collateral Manager.

 

“Required Lenders” means, at any time, Lenders holding Advances aggregating at
least 66% of all Advances outstanding or if there are no Advances outstanding,
Lenders holding Commitments aggregating greater than 66% of all Commitments;
provided that until the Facility Amount has been increased by at least
$25,000,000, “Required Lenders” means not fewer than two Lenders holding
Advances aggregating at least 66% of all Advances outstanding or if there are no
Advances outstanding, not fewer than two Lenders holding Commitments aggregating
greater than 66% of all Commitments.

 



 44 

 

 

“Required Notional Amount” means, with respect to any date of determination, the
greater of (i) $25,000,000 and (ii) the outstanding principal amount of the
Advances on such date of determination.

 

“Required Retained Warrant Proceeds Amount” means an amount equal to 2.50% of
the Facility Amount; provided that the “Required Retained Warrant Proceeds
Amount” shall equal 5.0% of the Facility Amount at any time that the Borrower
fails to maintain a Debt Service Coverage Ratio greater than or equal to 1.75 to
1.00 as measured at the end of any Accrual Period; provided, further, that if
the Borrower maintains a Debt Service Coverage Ratio greater than or equal to
1.75 to 1.00 for 3 consecutive Accrual Periods following such failure, the
“Required Retained Warrant Proceeds Amount” shall equal 2.50% of the Facility
Amount.

 

“Residual” means, with respect to any True Lease, any interest of the lessor or
its assigns, as owner of underlying Contract Collateral, in the value of the
related Contract Collateral after termination of such True Lease, including the
proceeds from the sale or use of the Contract Collateral after the termination
of such True Lease.

 

“Responsible Officer” means, with respect to (a) TPVC, the Collateral Manager or
the Borrower, its Chief Executive Officer, Chief Operating Officer, President,
Chief Financial Officer, or any other officer or employee of TPVC, the
Collateral Manager or the Borrower directly responsible for the administration
or collection of the Transferred Contracts, or (b) any other Person, any Person
that is not an individual, the President, any Vice-President or Assistant
Vice-President, any officer within the Corporate Trust Office or the Controller
of such Person, or any other officer or employee having similar functions.

 

“Restricted Information” has the meaning set forth in Section 10.23(b).

 

“Retained Economic Interest” has the meaning set forth in Section 10.23(a).

 

“Retained Interest” means, with respect to each Transferred Contract, the
following rights and obligations in such Transferred Contract and under the
related documents, which are being retained by TPVC or the Equityholder (in the
case of the rights and obligations described in clauses (a) and (b)(iii)) or
which are held by parties other than the Borrower): (a) with respect to any
Transferred Contract with an unfunded commitment on the part of the lender that
does not provide by its terms that funding thereunder is in the lender’s sole
and absolute discretion, all of the obligations, if any, to provide additional
funding with respect to such Transferred Contract and (b) with respect to any
Transferred Contract arising under an Agented Contract, (i) all of the rights
and obligations, if any, of the agent under the documentation evidencing such
Transferred Contract, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Transferred Contract that
relate to such portion(s) of the indebtedness that is owned by another lender
and/or lessor, (iii) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (a) of this definition, (iv) any agency or any advisory, consulting or
similar fees due from the Obligor associated with services provided by the agent
that are not being transferred in accordance with clause (b) of this definition
and (v) any origination or underwriting fee paid to TPVC or the Equityholder in
connection with the origination or acquisition of such Transferred Contract.

 



 45 

 

 

“Retained Warrant Proceeds” means the net proceeds (including, without
limitation, net of any taxes paid or payable as a result of any sale or exercise
of the related Warrant Asset) realized and received by the Borrower (or its
agent) from the sale or exercise of any Warrant Asset or other Portfolio
Investment and deposited into the Warrant Reserve Account as required by
Section 8.8.

 

“Retention Holder Originated Contracts” means a Contract that the Equityholder
itself or through related entities, directly or indirectly, was involved in the
original agreement which created such Contract.

 

“Revaluation Event” means each occurrence of any of the following with respect
to any Contract during the time such Contract is Borrower Collateral:

 

(a)            any Contract for which the related Obligor has not closed its
most recent round of equity financing or bridge financing within the prior
rolling twelve (12) month period, unless (i) such Obligor has maintained a
positive Net Income over the three preceding fiscal quarters or (ii) such
Obligor has sufficient cash reserves on hand to maintain its current and
projected operations for the immediately following four (4) month period or, if
the related Obligor closed its most recent round of equity financing or bridge
financing more than twenty-four (24) months ago (measured on a rolling basis),
such Obligor has sufficient cash reserves on hand to maintain its current and
projected operations for the immediately following eight (8) month period (in
each case, as determined by TPVC, in its reasonable business judgment); provided
that any Contract for which the related Obligor has executed a term sheet (and
the Borrower shall promptly notify the Facility Agent that such term sheet has
been executed and shall, upon the request of the Facility Agent, promptly
deliver such term sheet to the Facility Agent) to raise equity financing or
investor bridge financing (i) is for sufficient cash to maintain the Obligor’s
current and projected operations for the immediately following twelve (12) month
period and (ii) is expected to close no later than three (3) months from the
date of such execution shall not be deemed to be subject to a Revaluation Event
under this clause (a) (but if such equity financing or investor bridge financing
does not close within such three (3) month period, a Revaluation Event shall
have been deemed to have occurred at the end of such three (3) month period);

 

(b)            the related Obligor does not have sufficient cash reserves on
hand (including the undrawn committed capital of such Obligor) to maintain its
current and projected operations for the immediately following four (4) month
period (as determined by TPVC, in its reasonable business judgment);

 

(c)            any Contract has been designated as ‘Orange (4)’ by TPVC on its
Credit-Watch List;

 

(d)            (i) with respect to a TPVC Growth Stage Contract, the Obligor
thereunder has a Debt-to-Equity Ratio that exceeds 65% and (ii) with respect to
a TPVC Venture Stage Contract, the Obligor thereunder has a Debt-to-Equity Ratio
that exceeds 50%;

 

(e)            the related Obligor has closed its most recent round of equity
financing for an amount that is less than the immediately prior round of equity
financing;

 



 46 

 

 

(f)             the related Obligor under any Contract has a Debt-to-Cash Ratio
that equals or exceeds 2.00 to 1.00;

 

(g)            any Contract Payment at any time has Rewritten Contract Payments
without the consent of the Facility Agent in its sole discretion;

 

(h)            the related Obligor fails to deliver to the Borrower or the
Collateral Manager any financial reporting information (i) as required by the
information, documents, records or reports respecting the Transferred Contracts
or the Related Security (without giving effect to any applicable grace period
thereunder) and (ii) no less frequently than quarterly; and

 

(i)             the related Obligor undergoes a merger, acquisition or other
restructuring that results in a change of control in such Obligor;

 

provided that the Facility Agent may include custom revaluation events other
than those included in the definition of “Revaluation Event” as a condition of
its approval of any Contract, as noted in the related Asset Approval Notice
(and, for any Contract included in the Borrower Collateral as of the Effective
Date that has yet to be approved by the Facility Agent as of such date by
delivery of the related Asset Approval Notice, the Facility Agent in its sole
discretion may include additional custom revaluation events until such Contract
has been reviewed by the Facility Agent to its satisfaction); provided, further,
that the Borrower may take such action as may be required so that the event,
condition, circumstance, or fact that is the basis for such custom revaluation
event no longer exists, in a manner and to the extent satisfactory to Facility
Agent in its sole discretion.

 

“Rewritten Contract Payment” means any amendment or waiver of, or modification
or supplement to, an otherwise Eligible Contract Payment which:

 

(a)           cures a default thereunder or prevent a default thereunder from
occurring; provided that no such amendment may reduce the APR thereon or reduces
or forgives the outstanding Principal Balance thereof;

 

(b)           (i) waives one or more interest payments, (ii) permits any
interest due in cash to be deferred or capitalized and added to the principal
amount of such Contract Payment (other than any deferral or capitalization
already allowed by the terms of any Deferrable Contract as of the Effective
Date) or (iii) reduces the spread or coupon payable on such Contract Payment
unless (x) the Collateral Manager certifies that such reduction results from an
increase in the credit quality of the related Obligor and (y) such reduction
(when taken together with all other reductions with respect to such Contract
Payment) is by less than 10% of the spread or coupon payable as of the Effective
Date;

 

(c)           contractually or structurally subordinates such Contract Payment
by operation of (i) any priority of payment provisions, (ii) turnover
provisions, (iii) the transfer of assets in order to limit recourse to the
related Obligor or (iv) the granting of Liens (other than by the granting of
Permitted Liens) on any of the collateral securing such Contract Payment, each
that requires the consent of the Borrower or any lenders thereunder;

 



 47 

 

 

(d)           either (i) extends the maturity date of more than 10% of the
Aggregate Outstanding Principal Balance of Transferred Contracts arising under
revolving loan facilities beyond the Facility Termination Date then in
existence; provided that an Eligible Contract Payment which has been rewritten,
restructured, extended or otherwise amended as described above wherein the
maturity date has been extended by no more than nine months, no more than nine
months of principal deferral have been granted and no principal has been
forgiven or converted will not be considered a “Rewritten Contract Payment”;
provided, further, that any extension of the maturity date of a Transferred
Contract following the Facility Termination Date shall require the prior written
consent of the Facility Agent (such consent not to be unreasonably withheld,
delayed or conditioned) or (ii) extends the amortization schedule with respect
thereto;

 

(e)            substitutes, alters or releases (other than by the granting of
Permitted Liens) the Related Security securing such Contract Payment and such
substitution, alteration or release, individually or in the aggregate and as
determined in the Facility Agent’s reasonable discretion, materially and
adversely affects the value of such Contract Payment;

 

(f)             results in any less financial information in respect of
quarterly or annual reporting frequency, scope or otherwise being provided with
respect to the related Obligor or reduces the frequency or total number of any
appraisals required thereunder that, in each case, has a material adverse effect
on the ability of the Collateral Manager or the Facility Agent (as determined by
the Facility Agent in its reasonable discretion) to make any determinations or
calculations required or permitted hereunder;

 

(g)           amends, waives, forbears, supplements or otherwise modifies in any
way the definition of “permitted lien” (or such similar term) in a manner that
is materially adverse to any Lender;

 

(h)           results in any change in the currency or composition of any
payment of interest or principal to any currency other than that in which such
Contract Payment was originally denominated or a change to Dollars;

 

(i)             results in a change to or grants relief from the Borrowing Base
or any related definition used therein; or

 

(j)             results in a change to the calculation of revenue for the
related Obligor.

 

“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated as
of the date hereof, by and between the Equityholder, as seller, and the
Borrower, as purchaser, as amended, supplemented or restated from time to time.

 

“Sanction Target” has the meaning set forth in Section 9.25.

 

“Sanctioned Countries” has the meaning set forth in Section 9.25.

 

“Sanctions” has the meaning set forth in Section 9.25.

 



 48 

 

 

“SBCA Act” means Title VIII of the Consolidated Appropriations Act of 2018,
known as the Small Business Credit Availability Act, as amended.

 

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material assets of such general partner or managing entity is its equity
interest in the SBIC Subsidiary) of TPVC licensed as a small business investment
company under the Small Business Investment Company Act of 1958, as amended.

 

“Schedule of Contracts” means the list or lists of Contracts attached to each
Asset Approval Request and each Advance Request. Each such schedule shall
identify the Contracts which are being transferred to the Borrower, shall set
forth such information with respect to each such Contract as the Borrower or the
Facility Agent may reasonably require, including all Obligor Information for
such Contract, and shall supplement any such schedules attached to
previously-delivered Asset Approval Requests and Advance Requests.

 

“Scheduled Contract Payment” means each periodic installment payable by an
Obligor under a Contract for rent, principal, interest and/or
unutilized/commitment fees (as applicable), excluding all supplemental or
additional payments required by the terms of such Contract with respect to sales
or other taxes, insurance, maintenance, ancillary products and services, late
fees, penalties, default interest and other specific charges.

 

“Scheduled Facility Termination Date” means the earliest of (i) July 15, 2021
(unless a later date has been agreed to in writing by the Facility Agent and
each Lender as requested by the Borrower in accordance with Section 2.9),
(ii) the date on which the Interest Spread Test Termination Event occurs,
(iii) an “Advanced Liquidity Event” occurs with respect to a listing of shares
on a national securities exchange in connection with an initial public offering,
unless TPC continues as the investment manager of the Equityholder after the
effective date of any such initial public offering and (iv) a default under the
constituent documents of the Equityholder.

 

“Section 4.3 Certificate” has the meaning set forth in Section 4.3(e)(ii).

 

“Secured Parties” means, collectively, each Lender, the Facility Agent, the
Backup Collateral Manager, the Custodian, the Paying Agent, the Collection
Account Bank, each other Affected Person and Indemnified Party and Hedge
Counterparty and their respective successors and assigns.

 

“Securities Custodian” means, the Custodian in its capacity as securities
custodian as appointed in Section 12.19 hereunder.

 

“Securities Documents” means, the Warrant Documents and the Portfolio
Investments as listed on Exhibit J-2.

 

“Security Deposit Collection Account” means the account designated as the
Security Deposit Collection Account in, and which is established and maintained
pursuant to, Section 8.1(a).

 



 49 

 

 

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
and (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.4.

 

“Standard & Poor’s” means S&P Global Ratings, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Structured Lender” means any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of this Agreement in order
to maintain such rating.

 

“Structured Lender Liquidity Arrangement” means each liquidity, credit
enhancement or “back-stop” purchase or loan facility for a Lender which is a
Structured Lender relating to this Agreement.

 

“Subject Laws” means the (a) Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).

 

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

 

“Substitute Equipment” has the meaning set forth in the definition of
“Technology Exchange Option” set forth in this Section 1.1.

 

“Support Facility” means any liquidity or credit support agreement with a
Structured Lender which relates to this Agreement (including any agreement to
purchase an assignment of or participation in the Notes).

 

“Support Party” means any bank, insurance company or other financial institution
extending or having a commitment to extend funds to or for the account of a
Structured Lender (including by agreement to purchase an assignment of or
participation in the Notes) under a Support Facility.

 

“Supported QFC” has the meaning set forth in Section 18.18.

 

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

 



 50 

 



 

“Taxes” has the meaning set forth in Section 4.3(a).

 

“Technology Exchange Option” means, with respect to any Contract, the Obligor’s
option on or after the expiration of the 12th month after the effectiveness of
the applicable summary schedule, to replace any of the existing technological
equipment (other than any software or any soft costs financed, including, tenant
improvements and custom equipment) subject to such Contract (the “Replaced
Equipment”) and such schedule with new technological equipment (the “Substitute
Equipment”), subject to the commercially reasonable discretion of the Facility
Agent.

 

“TPC” means TriplePoint Capital LLC, a Delaware limited liability company.

 

“TPC Growth Stage Contract” means any Contract made to a company that (1) for a
Contract which permits “interest only” Scheduled Contract Payments for more than
48 months but less than 60 months, (w) generated greater than $25,000,000
annualized gross revenue as of the most recent calendar quarter, (x) has a
valuation equal to at least $125,000,000, (y) has a Debt-to-Equity Ratio that
does not exceed 35% and (z) has sufficient venture capital backing (as
determined by the Collateral Manager) and (2) otherwise, (x) generated greater
than $15,000,000 annualized gross revenue as of the most recent calendar quarter
and (y) has sufficient venture capital backing (as determined by the Collateral
Manager).

 

“TPC Venture Stage Contract” means any Contract made to a company that is
typically (a) developing one or more products and has received initial venture
funding, (b) selling one or more products or providing one or more services to
an initial customer base or an established customer base but does not yet
qualify as a TPC Growth Stage Contract, in each case as determined by the
Collateral Manager.

 

“TPVC” has the meaning set forth in the Preamble.

 

“Transaction Documents” means this Agreement, the Notes, the Pledge Agreement,
the Lockbox Agreement, the Account Agreement, the Sale Agreement, each Fee
Letter, each Hedging Agreement, the Administrative Agreement, any Joinder
Agreement, the Backup Collateral Manager Fee Letter, the Custodian Fee Letter,
the Paying Agent Fee Letter and the other documents to be executed and delivered
in connection with this Agreement, specifically excluding from the foregoing,
however, Transferred Contracts delivered in connection with this Agreement.

 

“Transferred Contract” means each Contract which appears on an Advance Request
submitted to the Facility Agent and Paying Agent by the Borrower and that is
purchased pursuant to the Sale Agreement. Any Contract that is released from the
Lien granted to the Facility Agent for the benefit of the Secured Parties
pursuant hereto, including any Contract that is purchased by the Equityholder
pursuant to Section 6.1 of the Sale Agreement following the Paying Agent’s
receipt of the Repurchase Amount for such Contract, shall not be a “Transferred
Contract” after such Contract is so released.

 

“Transition Costs” means all costs and expenses (up to an aggregate amount of
$100,000) incurred by any successor Collateral Manager in connection with the
transition of the duties and obligations of the Collateral Manager to such
successor Collateral Manager including, for the avoidance of doubt, as described
in Section 7.1(b).

 



 51 

 

 

“TriplePoint Agented Contract” means an Agented Contract where each lender
thereon is TPC, TPVC or any of their Affiliates.

 

“True Lease” means a Lease which is not a Finance Lease.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

 

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

 

“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.

 

“Unmatured Collateral Manager Default” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Collateral Manager Default.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

“U.S. Special Resolution Regimes” has the meaning set forth in Section 18.18.

 

“Vendor” means, with respect to any Contract, the equipment manufacturer, dealer
or distributor or other Person that provided products or services with respect
to the Contract Collateral under such Contract.

 

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

 

“Warrant Asset” means the Borrower’s economic interest in any equity purchase
warrants or similar rights convertible into or exchangeable or exercisable for
any equity interests received by TPVC or the Equityholder as an “equity kicker”
from the Obligor in connection with such Transferred Contract; provided that the
term Warrant Asset shall in no event include the right of TPVC or the
Equityholder to participate as an investor in future equity financings by an
Obligor.

 

“Warrant Reserve Account” means the account designated as the Warrant Reserve
Account in, and which is established and maintained pursuant to, Section 8.1(a).

 

“Weighted Interest Spread” means, as of any day of determination, the number
expressed as a percentage obtained by multiplying (1) the quotient of (i) the
difference between (x) the amount of Interest Collections on the Aggregate
Outstanding Principal Balance received during the related Accrual Period and
(y) the sum of (A) Carrying Costs for the related Accrual Period plus (B) the
Collateral Management Fee for the related Accrual Period plus (C) any fees due
and owing to the Facility Agent for the related Accrual Period plus (D) any fees
due and owing to the Custodian for the related Accrual Period plus (E) the
Backup Collateral Manager Fee for the related Accrual Period and (ii) the
average Advances outstanding for such Accrual Period by (2) twelve (12).

 



 52 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

 

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

 

Section 1.2      Other Definitional Provisions.

 

(a)            Unless otherwise specified therein, all terms defined in this
Agreement have the meanings as so defined herein when used in the Notes or any
other Transaction Document, certificate, report or other document made or
delivered pursuant hereto or thereto.

 

(b)            Each term defined in the singular form in Section 1.1 or
elsewhere in this Agreement shall mean the plural thereof when the plural form
of such term is used in this Agreement, the Notes or any other Transaction
Document, certificate, report or other document made or delivered pursuant
hereto or thereto, and each term defined in the plural form in Section 1.1 shall
mean the singular thereof when the singular form of such term is used herein or
therein.

 

(c)            The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

 

(d)            The following terms which are defined in the Uniform Commercial
Code in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated Securities, Chattel Paper, Control, Documents,
Equipment, Financial Assets, Funds-Transfer system, General
Intangibles, Instruments, Inventory, Investment Property, Proceeds, Securities
Accounts, Security Certificates, Security Entitlements and Uncertificated
Securities.

 

(e)            On each date on which the Aggregate Contracts Balance or the
Borrowing Base is required to be calculated hereunder, the eligibility of each
of the Contracts shall be re-determined as of such calculation date and, as a
consequence thereof, Contracts having Contract Payments that were Eligible
Contract Payments on a prior calculation date may be excluded from the Aggregate
Contracts Balance or the Borrowing Base (as the case may be) on the date of
calculation.

 

(f)            Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Sale Agreement.

 



 53 

 

 

(g)            Unless otherwise specified, each reference in this Agreement or
in any other Transaction Document to a Transaction Document shall mean such
Transaction Document as the same may from time to time be amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Transaction Documents.

 

(h)            All calculations required to be made hereunder with respect to
the Contracts, the Maximum Availability and the Borrowing Base shall be made on
a trade date basis and after giving effect to (x) all purchases or sales to be
entered into on such trade date, (y) all Advances requested to be made on such
trade date plus the balance of all unfunded Advances to be made in connection
with the Borrower’s purchase of previously requested (and approved) Contracts or
any funding with respect to a revolving loan facility included in the Borrower
Collateral and (z) the deemed application of any Principal Collections on
deposit in the Collection Account necessary to settle all outstanding and
unsettled assignments.

 

(i)            Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge after reasonable inquiry.

 

(j)            Any use of “material” or “materially” or words of similar meaning
in this Agreement shall mean material, as determined by the Facility Agent in
its sole discretion.

 

(k)            For purposes of this Agreement, a Facility Termination Event or
Collateral Manager Default shall be deemed to be continuing until it is waived
in accordance with Section 18.2.

 

(l)            Unless otherwise expressly stated in this Agreement, if at any
time any change in GAAP (including the adoption of IFRS) would affect the
computation of any covenant (including the computation of any financial
covenant) set forth in this Agreement or any other Transaction Document,
Borrower and Facility Agent shall negotiate in good faith to amend such covenant
to preserve the original intent in light of such change; provided that, until so
amended, (i) such covenant shall continue to be computed in accordance with the
application of GAAP prior to such change and (ii) Borrower shall provide to the
Facility Agent a written reconciliation in form and substance reasonably
satisfactory to the Facility Agent, between calculations of such covenant made
before and after giving effect to such change in GAAP.

 

ARTICLE II

 

THE FACILITY, ADVANCE PROCEDURES AND NOTES

 

Section 2.1      Advances and Approvals. (a)  On the terms and subject to the
conditions set forth in this Agreement, each Lender Group hereby agrees to make
advances to the Borrower (individually, an “Advance” and collectively the
“Advances”) from time to time on any date (each such date on which an Advance is
made, an “Advance Date”) during the period from the date hereof to the Facility
Termination Date. Under no circumstances shall any Lender make an Advance if,
after giving effect to such Advance (i) the aggregate outstanding principal
amount of all Advances outstanding would exceed the lowest of (i) the Facility
Amount, (ii) the Borrowing Base and (iii) the Maximum Availability, or (ii) in
the case of a Committed Lender, the aggregate principal amount of the Advances
funded by such Committed Lender would exceed such Committed Lender’s Commitment.
Subject to the terms of this Agreement, during the period from the Effective
Date to the Facility Termination Date, the Borrower may borrow, re-borrow, repay
and prepay (subject to the provisions of Section 2.4) one or more Advances.

 



 54 

 

 

(b)            Contract Approvals. All Contracts acquired by the Borrower on the
Effective Date and all Contract Payments related thereto, and any Contracts and
related Contract Payments involving an Obligor under such Contracts which may be
acquired by the Borrower after the Effective Date, to the extent set forth on
the initial Asset Approval Notice, are deemed to satisfy clause (iii) of the
definition of Eligible Contract Payment. The Borrower shall provide written
notice to the Facility Agent of its intent to purchase any Contract from the
Equityholder prior to any proposed purchase date, along with such description
and supporting information regarding the Contract as requested by the Facility
Agent. The Borrower shall not acquire any Contract unless the Facility Agent has
granted its prior approval hereunder. The Facility Agent shall grant or deny its
approval within a reasonable period of time (not to exceed ten (10) Business
Days) following receipt of an Asset Approval Request (along with any relevant
credit materials, including underwriting memos, financial statements and other
information reasonably requested by the Facility Agent); provided that if the
Facility Agent fails to respond within such ten (10) Business Day period, such
request will be deemed to be denied. Once a Contract has been approved
hereunder, all Contract Payments related thereto shall be deemed to satisfy
clause (iii) of the definition of Eligible Contract Payment for all purposes
hereunder.

 

Section 2.2      Funding of Advances. (a)  Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Facility Agent and the Paying Agent of the
proposed Advance at or prior to 2:00 p.m., New York City time, at least (i) in
the case of Advances of more than 20% of the then-current Facility Amount,
sixty-one (61) days or (ii) in the case of Advances of up to 20% of the
then-current Facility Amount, two (2) Business Days prior to the proposed
Advance Date; provided that the foregoing shall not apply to the initial Advance
on the Effective Date; and provided further, that there shall be a maximum of
two Advances requested per week. Such notice (herein called the “Advance
Request”) shall be in the form of Exhibit C-1 and shall include the proposed
Advance Date (specifically identifying whether such Advance will be on two
(2) Business Days’ notice or sixty-one (61) days’ notice and, if on two
(2) Business Days’ notice, a calculation showing that after giving effect to
such Advance not more than 20% of the Advances outstanding shall be Advances
requested by the Borrower on less than sixty-one (61) days’ notice) and amount
of such proposed Advance and shall, if applicable, be accompanied by an Asset
Approval Request setting forth the information required therein with respect to
the Contracts to be acquired by the Borrower on the Advance Date. The amount of
any Advance shall at least be equal to $250,000. Any Advance Request given by
the Borrower pursuant to this Section 2.2, shall be irrevocable and binding on
the Borrower. Neither the Facility Agent nor the Paying Agent shall have any
obligation to lend funds hereunder. Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, and the Paying Agent’s receipt of
such funds in sufficient time and no later than 2:00 p.m., New York City time,
on such Advance Date, the Paying Agent shall make the proceeds of such requested
Advances available as follows: first, to pay any fees and expenses due to the
Lenders on the applicable Advance Date; and second, all amounts of the Advances
in excess of the amounts distributed pursuant to first above shall be made
available to the Borrower by deposit to such account as may be designated by the
Borrower (in a written notice received to the Paying Agent in same day funds no
later than 3:00 p.m., New York City time, on such Advance Date. The Borrower
expressly acknowledges and agrees that any election by any Lender on one or more
occasions to fund any Advance on any day prior to the full passage of such
sixty-one (61) day notice period set forth herein shall not constitute or be
deemed to be an amendment, waiver or other modification of the requirement for
sixty-one (61) days’ notice prior to any Lender funding any Advance hereunder.

 



 55 

 

 

(b)            Committed Lender’s Commitment. At no time will any Uncommitted
Lender have any obligation to fund an Advance. At all times on and after the
Conduit Advance Termination Date, all Advances shall be made by the applicable
Committed Lenders. At any time when any Uncommitted Lender has failed to or has
rejected a request to fund an Advance, it shall so notify the Related Committed
Lender and such Related Committed Lender shall fund such Advance to the Paying
Agent. Notwithstanding anything contained in this Section 2.2(b) or elsewhere in
this Agreement to the contrary, no Committed Lender shall be obligated to
provide the Borrower with funds in connection with an Advance in an amount that
would result in the portion of the Advances then funded by it exceeding its
Commitment then in effect (minus the unrecovered principal amount of such
Committed Lender’s investments in the Advances pursuant to the Structured Lender
Liquidity Arrangement to which it is a party). The obligation of the Committed
Lender in each Lender Group to remit any Advance shall be several from that of
the other Lenders, and the failure of any Committed Lender to so make such
amount available to the Borrower shall not relieve any other Committed Lender of
its obligation hereunder.

 

Section 2.3      Notes.  The Borrower shall, upon request of any Lender Group,
on or after such Lender Group becomes a party hereto (whether on the Effective
Date or by assignment or otherwise), execute and deliver a Note evidencing the
Advances of such Lender Group. Each such Note shall be payable to each Lender in
a face amount equal to the applicable Lender’s Commitment as of the Effective
Date or the effective date on which such Lender becomes a party hereto, as
applicable. The Borrower hereby irrevocably authorizes each Lender to make (or
cause to be made) appropriate notations on the grid attached to the Notes (or on
any continuation of such grid, or at the option of such Lender, in its records),
which notations, if made, shall evidence, inter alia, the date of the
outstanding principal of the Advances evidenced thereby and each payment of
principal thereon. Such notations shall be rebuttably presumptive evidence of
the subject matter thereof absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any of
the Obligations or any payment thereon.

 

Section 2.4      Repayment and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Advance upon any acceleration pursuant to
Section 14.2 and on the Maturity Date. Prior thereto, the Borrower:

 



 56 

 

 

(a)            may, from time to time on any Business Day, make a prepayment, in
whole or in part, of the outstanding principal amount of any Advance; provided,
however, that

 

(i)            all such voluntary prepayments shall require at least one
Business Day’s prior written notice to the Facility Agent and Paying Agent; and

 

(ii)            all such voluntary prepayments paid from proceeds of additional
Indebtedness incurred by the Collateral Manager, the Borrower or any of their
respective Affiliates after the date hereof shall include full payment of the
applicable Prepayment Fee; provided that no Prepayment Fee shall be payable in
connection with (i) a securitization or other capital markets take-out of assets
owned by the Borrower, which transaction is led by the Facility Agent (or an
Affiliate thereof) (ii) the application of any Collections or Repurchase Amounts
to reduce Advances or (iii) the application of any funds contributed to the
Borrower (regardless of the source) and utilized to cure a Facility Termination
Event or an Unmatured Facility Termination Event;

 

(iii)            all such voluntary partial prepayments shall be in a minimum
amount of $250,000; and

 

(iv)            each prepayment shall be applied on the Business Day received by
the Paying Agent if received by 2:00 p.m., New York City time, on such day by
the Paying Agent as Amount Available pursuant to Section 8.5 as if (x) the date
of such prepayment were a Distribution Date and (y) such prepayment occurred
during the Collection Period to which such Distribution Date relates; provided
that the Collateral Manager shall direct the Paying Agent, with notice to the
Facility Agent, as to the pro rata distribution to each Lender; and

 

(b)            shall, within three (3) Business Days of the date when the
outstanding principal amount of Advances exceeds the Borrowing Base, make a
prepayment of the Advances in an amount equal to such excess (or, if TPVC
provides written evidence satisfactory to the Facility Agent within two
(2) Business Days of receipt of notice that they intend to make capital calls in
an aggregate amount sufficient to cure such failure, within five (5) Business
Days).

 

Each such prepayment shall be subject to the payment of any amounts required by
Section 5.2 resulting from a prepayment or payment.

 

Section 2.5      Calculation of Discount Factor.

 

(a)            In connection with the purchase of each Contract and prior to
such Contract being purchased by the Borrower and included in the Borrower
Collateral, the Facility Agent will assign (in its sole discretion) a Discount
Factor for such Contract, which Discount Factor shall remain effective for such
Contract except as provided in clause (b) below; provided that for any Contract
included in the Borrower Collateral as of the Effective Date that has yet to be
approved by the Facility Agent as of such date by delivery of the related Asset
Approval Notice, the Facility Agent in its sole discretion may amend the
Discount Factor until such Asset Approval Notice is provided.

 

(b)            If a Revaluation Event occurs with respect to any Contract, the
Discount Factor of such Contract may be amended by the Facility Agent, in its
sole discretion. The Facility Agent will provide written notice of the revised
Discount Factor to the Borrower and the Collateral Manager. To the extent the
Collateral Manager has actual knowledge or has received notice of any
Revaluation Event with respect to any Contract, the Collateral Manager shall
give prompt notice thereof to the Facility Agent (but, in any event, not later
than two (2) Business Days after it receives notice or gains actual knowledge
thereof).

 



 57 

 

 

Section 2.6      Defaulting Lenders.  (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)            any payment of principal, interest, fees or other amounts
received by the Paying Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Facility Agent as follows: first, to
the payment of any amounts owing by that Defaulting Lender to the Facility Agent
hereunder; second, as the Borrower may request (so long as no Facility
Termination Event or Unmatured Facility Termination Event exists (except to the
extent caused by such Defaulting Lender, as determined by the Facility Agent in
its sole discretion)), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Facility Agent; third, if so determined by the
Facility Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund future Advances under this Agreement; fourth, to the payment of any
amounts owing to the other Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Facility Termination Event or Unmatured Facility
Termination Event exists (except to the extent caused by such Defaulting Lender,
as determined by the Facility Agent in its sole discretion), to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.6 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; and

 

(ii)            for any period during which such Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to (x) receive any fees hereunder
for any period during which that Lender is a Defaulting Lender (and under no
circumstance shall the Borrower retroactively be or become required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) or (y) exercise any voting or other discretion with respect
to such Lender’s Commitments hereunder.

 



 58 

 

 

(b)            If the Facility Agent and the Borrower determine in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Facility Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Facility Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Section 2.7      Replacement of Lenders.  If any Lender is being replaced
pursuant to Section 18.15, the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Facility Agent, require such Lender to
(1) within three (3) Business Days of Borrower’s request, assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Article XVI), all of its interests, rights and
obligations under this Agreement and the Transaction Documents to an assignee
that shall assume such obligations (which assignee may be an existing Lender, if
such existing Lender accepts such assignment, and if the Lender being replaced
shall refuse or fail to execute and deliver any such documentation required for
assignment prior to the effective date of such replacement, the Facility Agent
may, but shall not be required to, execute and deliver such assignment in the
name and on behalf of the Lender being replaced and, irrespective of whether the
Facility Agent executes and delivers such assignment documentation, the Lender
being replaced shall be deemed to have executed and delivered such assignment
documentation) or (2) terminate all of its interests, rights and obligations
under this Agreement and the Transaction Documents and reduce the aggregate
Commitments outstanding; provided that:

 

(a)            (A) if such Lender’s Commitments have been assigned pursuant to
clause (1) above, such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) or (B) if such Lender’s Commitments
have been terminated pursuant to clause (2) above, such Lender shall have
received payment of all such amounts payable to it hereunder from the Borrower;
provided that any non-pro rata payments to a Lender hereunder must be consented
to by the Facility Agent; and

 

(b)            such assignment, delegation or termination does not conflict with
Applicable Law.

 



 59 

 

 

Section 2.8      Extension of Scheduled Facility Termination Date.

 

(a)            The Borrower may, at any time prior to the date that is thirty
(30) days prior to the last day of the Scheduled Facility Termination Date,
request an extension of the Scheduled Facility Termination Date by providing
written notice of such request to each Lender and to the Facility Agent (an
“Extension Request”). Any Lender agreeing to extend the Scheduled Facility
Termination Date with respect to its Commitment (each, an “Extending Lender”)
shall provide written notice of its agreement to extend the Scheduled Facility
Termination Date to the Facility Agent and the Borrower. No Lender Group shall
have any obligation to agree to extend the Scheduled Facility Termination Date
with respect to its Commitment; and in the event any Lender shall not provide
written notice of its agreement to extend the Scheduled Facility Termination
Date within thirty (30) days following its receipt of the Extension Request,
such Lender Group shall be deemed to have rejected such Extension Request (each,
a “Non-Extending Lender Group”). The Borrower may withdraw any Extension Request
in its sole discretion prior to the effectiveness of such extension, including
without limitation in connection with any rejection or deemed rejection by any
Lender of any Extension Request.

 

(b)            In the event there shall be one or more Non-Extending Lender
Groups, the Borrower may, in accordance with Section 2.7, (i) by notice to the
Facility Agent for each Extending Lender, invite each Extending Lender Group to
increase their Commitment by purchasing a pro rata amount of the Non-Extending
Lender Group’s Commitment, (ii) invite one or more financial institutions to
purchase the Commitments of the Non-Extending Lender Group(s) and become a
“Lender” under this Agreement or (iii) have the Non-Extending Lender Group’s
Commitment terminated.

 

(c)            The Scheduled Facility Termination Date with respect to
Commitments of the Extending Lender Group and each New Lender, as applicable,
will be extended pursuant to an amendment to this Agreement among the Borrower,
the Facility Agent and each member of the Extending Lender Group and each New
Lender, if any, without the consent of any other Person, and the Required
Lenders hereby expressly authorize the execution and delivery of any such
amendment.

 

Section 2.9      Increase of Facility Amount.  The Borrower may, at any time
after the Effective Date, deliver a written notice to the Facility Agent, each
Lender and the Custodian (x) certifying that no Facility Termination Event or
Unmatured Facility Termination Event has occurred and is continuing and
(y) requesting an increase of the Facility Amount to an amount not to exceed
$400,000,000 (the amount so requested being the “Increased Facility Amount”).
The Facility Amount shall be so increased to the Increased Facility Amount on
the later of (x) the second Business Day immediately following the receipt of
such written notice by the Facility Agent, the Custodian and each Lender and
(y) the date on which Lenders (which may include new Lenders) have executed such
documentation as the Facility Agent may reasonably require to evidence increased
Commitments or new Commitments which, together with all other Commitments in
effect at such date, equal in the aggregate the Increased Facility Amount. Any
amendment may, with the consent of the Facility Agent, Borrower and the Lenders
or prospective lenders agreeing to the proposed increase(s), effect such
amendments to this Agreement and the other Transaction Documents as may be
necessary to effectuate the provisions of this Section 2.9 without the consent
of any Lender not agreeing to increase its Commitment. Notwithstanding anything
herein to the contrary, no Lender shall have any obligation to increase its
Commitment and no Lender’s Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Commitment.

 



 60 

 

 

ARTICLE III

 

YIELD, FEES, ETC.

 

Section 3.1      Yield.  The Borrower hereby promises to pay on the dates
specified in Section 3.2 Yield on the unpaid principal amount of each Advance
(or each portion thereof) for the period commencing on the applicable Advance
Date until such Advance is paid in full; provided that, for purposes of all
calculations of Yield in this Agreement, the aggregate Advances outstanding on
each day of such period shall be deemed to be the greater of (i) the aggregate
unpaid principal amount of all outstanding Advances on such day and (ii) 50% of
the Facility Amount. No provision of this Agreement or the Notes shall require
the payment or permit the collection of Yield in excess of the maximum permitted
by Applicable Law.

 

Section 3.2      Yield Payment Dates.  Yield accrued on each Advance (including
any previously accrued and unpaid Yield) shall be payable, without duplication:

 

(a)            on the Maturity Date;

 

(b)            on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Advance; and

 

(c)            on each Distribution Date.

 

Section 3.3      Yield Calculation.  The Advances shall bear interest on each
day during each Accrual Period at a rate per annum equal to the Interest Rate
for such Accrual Period.

 

Section 3.4      Computation of Yield.  All Yield shall be computed on the basis
of the actual number of days (including the first day but excluding the last
day) occurring during the period for which such Yield is payable over a year
comprised of 360 days. Each Lender and the Facility Agent (for itself) shall
determine the applicable Yield, all Fees, any amounts due and payable pursuant
to Sections 4.3 and 5.1 and any other amounts hereunder to be paid by the
Borrower to the Lenders or the Facility Agent (as applicable) on each
Distribution Date for the related Accrual Period and shall advise the Facility
Agent thereof in writing no later than the fifth (5th) day immediately prior to
such Distribution Date.

 



 61 

 

 

ARTICLE IV

 

PAYMENTS; TAXES

 

Section 4.1      Making of Payments.  Subject to, and in accordance with, the
provisions hereof, all payments of principal of or Yield on the Advances and
other amounts due to the Lenders shall be made by the Paying Agent pursuant to
Section 8.5 by no later than 3:00 p.m., New York City time, on the day when due
in lawful money of the United States of America in immediately available funds.
Payments received by any Lender after 3:00 p.m., New York City time, on any day
will be deemed to have been received by such Lender on its next following
Business Day. Payments in reduction of the principal amount of the Advances
shall be allocated and applied to Lenders pro rata based on their respective
portions of such Advances, or in any such case in such other proportions as each
affected Lender may agree upon in writing from time to time with such Lender and
the Borrower. Payments of Yield shall be allocated and applied to Lenders pro
rata based upon the respective amounts of interest due and payable to them.

 

Section 4.2      Due Date Extension.  If any payment of principal or Yield with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
Yield shall accrue and be payable for the period of such extension at the rate
applicable to such Advance.

 

Section 4.3      Taxes.  (a)  Any and all payments by or on behalf of the
Borrower or TPVC under or in respect of this Agreement or any other Transaction
Documents to which the Borrower is a party shall be made free and clear of, and
without deduction or withholding for or on account of, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other governmental authority
(collectively, “Taxes”), unless required by law. If the Borrower or TPVC shall
be required under any applicable requirement of law to deduct or withhold any
Taxes from or in respect of any sum payable under or in respect of this
Agreement or any of the other Transaction Documents to an Affected Person
(including for purposes of Section 5.1 and this Section 4.3, any assignee,
successor, or participant of an Affected Person), (i) Borrower or TPVC (as
applicable) shall make all such deductions and withholdings in respect of Taxes,
(ii) Borrower or TPVC (as applicable) shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
governmental authority in accordance with any requirement of law, and (iii) the
sum payable by Borrower or TPVC (as applicable) shall be increased as may be
necessary so that after Borrower or TPVC (as applicable) has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 4.3) the Affected Person receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made in respect of Non-Excluded Taxes. For purposes of this
Agreement the term “Non-Excluded Taxes” are Taxes other than (y) Taxes that are
imposed on an Affected Person’s overall net income (and franchise taxes imposed
in lieu thereof) by the jurisdiction under the laws of which the Affected Person
is organized or, in the case of an Affected Person that is a Lender, of its
applicable lending office, or any political subdivision thereof, unless such
Taxes are imposed as a result of the Affected Person having executed, delivered
or performed its obligations or received payments under, or enforced, this
Agreement or any of the other Transaction Documents (in which case such Taxes
will be treated as Non-Excluded Taxes) and (z) Taxes imposed by FATCA.

 



 62 

 

 

(b)            In addition, the Borrower and TPVC hereby agree to pay any
present or future stamp, recording, documentary, excise, filing, intangible,
property or value-added taxes, or similar taxes, charges or levies that arise
from any payment made by such Person under or in respect of this Agreement or
any other Transaction Document or from such Person’s execution, delivery,
enforcement or registration of, any performance, receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Transaction Document (collectively, “Other Taxes”) and any liabilities
(including penalties, additions to tax, interest and expenses) of such Person
arising therefrom or with respect thereto.

 

(c)            The Borrower and TPVC hereby agree to indemnify each Affected
Person (including its direct or indirect beneficial owners) for, and to hold
them harmless against, the full amount of Non-Excluded Taxes and Other Taxes
imposed on or paid by the Affected Person (or any direct or indirect beneficial
owners thereof) (as applicable) and any liabilities (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. Amounts payable by the Borrower under the indemnity set forth in this
Section 4.3(c) shall be paid on the Settlement Date occurring after the date of
delivery to the Borrower of written demand therefor by the Facility Agent (which
demand shall be accompanied by a statement setting forth in reasonable detail
(1) the calculations of the amount being claimed, (2) the basis therefor and
(3) the event by reason of which it has become so entitled); provided that such
demand is delivered on or prior to the fifth Business Day prior to such
Settlement Date and otherwise on the Settlement Date following such Settlement
Date; provided, further, that no Person shall be indemnified pursuant to this
Section 4.3(c) to the extent the reason for such indemnification relates to, or
arises from, the failure by such Person to comply with the provisions of
Section 4.3(e) or Section 4.3(f). If any Lender receives a refund in respect of
any amounts paid by the Borrower pursuant to this Section 4.3, which refund in
the reasonable judgment of such Lender is allocable to such payment, it shall
promptly notify the Borrower of such refund and shall promptly pay the amount of
such refund to the Borrower, together with all interest received by such Lender
on such amount; provided, however, that the Borrower, upon the request of such
Lender, agrees to repay the amount paid over to the Borrower by such Lender in
the event such Lender is required to repay or is not entitled to such refund.

 

(d)            If the Borrower or TPVC shall make a payment directly to the
applicable taxing authority rather than to the Affected Person, then, within
thirty (30) days after the date of any payment of Taxes by the Borrower or TPVC
(or any Person making such payment on behalf of such Persons), the Borrower
shall furnish to the Affected Person for its own account a certified copy of the
original official receipt evidencing payment thereof.

 



 63 

 

 

(e)            For purposes of this Section 4.3(e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Code, as amended (or any successor sections). Each Affected Person
(including for avoidance of doubt any assignee, successor or participant) that
either (i) is not organized under the laws of the United States, any State
thereof, or the District of Columbia or (ii) whose name does not include
“Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance company,” or
“assurance company” (a “Non-Exempt Person”) shall deliver or cause to be
delivered to Borrower, the Paying Agent and the Facility Agent the following
properly completed and duly executed documents:

 

(i)            in the case of a Non-Exempt Person that is not a United States
person, a complete and executed (x) U.S. Internal Revenue Service Form W-8BEN or
W-8BEN-E in which such Affected Person claims the benefits of a tax treaty with
the United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

(ii)            in the case of a Non-Exempt Person that is an individual,
(x) for non-United States persons, a complete and executed U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms thereto) and a
certificate substantially in the form of Exhibit I (a “Section 4.3 Certificate”)
or (y) for United States persons, a complete and executed U.S. Internal Revenue
Service Form W-9 (or any successor forms thereto); or

 

(iii)            in the case of a Non-Exempt Person that is organized under the
laws of the United States, any State thereof, or the District of Columbia and
that is not a disregarded entity owned by a person that is not a United States
person, a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto); or

 

(iv)            in the case of a Non-Exempt Person that (x) is not organized
under the laws of the United States, any State thereof, or the District of
Columbia and (y) is treated as a corporation for U.S. federal income tax
purposes, a complete and executed U.S. Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms thereto) and a Section 4.3 Certificate; or

 

(v)            in the case of a Non-Exempt Person that (A) is treated as a
partnership or other non-corporate entity, and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a Section 4.3 Certificate, and (y) in the case of a non-withholding foreign
partnership or trust, without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be provided by each such beneficial owner
pursuant to this Section 4.3(e) if such beneficial owner were an Affected
Person; or

 

(vi)            in the case of a Non-Exempt Person that is disregarded for U.S.
federal income tax purposes, the document that would be required by clause (i),
(ii), (iii), (iv), (v), (vii) and/or this clause (vi) of this
Section 4.3(e) with respect to its beneficial owner if such beneficial owner
were an Affected Person; or

 



 64 

 

 

(vii)            in the case of a Non-Exempt Person that (A) is not a United
States person and (B) is acting in the capacity of an “intermediary” (as defined
in U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service
Form W-8IMY (or any successor form thereto) (including all required documents
and attachments) and (ii) a Section 4.3 Certificate, and (y) if the intermediary
is a “non-qualified intermediary” (as defined in U.S. Treasury Regulations),
from each person upon whose behalf the “non-qualified intermediary” is acting
the documents that would be required by clause (i), (ii), (iii), (iv), (v),
(vi), and/or this clause (vii) of Section 4.3(e) with respect to each such
person if each such person were an Affected Person.

 

If an Affected Person provides a form pursuant to Section 4.3(e)(i)(x) and the
form provided by the Affected Person at the time such Affected Person first
becomes a party to this Agreement or, with respect to a grant of a
participation, the effective date thereof, indicates a United States interest
withholding tax rate under the tax treaty in excess of zero, withholding tax at
such rate shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until such
Affected Person provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate shall be considered
Excluded Taxes solely for the periods governed by such form. If, however, on the
date a person becomes an assignee, successor or participant to this Agreement,
an Affected Person transferor was entitled to indemnification or additional
amounts under this Section 4.3, then the Affected Person assignee, successor or
participant shall be entitled to indemnification or additional amounts to the
extent that the Affected Person transferor was entitled to such indemnification
or additional amounts for Non-Excluded Taxes, and the Affected Person assignee,
successor or participant shall be entitled to such indemnification or additional
amounts for any other or additional Non-Excluded Taxes.

 

(f)            If a payment made to an Affected Person under this Agreement or
any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in section
1471(b) or 1472(b) of the Code, as applicable), such Affected Person shall
deliver to the Borrower and the Facility Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Borrower or the
Facility Agent such documentation prescribed by Applicable Law (including
prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Facility Agent as may
be necessary for the Borrower and the Facility Agent to comply with their
obligations under FATCA and to determine that such Affected Person has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(g)            For any period with respect to which an Affected Person has
failed to provide the Borrower or the Facility Agent with the appropriate form,
certificate or other document described in Section 4.3(e) or (f) (other than if
such failure is due to a change in any requirement of law, or in the
interpretation or application thereof, occurring after the date on which a form,
certificate or other document originally was required to be provided), such
Affected Person shall not be entitled to indemnification or additional amounts
under Section 4.3(a) or (c) with respect to Non-Excluded Taxes imposed by the
United States by reason of such failure; provided that should an Affected Person
become subject to Non-Excluded Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as such Affected Person shall reasonably request, to assist such Affected
Person in recovering such Non-Excluded Taxes.

 



 65 

 

 

(h)            Without prejudice to the survival of any other agreement of the
Borrower or TPVC hereunder, the agreements and obligations of the Borrower and
TPVC contained in this Section 4.3 shall survive the termination of this
Agreement and the other Transaction Documents. Nothing contained in Section 5.1
or this Section 4.3 shall require an Affected Person to complete, execute or
make available any of its Tax returns or any other information that it deems to
be confidential or proprietary, or whose completion, execution or submission
would, in such Affected Person’s judgment, materially prejudice such Affected
Person’s legal or commercial position.

 

ARTICLE V

 

INCREASED COSTS, ETC.

 

Section 5.1      Increased Costs.  If due to the introduction of or any change
in or in the interpretation of any law or regulation occurring or issued after
the date hereof, the Facility Agent, any Lender, any Support Party, or any of
their respective Affiliates (each an “Affected Person”) determines that
compliance with any law or regulation or any guideline or request from any
central bank or other Official Body (whether or not having the force of law)
(i) affects or would affect the amount of capital or liquidity coverage required
or expected to be maintained by such Affected Person and such Affected Person
determines that the amount of such capital or liquidity coverage is increased by
or based upon the existence of its obligations or commitments hereunder or with
respect hereto or to the funding thereof or (ii) subjects any Affected Person to
any Tax of any kind whatsoever with respect to this Agreement or any Transaction
Document, or changes the basis of taxation of payments to such Affected Person
in respect thereof (except for Non-Excluded Taxes covered by Section 4.3) and
the result of the foregoing is to increase the cost to such Affected Person of
making Advances or to reduce any amount receivable hereunder, then, upon demand
by such Affected Person (which demand shall be accompanied by a statement
setting forth in reasonable detail (1) the calculations of the amount being
claimed, (2) the basis therefor and (3) the event by reason of which it has
become so entitled), the Borrower agrees to pay to such Affected Person or the
Facility Agent, for the account of such Affected Person (as a third-party
beneficiary), on the Distribution Date following the date on which the Affected
Person provides notice of such event to the Borrower and the Collateral Manager
(provided that such notice is delivered on or prior to the fifth Business Day
prior to such Distribution Date and otherwise on the Distribution Date following
such Distribution Date), subject to and in accordance with the priorities set
forth in Section 8.5, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, to the extent that such Affected
Person reasonably determines such increase in capital to be allocable to the
existence of any of such obligations, commitments or fundings; provided that if
such demand is delivered after the later of (x) 180 days after such additional
amounts requested hereunder arose and (y) 30 days after the applicable Affected
Person had knowledge of such additional amount, the Borrower shall have no
obligation to pay such additional amounts. Such written statement shall, in the
absence of manifest error, be rebuttably presumptive evidence of the subject
matter thereof. Any Affected Person claiming any additional amounts payable
pursuant to this Section 5.1 agrees to use reasonable efforts (consistent with
legal and regulatory restrictions) to designate a different office or branch of
such Affected Person as its lending office or take such other actions if the
making of such a designation or taking of such other actions would avoid the
need for, or reduce the amount of, any such additional amounts and would not, in
the reasonable judgment of such Affected Person, be otherwise disadvantageous to
such Affected Person.

 



 66 

 

 

Section 5.2      Funding Losses.  The Borrower hereby agrees that upon demand by
any Affected Person (which demand shall be accompanied by a statement setting
forth in reasonable detail (1) the calculations of the amount being claimed,
(2) the basis therefor and (3) the event by reason of which it has become so
entitled) it will indemnify such Affected Person on an after-tax basis against
any loss or expense which such Affected Person may sustain or incur, as
reasonably determined by such Affected Person, as a result of any voluntary
prepayment of any Advance for which two Business Days’ prior written notice was
not delivered in accordance with Section 2.4(a)(i) or any mandatory prepayment
of any Advance, on the Distribution Date following the date on which the
Affected Person provides notice of such event to the Borrower and the Collateral
Manager (provided that such notice is delivered on or prior to the third
Business Day prior to such Distribution Date and otherwise on the Distribution
Date following such Distribution Date); provided that if such demand is
delivered after the later of (x) 180 days after such loss or expense requested
hereunder was incurred and (y) 30 days after the applicable Affected Person had
knowledge of such loss or expense, the Borrower shall have no obligation to
indemnify such Affected Person against such loss or expense. Such written
statement shall, in the absence of manifest error, be rebuttably presumptive
evidence of the subject matter thereof. The amount to be paid by the Borrower to
any Affected Person in order to so indemnify such Affected Person for any loss
occasioned by any of the events described in this Section, and as liquidated
damages therefor, shall be equal to the excess of (i) the amount of Yield which
otherwise would have accrued on the principal amount so paid or prepaid during
the period (the “Indemnity Period”) commencing with the date of such payment or
prepayment and ending on the next Distribution Date (provided that such payment
or prepayment is made on or prior to the third Business Day prior to such
Distribution Date and otherwise on the Distribution Date following such
Distribution Date), over (ii) the amount of income, if any, received by the
applicable Affected Person during the Indemnity Period from the investment by
such Affected Person of the principal amount so paid or prepaid.

 



 67 

 

 

ARTICLE VI

 

EFFECTIVENESS; CONDITIONS TO ADVANCES

 

Section 6.1      Effectiveness.  This Agreement shall become effective on the
first day (the “Effective Date”) on which the Facility Agent, on behalf of the
Lenders, shall have received the following, each in form and substance
satisfactory to the Facility Agent:

 

(a)            Agreement. This Agreement executed by each party thereto;

 

(b)            Notes. For each Lender that has requested the same, a Note duly
completed and executed by the Borrower and payable to such Lender;

 

(c)            Accounts. Evidence that the Collection Account, the Warrant
Reserve Account and the Security Deposit Collection Account have been
established;

 

(d)            Transaction Documents. Executed counterparts of each of the other
Transaction Documents, the Paying Agent Fee Letter, the Backup Collateral
Manager Fee Letter and the Custodian Fee Letter, duly executed by each of the
parties thereto;

 

(e)            Resolutions. A copy of the resolutions of the board of managers
or board of directors (or similar items) of the Borrower, the Equityholder and
TPVC approving the Transaction Documents to be delivered by it hereunder and the
transactions contemplated hereby, certified by its Secretary or Assistant
Secretary;

 

(f)            Charters. The certificate of formation or articles of
incorporation of the Borrower and TPVC, in each case certified by the Secretary
of State of its jurisdiction of organization; and a certified copy of the
Borrower’s limited liability company agreement and TPVC’s by-laws;

 

(g)            Good Standing Certificates. Good Standing Certificates for each
of the Borrower and TPVC issued by the applicable Official Body of its
jurisdiction of organization;

 

(h)            Incumbency. A certificate of the Secretary or Assistant Secretary
of each of the Borrower and TPVC certifying the names and true signatures of the
officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it;

 

(i)            Filings. Copies of proper financing statements, as may be
necessary or, in the opinion of the Facility Agent, desirable under the UCC of
all appropriate jurisdictions or any comparable law to perfect the security
interest of the Facility Agent on behalf of the Secured Parties in all Borrower
Collateral in which an interest may be pledged hereunder;

 

(j)            Searches. Certified copies of Requests for Information or Copies
(Form UCC-11) (or a similar search report certified by a party acceptable to the
Facility Agent), dated a date reasonably near to the Effective Date, listing all
effective financing statements which name the Borrower, the Equityholder or TPC
(under their respective present names and any previous names) as debtor and
which are filed in the jurisdictions in which filings were made pursuant to
Section 6.1(i), together with copies of such financing statements;

 



 68 

 

 

(k)            Opinions. Legal opinions of Miles & Stockbridge, Dechert LLP and
Otterbourg P.C., special counsel for the Borrower and TPVC, of Seward & Kissel,
counsel for the Paying Agent and the Collection Account Bank, and of Nixon
Peabody LLP, counsel for the Custodian, each in form and substance satisfactory
to the Facility Agent covering such matters as the Facility Agent may reasonably
request;

 

(l)            No Facility Termination Event, etc. A certificate of the Borrower
that each of the Transaction Documents is in full force and effect and (i) no
Facility Termination Event or Unmatured Facility Termination Event has occurred
and is continuing or will result from the issuance of the Notes and the
borrowing hereunder and (ii) the representations and warranties of the Borrower,
the Collateral Manager and TPVC contained herein and in the other Transaction
Documents are true and correct as of the Effective Date;

 

(m)            Termination of Existing Liens. Executed UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in the Contract Payments or the related Contracts previously
granted by the Borrower or TPVC and the executed pay-off letters reasonably
requested by the Lender;

 

(n)            Payment of Fees. The Facility Agent shall have received evidence
that all Fees due to the Lenders on the Effective Date have been paid in full;

 

(o)            No Material Adverse Change. No material adverse change with
respect to the financial condition, collateral, operations, industry, business
or prospects of TPVC, the Equityholder or the Borrower, or any of its
subsidiaries, shall have occurred and no litigation shall have commenced which,
if successful, could have a material adverse effect upon any of the foregoing;
and

 

(p)            Other. Such other approvals, documents, opinions, certificates
and reports as the Facility Agent may reasonably request.

 

Section 6.2      Advances.  The making of each Advance is subject to the
condition that the Effective Date shall have occurred and to the following
further conditions precedent that:

 

(a)            No Facility Termination Event, etc. Each of the Transaction
Documents shall be in full force and effect and (i) no Facility Termination
Event, Unmatured Facility Termination Event, Collateral Manager Default or
Unmatured Collateral Manager Default has occurred and is continuing or will
result from the making of such Advance, (ii) the representations and warranties
of the Borrower and TPVC contained herein and in the other Transaction Documents
are true and correct as of the related Advance Date, with the same effect as
though made on the date of (and after giving effect to) such Advance,
(iii) after giving effect to such Advance, the aggregate outstanding principal
balance of the Advances hereunder will not exceed the Borrowing Base on such
day, and (iv) the Backup Collateral Manager shall not have been appointed as
successor Collateral Manager;

 



 69 

 

 

(b)            Advance Request, etc. The Facility Agent and Paying Agent shall
have received the Advance Request for such Advance in accordance with
Section 2.2, together with all items required to be delivered in connection
therewith (including without limitation the approval of all Eligible Contract
Payments by the Facility Agent);

 

(c)            Facility Termination Date. The Facility Termination Date shall
not have occurred;

 

(d)            Custodial Receipt. The Facility Agent shall have received a duly
completed and executed Certification from the Custodian;

 

(e)            Borrowing Base Confirmation. The Facility Agent and the Paying
Agent shall have received an Officer’s Certificate (which may be included as
part of the Advance Request and includes a Borrowing Base Certificate in the
form of Exhibit M) computed as of the date of such requested Advance and after
giving effect thereto and to the purchase by the Borrower of the Contracts to be
purchased by it under the Sale Agreement on such date, demonstrating that the
aggregate principal amount of all Advances shall not exceed the Borrowing Base,
calculated as of the Advance Date as if the Contracts purchased by the Borrower
on such Advance Date were owned by the Borrower and that the Minimum Equity
Condition is satisfied;

 

(f)            Hedging Agreements. Beginning on the date on which the weighted
average APR of the Contracts related to Eligible Contract Payments minus the
Cost of Funds Rate for such Accrual Period is less than 2.00%, the Facility
Agent shall have received evidence, in form and substance satisfactory to the
Required Lenders, that the Borrower has entered into Hedging Agreements to the
extent required by, and satisfying the requirements of, Section 10.6;

 

(g)            Minimum Equity Condition. After giving effect to such Advance the
Minimum Equity Condition is satisfied;

 

(h)            Facility Agent Approval. In connection with the acquisition of
any Contract by the Borrower or the incremental pledge of any Contract owned by
the Borrower, (1) the Borrower shall have received an Asset Approval Notice with
respect to such Contract from the Facility Agent and (2) the Borrower (or the
Collateral Manager on its behalf) shall have given electronic notice back to the
Facility Agent that it acknowledges and agrees to the terms set forth in the
related Asset Approval Notice;

 

(i)            Borrower’s Certification. The Borrower shall have delivered to
the Facility Agent and the Paying Agent an Officer’s Certificate (which may be
included as part of the Advance Request) dated the date of such requested
Advance certifying that the conditions described in
subsections 6.2(a) through 6.2(g) have been satisfied; and

 

(j)            Other. The Facility Agent shall have received such other
approvals, documents, opinions, certificates and reports as they may request,
which request is reasonable as to content and timing.

 



 70 

 

 

ARTICLE VII

 

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

 

Section 7.1      Retention and Termination of the Collateral Manager.  (a)  The
management, administering and collection of the Transferred Contracts shall be
conducted by the Person designated as Collateral Manager from time to time in
accordance with this Section 7.1(a). Subject to early termination due to the
occurrence of a Collateral Manager Default or as otherwise provided below in
this Section 7.1, TPVC is hereby designated, and hereby agrees to serve, as
Collateral Manager until the termination of this Agreement. Any designation of a
successor Collateral Manager under this Agreement shall become effective upon
such successor Collateral Manager’s agreement to perform the duties and
obligations of the Collateral Manager pursuant to the terms hereof and TPVC
shall continue to perform the obligations of the Collateral Manager hereunder
until such successor Collateral Manager shall have assumed the responsibilities
and obligations of the Collateral Manager. The Collateral Manager may, with the
prior consent of the Facility Agent, subcontract with any other Person for the
mangement, administering or collecting the Transferred Contracts; provided that
the Collateral Manager shall remain liable for the performance of the duties and
obligations of the Collateral Manager pursuant to the terms hereof.

 

(b)            At least 30 days prior to the delivery of a notice of termination
of the Collateral Manager, the Facility Agent shall notify the Backup Collateral
Manager in writing to perform a data mapping (at the cost of the Borrower, to
which the Capped Fees/Expenses – Backup Collateral Manager shall not apply) with
respect to the management systems utilized by the Collateral Manager. Upon the
termination or resignation of the Collateral Manager, the Backup Collateral
Manager shall, upon the receipt of notice of such resignation or termination,
within 30 days commence collateral management activities in place of TPVC and
shall, subject to the provisions of Section 11.1, for the purposes of this
Agreement, become Collateral Manager. Until such time as the Facility Agent
notifies TPVC that the Backup Collateral Manager has commenced collateral
management activities in the place of TPVC, TPVC shall continue to perform the
obligations of the Collateral Manager hereunder. Upon the Backup Collateral
Manager’s assumption of the obligations of Collateral Manager pursuant to this
Agreement, the Collateral Manager shall deliver to the Backup Collateral Manager
all documents and instruments and monies held by it under this Agreement, and
the Collateral Manager and the Facility Agent shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Backup Collateral Manager all
such rights, powers, duties, and obligations. Notwithstanding anything contained
herein to the contrary, the resignation or termination of the Collateral Manager
shall not become effective until the Backup Collateral Manager or an entity
acceptable to the Required Lenders shall have assumed the responsibilities and
obligations of the Collateral Manager.

 



 71 

 

 

(c)            Neither the Collateral Manager nor the Backup Collateral Manager
shall resign from the obligations and duties imposed on it by this Agreement as
Collateral Manager or Backup Collateral Manager, as the case may be, except upon
a determination that by reason of a change in legal requirements, the
performance of its duties hereunder would cause it to be in violation of such
legal requirements in a manner which would have a material adverse effect on the
Collateral Manager or Backup Collateral Manager, as the case may be, and the
Facility Agent does not elect to waive the obligations of the Collateral Manager
to perform the duties which render it legally unable to act or to delegate those
duties to another Person. Any such determination permitting the resignation of
the Collateral Manager or Backup Collateral Manager, as the case may be,
pursuant to this Section 7.1(c) shall be evidenced by an Opinion of Counsel to
such effect delivered and acceptable to the Facility Agent. No resignation shall
become effective until a successor entity acceptable to the Facility Agent shall
have assumed the responsibilities and obligations of such Person in accordance
with this Agreement. The parties hereto agree that such cessation of operation
by the Collateral Manager or the Backup Collateral Manager, as the case may be,
shall be a breach of covenant under this Agreement. Notwithstanding anything
contained herein regarding the prohibition against the Collateral Manager or
Backup Collateral Manager’s resignation, as the case may be, the sole remedy for
such action shall be that the Facility Agent shall have the right to appoint a
successor Collateral Manager or Backup Collateral Manager, respectively. Neither
the Collateral Manager nor the Backup Collateral Manager shall have liability to
any party for any such resignation. The parties hereto agree to treat any such
Backup Collateral Manager resignation as confidential information hereunder in
accordance with Section 18.14.

 

(d)            Any Person (i) into which the Collateral Manager or Backup
Collateral Manager may be merged or consolidated in accordance with the terms of
this Agreement, (ii) resulting from any merger or consolidation to which the
Collateral Manager or Backup Collateral Manager, as applicable, shall be a
party, (iii) acquiring by conveyance, transfer or lease substantially all of the
assets of the Collateral Manager or Backup Collateral Manager, as applicable, or
(iv) succeeding to the business of the Collateral Manager or Backup Collateral
Manager, as applicable, in any of the foregoing cases, shall execute an
agreement of assumption to perform every obligation of the Collateral Manager or
Backup Collateral Manager, as applicable, under this Agreement and, whether or
not such assumption agreement is executed, shall be the successor to the
Collateral Manager or Backup Collateral Manager, as applicable, under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement, anything in this Agreement to the
contrary notwithstanding.

 

(e)            In the event the Backup Collateral Manager assumes the
obligations of the Collateral Manager pursuant to this Section 7.1, the Backup
Collateral Manager shall also thereupon so assume all of the rights and
obligations of the outgoing Collateral Manager under the Lockbox Agreements. In
such event, the Backup Collateral Manager shall be deemed to have assumed all of
the Collateral Manager’s interest therein and to have replaced the Collateral
Manager as a party to each Lockbox Agreement to the same extent as if such
Lockbox Agreement had been assigned to the Backup Collateral Manager, except
that the Collateral Manager shall not thereby be relieved of any liability or
obligations to the Lockbox Bank under such Lockbox Agreement. The Collateral
Manager shall, upon request of the Facility Agent, but at the expense of the
Collateral Manager, deliver to the Backup Collateral Manager all documents and
records relating to the Lockbox Agreements and an accounting of amounts
collected and held by the Lockbox Banks and the Collection Account Bank and
otherwise use its best efforts to effect the orderly and efficient transfer of
the Lockbox Agreements to the Backup Collateral Manager.

 



 72 

 

 

(f)            If the Backup Collateral Manager assumes the role of successor
Collateral Manager, it shall be reimbursed by the Borrower for any out-of-pocket
costs and expenses incurred in connection with the liquidation of any
Transferred Contracts which have been approved in writing by the Facility Agent.

 

(g)            If the Backup Collateral Manager assumes the role of successor
Collateral Manager, the Backup Collateral Manager shall, by the fifteenth (15th)
Business Day following the later of (i) the day of such assumption of duties and
(ii) the day on which TPVC provides the Backup Collateral Manager with a list of
all licenses TPVC then has (and TPVC shall promptly provide the Backup
Collateral Manager a list of all licenses TPVC then has), determine which
licenses, approvals and consents were necessary or required to be obtained by
TPVC in connection with the performance of its obligations as Collateral Manager
and as soon as reasonably practicable thereafter obtain all licenses, approvals
and consents necessary or required to be obtained in connection with the
performance by the Backup Collateral Manager of its obligations as successor
Collateral Manager hereunder, except where the failure to so obtain such
licenses, approvals or consents is not reasonably likely to have a material
adverse effect on the Backup Collateral Manager’s ability to perform its
obligations as successor Collateral Manager hereunder.

 

Section 7.2      Duties of the Collateral Manager.  The Collateral Manager shall
manage administer and make collections on the Transferred Contracts and perform
the other actions required by the Collateral Manager under the terms and
provisions of this Agreement.

 

(a)            The Collateral Manager shall take or cause to be taken all such
actions as may be reasonably necessary or advisable to attempt to collect the
Contract Payments from time to time, (i) all in accordance with (1) Applicable
Laws and (2) the applicable Transferred Contract, (ii) with reasonable care and
diligence using that degree of skill and attention that a similarly-situated
prudent person engaging in such activities would exercise, (iii) without
limitation to its obligations under the preceding clauses (i) and (ii) and with
no less care than the Collateral Manager exercises with respect to all
comparable Contracts that it manages for itself and others and (iv) in
accordance in all material respects with the Credit and Collection Policy. Each
of the Borrower, the Secured Parties and the Facility Agent hereby appoints the
Collateral Manager, from time to time designated pursuant to Section 7.1, as
agent for itself and in its name to enforce and administer their respective
rights and interests in the Contract Payments and the related Transferred
Contracts.

 

(b)            The Collateral Manager shall administer the Collections in
respect of the Contract Payments in accordance with the procedures described
herein. The Collateral Manager shall transfer, or cause to be transferred, all
Collections on deposit in each Lockbox Account (which constitute collected funds
pursuant to the terms of the Lockbox Agreement) to the Collection Account by the
close of business on the third Business Day following the date such Collections
are received in such Lockbox Account and the Collateral Manager shall promptly
deposit all Collections received directly by it into the Collection Account. The
Collateral Manager shall transfer, or cause to be transferred, all security
deposits with respect to the Transferred Contracts on deposit in each Lockbox
Account (which constitute collected funds pursuant to the terms of the Lockbox
Agreement) to the Security Deposit Collection Account by the close of business
on the first Business Day following the date such security deposits are received
in such Lockbox Account and the Collateral Manager shall promptly deposit all
such security deposits received directly by it into the Security Deposit
Collection Account. The Collateral Manager shall make such deposits or payments
by electronic funds transfer through the Automated Clearing House system, or by
wire transfer. The Collateral Manager may, on any date, instruct the Collection
Account Bank to convert funds on deposit in the Collection Account into GBPs,
Euros or Dollars, in each case using the Applicable Conversion Rate if, after
giving effect to such exchange, the Borrower is in compliance with the Borrowing
Base.

 



 73 

 

 

(c)            Except as otherwise permitted in this Agreement, the Collateral
Manager shall not forgive, discharge, compromise, waive or cancel the terms of
any Contract Payment or amend, modify or waive any term or condition of any
Contract related thereto, except with the written consent of the Facility Agent.
Except as in accordance with this Agreement or the Credit and Collection Policy,
the Collateral Manager shall not extend, amend or otherwise modify the terms of
any Contract Payment or amend or modify any term or condition of any Contract
related thereto, except with the written consent of the Facility Agent.

 

(d)            The Collateral Manager shall hold in trust for the Borrower and
the Secured Parties in accordance with their respective interests all Records
that evidence or relate to the Contract Payments not previously delivered to the
Custodian and shall, as soon as practicable upon demand of the Facility Agent,
make available, or, upon the occurrence and during the continuation of a
Collateral Manager Default, deliver to the Facility Agent all Records in its
possession which evidence or relate to the Contract Payments.

 

(e)            The Collateral Manager shall, as soon as practicable following
receipt thereof, turn over to TPVC any cash collections or other cash proceeds
received with respect to each Contract which does not constitute a Transferred
Contract.

 

(f)            Anything herein to the contrary notwithstanding, TPVC shall
perform its obligations under the Transferred Contracts to the same extent as if
the Transferred Contracts had not been sold by it.

 

(g)            The Collateral Manager shall (i) if requested by the Facility
Agent or any Lender, promptly (and in any event within forty-five (45) days
after the end of each fiscal quarter and eighty (80) days after the end of each
fiscal year, as applicable) provide to the Facility Agent and each Lender a copy
of the unaudited consolidated financial statements of the Borrower and TPVC as
filed with the Securities and Exchange Commission for the fiscal year most
recently ended, and the unaudited consolidated financial statements of the
Borrower and TPVC as filed with the Securities and Exchange Commission for the
fiscal quarter most recently ended and (ii) promptly (and in any event with ten
(10) days after the end of such fiscal quarter) provide to the Facility Agent
and each Lender a copy of the then-current Credit-Watch List for the fiscal
quarter most recently ended. It is understood that Collateral Manager shall have
satisfied the requirements of this clause (g) with respect to the quarterly and
annual financial statements of TPVC upon submission by TPVC of its Form 10-Q or
Form 10-K, as applicable, through the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis and Retrieval system.

 

(h)            The Collateral Manager shall promptly (and in any event within
forty-five (45) days after the end of each fiscal quarter and eighty (80) days
after the end of each fiscal year, as applicable) provide to the Facility Agent
and each Lender a copy of the unaudited financial statements of the Borrower for
the fiscal year most recently ended, and a copy of the unaudited financial
statements of the Borrower for the fiscal quarter most recently ended, certified
by an Executive Officer of the Borrower with appropriate knowledge identifying
such documents as being the documents described in this paragraph (h) and
stating that the information set forth therein fairly presents the financial
condition of the Borrower as of and for the periods then ended, subject to year
end adjustments and confirming that the Borrower is in compliance with all
financial covenants in the Transaction Documents (or, if the Borrower is not in
compliance, specifying the nature and status thereof).

 



 74 

 

 

Section 7.3      Representations and Warranties of the Collateral Manager.  The
Collateral Manager represents, warrants and covenants as of the Effective Date
and as of each Measurement Date as to itself:

 

(a)            Organization and Good Standing. It has been duly organized and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, and had at all relevant times, and now has, power,
authority and legal right to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party;

 

(b)            Due Qualification. It is duly qualified to do business as a
foreign corporation in good standing and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would have a material
adverse effect on its ability to perform its obligations under its Transaction
Documents and its ability to enforce the Transferred Contracts and the other
Borrower Collateral;

 

(c)            Power and Authority. It has the power and authority to execute
and deliver this Agreement and the Transaction Documents to which it is a party
(in any capacity) and to perform its obligations hereunder and thereunder; and
the execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity) have been duly authorized by
the Collateral Manager by all necessary corporate action;

 

(d)            Binding Obligations. This Agreement and the Transaction Documents
to which it is a party (in any capacity) have been executed and delivered by the
Collateral Manager and, assuming due authorization, execution and delivery by
each other party hereto and thereto, constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing;

 

(e)            No Violation. The execution, delivery and performance of this
Agreement and the Transaction Documents to which it is a party (in any
capacity), the consummation of the transactions contemplated thereby and the
fulfillment of the terms thereof do not (A) conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, its organizational documents, or any material
indenture, agreement, mortgage, deed of trust or other instrument to which it is
a party or by which it or its properties are bound, (B) result in the creation
or imposition of any Adverse Claim upon any of its properties pursuant to the
terms of any such material indenture, agreement, mortgage, deed of trust or
other instrument (except as may be created pursuant to this Agreement or any
other Transaction Document), or (C) violate in any material respect any law,
order, rule or regulation applicable to it of any Official Body having
jurisdiction over it or any of its properties;

 



 75 

 

 

(f)            No Proceedings. There are no proceedings or investigations
pending or, to the best of the Collateral Manager’s knowledge, threatened
against it, before any Official Body having jurisdiction over it or its
properties (A) asserting the invalidity of any of the Transaction Documents,
(B) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by the Transaction Documents, (C) seeking any
determination or ruling that would reasonably be expected to have a material
adverse effect on the performance by it of its obligations under, or the
validity or enforceability of, any of the Transaction Documents or (D) that
would reasonably be expected to have a material adverse effect on any Contract
or other Borrower Collateral or (E) seeking any determination or ruling that
would reasonably be expected to materially and adversely affect the federal
income tax or other federal, state or local tax attributes of the Notes or
seeking to impose any excise, franchise, transfer or similar tax upon the Notes
or the sale and assignment of the Transferred Contracts hereunder;

 

(g)            No Consents. No consent, license, approval, authorization or
order of, or registration, declaration or filing with, any Official Body having
jurisdiction over it or any of its properties is required to be made in
connection with the execution, delivery or performance of this Agreement and the
Transaction Documents to which it is a party (in any capacity) or the
consummation of the transactions contemplated thereby, in each case other than
(A) consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings which have been obtained or made and continuation
statements and renewals in respect thereof and (B) where the lack of such
consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a material adverse effect on its ability
to perform its obligations under its Transaction Documents and its ability to
enforce the Transferred Contracts and the other Borrower Collateral;

 

(h)            Taxes; ERISA. It has filed on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and has paid all taxes due and payable by it and any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Collateral Manager). It is not liable for taxes payable by any
other Person. No tax lien or similar Adverse Claim has been filed, and no claim
is being asserted, with respect to any such tax, assessment or other
governmental charge. Any taxes, fees and other governmental charges payable by
the Collateral Manager in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due at or
prior to the Effective Date. Each benefit plan, if any, of the Collateral
Manager that is a “defined benefit plan” as defined in Section 3(35) of ERISA is
in compliance in all material respects with ERISA and there is no Lien of the
Pension Benefit Guaranty Corporation on any of the Borrower Collateral;

 



 76 

 

 

(i)            Investment Company Status. The Collateral Manager is an
“investment company” that has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act;

 

(j)            Information True and Correct. All information heretofore or
hereafter furnished by or on behalf of the Collateral Manager in writing to the
Borrower, any Lender, the Paying Agent or the Facility Agent in connection with
this Agreement or any transaction contemplated hereby is and will be true and
complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;

 

(k)            Credit and Collection Policy. Attached as Annex I is a true and
correct copy of the Credit and Collection Policy as in effect on the date
hereof. All of the Contract Payments and Contracts managed by the Collateral
Manager are being managed in accordance with the Credit and Collection Policy in
all material respects;

 

(l)            Anti-Corruption Laws and Sanctions. The Collateral Manager and
its subsidiaries and, to its knowledge, their respective directors, officers,
managers and agents, are in compliance in all material respects with
Anti-Corruption Laws and applicable Sanctions. None of (a) the Collateral
Manager or its subsidiaries, or, to its knowledge, their respective directors,
officers or managers or (b) to its knowledge, any of their agents that will act
in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person;

 

(m)            Eligibility of Contract Payments. All Contract Payments included
as Eligible Contract Payments in the calculation of the Borrowing Base in the
most recently delivered Distribution Date Statement are Eligible Contract
Payments;

 

(n)            Other Documents. The representations and warranties made by it
(in any capacity) in each of the other Transaction Documents to which it is a
party are true and correct in all material respects as of the date(s) made or
deemed made (or, if such representation speaks to an earlier date, as of such
earlier date); and

 

(o)            Selection Procedures. In selecting the Eligible Contract Payments
hereunder, no selection procedures were employed which are intended to be
adverse to the interests of the Lender Group.

 

Section 7.4      Covenants of the Collateral Manager.  Until the date after the
Facility Termination Date on which the Advances shall have been repaid in full,
all Yield shall have been paid, and no other amount shall be owing to the
Secured Parties under this Agreement:

 

(a)            Compliance with Agreements and Applicable Laws. The Collateral
Manager shall perform each of its obligations under this Agreement and the other
Transaction Documents and comply with all federal, state and local laws and
regulations applicable to it and its business and properties, including the
Contracts and Contract Payments and all Proceeds thereof, including those
relating to truth in lending, retail installment sales, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices,
and privacy, except to the extent that the failure to so comply would not
reasonably be expected to have a material adverse effect on its business,
assets, property, business condition (financial or other), funding arrangements
or prospects. Without limiting the foregoing, (x) to the extent applicable, the
Collateral Manager is in compliance in all material respects with Subject Laws
and (y) the Collateral Manager has adopted internal controls and procedures
reasonably designed to ensure compliance in all material respects with the
applicable provisions of the Anti-Corruption Laws and applicable Sanctions.

 



 77 

 

 

(b)            Maintenance of Existence and Conduct of Business. The Collateral
Manager shall: (i) do or cause to be done all things necessary to (A) preserve
and keep in full force and effect its existence as a corporation and its rights
and franchises in the jurisdiction of its formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects; (ii) continue
to conduct its business substantially as now conducted or as otherwise permitted
hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations except where the failure to maintain, preserve and protect such
licenses, permits, charters and registrations would not reasonably be expected
to have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects.

 

(c)            Books and Records. The Collateral Manager shall keep proper books
of record and account in which full and correct entries shall be made of all
financial transactions and the assets and business of the Collateral Manager in
accordance with GAAP; maintain and implement administrative and operating
procedures (including the ability to recreate records evidencing the Contracts
and the Principal Balances thereof in the event of the destruction of the
originals thereof); and keep and maintain all documents, books, records and
other information necessary or reasonably advisable for the collection of all
Contracts.

 

(d)            Payment, Performance and Discharge of Obligations. The Collateral
Manager shall pay, perform and discharge or cause to be paid, performed and
discharged promptly all Charges payable by it except where the failure to so
pay, discharge or otherwise satisfy such obligation would not, individually or
in the aggregate, be expected to have a material adverse effect on its business,
assets, property, business condition (financial or other), funding arrangements
or prospects.

 

(e)            ERISA. The Collateral Manager shall give the Facility Agent and
each Lender prompt written notice of any ERISA Event that, alone or together
with all other ERISA Events that have occurred, would reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects.

 

(f)            Compliance with Contracts and Credit and Collection Policy. The
Collateral Manager shall, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under any Transferred Contracts (except, in the case of a
successor Collateral Manager (whether the Backup Collateral Manager or
otherwise), such material provisions, covenants and other provisions shall only
include those provisions relating to the collection and management of the
Contract Payments to the extent such obligations are set forth in a document
included in the related Contract File) and shall comply with the Credit and
Collection Policy in all material respects with respect to all such Contracts
and the Contract Payments relating thereto. The Collateral Manager shall
maintain such insurance as is customary and desirable for Persons engaged in its
business and as required by Applicable Law.

 



 78 

 

 

(g)            Facility Documents. The Collateral Manager shall comply with the
terms of and employ the procedures outlined in this Agreement, and all of the
other Transaction Documents to which it is a party and take all such action to
such end consistent with the provisions of Section 7.2(a) as may be from time to
time reasonably requested by the Facility Agent.

 

(h)            Maintain Records of Transferred Contracts. The Collateral Manager
shall, at its own cost and expense, maintain satisfactory and complete records
of the Borrower Collateral, including a record of all payments received and all
credits granted with respect to the Borrower Collateral and all other dealings
with the Borrower Collateral. The Collateral Manager shall maintain its computer
systems so that, from and after the time of sale under the Sale Agreement of the
Contracts to the Borrower, the Collateral Manager’s master computer records
(including any back-up archives) that refer to a Transferred Contract shall
indicate the interest of the Borrower and the Facility Agent in such Transferred
Contract and that such Transferred Contract is owned by the Borrower and has
been pledged to the Facility Agent for the benefit of the Secured Parties
pursuant to this Agreement.

 

(i)            Liens. The Collateral Manager shall not create, incur, assume or
permit to exist any Lien on or with respect to any of its rights under any of
the Transaction Documents, whether with respect to the Contract Payments, the
Contracts, the Lockbox Accounts or any other Borrower Collateral other than
Permitted Liens.

 

(j)            [Reserved].

 

(k)            Commingling. The Collateral Manager shall not deposit or permit
the deposit of any funds (other than Excluded Amounts) that do not constitute
Collections of Contract Payments or other proceeds of any Transferred Contracts
into a Lockbox Account.

 

(l)            Taxes. The Collateral Manager will file on timely basis all
material tax returns (including foreign, federal, state, local and otherwise)
required to be filed and will pay all material taxes due and payable by it or
any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Official Body (other than any amount the validity of which is contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP are provided on the books of the Collateral Manager).

 

(m)            Collateral Management Obligations. The Collateral Manager will
not (i) amend, waive or otherwise modify the Credit and Collection Policy
without the prior written consent of the Facility Agent, (ii) agree to any
amendment, waiver or other modification of the Transaction Document to which it
is a party without the prior written consent of the Facility Agent, (iii) agree
or permit the Borrower to agree to (x) any Contract having Rewritten Contract
Payments after the occurrence of an Unmatured Facility Termination Event or a
Facility Termination Event or (y) any Contract having any Rewritten Contract
Payment set forth in clause (d) of the definition thereof after the Scheduled
Facility Termination Date, in each case, unless consented to by the Facility
Agent, (iv) interpose any claims, offsets or defenses it may have as against the
Borrower as a defense to its performance of its obligations in favor of any
Affected Person hereunder or under any other Transaction Documents or (v) change
its fiscal year to be other than January 1 through December 31; provided that,
with respect to the occurrence of any Rewritten Contract Payment as set forth in
clause (c) of the definition thereof, the Collateral Manager shall cause (or
cause the Borrower to cause) the execution of an intercreditor agreement in form
and substance satisfactory to the Facility Agent.

 



 79 

 

 

(n)            Notices. The Collateral Manager (except in the case of successor
Collateral Manager (whether the Backup Collateral Manager or otherwise)) shall
furnish, or cause to be furnished, to the Facility Agent:

 

(i)            within the earlier of (A) ninety (90) days of the end of each
calendar year and (B) fifteen (15) days after such information is produced, a
copy of the quarterly reviews and the amendments and/or waiver memos (if any)
with respect to each Obligor as performed by the Collateral Manager and any
other documentation in connection with each Transferred Contract as reasonably
requested by the Facility Agent; and

 

(ii)            promptly (but in no event later than three (3) Business Days)
after any of its Responsible Officers having obtained actual knowledge thereof,
notice of any Unmatured Collateral Manager Default, Unmatured Facility
Termination Event, Collateral Manager Default or Facility Termination Event; and

 

(iii)            promptly, in reasonable detail, of (i) the occurrence of any
Revaluation Event with respect to any Contract (including any custom revaluation
events included in the definition of “Revaluation Event” by the Facility Agent
as a condition of its approval of any Contract), or a Contract having Rewritten
Contract Payments which was not previously approved by the Facility Agent and
(ii) the sale, exercise or other monetization of, and the listing of the
existing and future positions of, any Warrant Asset.

 

(o)            No Security Deposits. The Collateral Manager shall not allow any
Obligor to utilize its security deposit to offset any remaining Contract
Payments, except as contemplated by Section 7.13(c).

 

Section 7.5      Collateral Management Fee; Payment of Certain Expenses by
Collateral Manager; Backup Collateral Manager Fee.  On each Distribution Date,
the Collateral Manager shall be entitled to receive out of the Collection
Account the Collateral Management Fee for the related Collection Period pursuant
to Section 8.5. The Collateral Manager shall be required to pay all expenses
incurred by it in connection with its activities under this Agreement and the
Sale Agreement. On each Distribution Date, the Backup Collateral Manager shall
be entitled to receive out of the Collection Account the Backup Collateral
Manager Fee for the related Collection Period pursuant to Section 8.5.

 



 80 

 

 

Section 7.6      Distribution Date Statement.  No later than 1:00 p.m., Menlo
Park, California time, on each Collateral Manager Report Date, the Collateral
Manager shall deliver to the Facility Agent, the Paying Agent and the Backup
Collateral Manager a Distribution Date Statement executed by a Responsible
Officer of the Collateral Manager, including information on delinquencies and
extensions of Transferred Contracts.

 

Section 7.7      Annual Statement as to Compliance; Notice of Collateral Manager
Default.  (a)  The Collateral Manager shall deliver to the Facility Agent and
the Backup Collateral Manager on or before April 30 of each year, beginning on
April 30, 2021, an officer’s certificate signed by any Executive Officer of the
Collateral Manager, dated as of the preceding December 31, stating that (i) a
review of the activities of the Collateral Manager during the preceding 12-month
period (or such other period as shall have elapsed from the Effective Date to
the date of the first such certificate) and of its performance under this
Agreement has been made under such officer’s supervision, and (ii) to such
officer’s knowledge, based on such review, the Collateral Manager has fulfilled
all its obligations under this Agreement throughout such period, or, if there
has been a default in the fulfillment of any such obligation, specifying each
such default known to such officer and the nature and status thereof.

 

(b)            The Collateral Manager shall deliver to the Facility Agent and
the Backup Collateral Manager, promptly after having obtained knowledge thereof,
but in no event later than three Business Days thereafter, written notice in an
Officers’ Certificate of any event that, with the giving of notice or lapse of
time, would become a Collateral Manager Default or a Facility Termination Event.

 

Section 7.8      Audit of Transferred Contracts.  The Facility Agent shall, at
the Borrower’s expense, retain Protiviti, Inc. (or another nationally recognized
audit firm acceptable to the Facility Agent in its sole discretion) conduct and
complete an audit of the Transferred Contracts in compliance with the audit
standards set forth on Exhibit B (as such Exhibit may be modified from time to
time by the Facility Agent in its sole discretion) hereto, (i) on or before
January 2021 and (ii) thereafter, on or before January 15 and July 15 of each
year, beginning on July 15, 2021, with respect to the six months ended the
immediately preceding calendar month’s end; provided that there shall be no
limits on the Facility Agent’s right to conduct audits (at the Borrower’s
expense) during the occurrence of an Unmatured Facility Termination Event or
Facility Termination Event.

 



 81 

 

 

Section 7.9      Access to Certain Documentation and Information Regarding
Contracts.  (a)  Each of the Borrower and the Collateral Manager shall permit
representatives of the Facility Agent and the Backup Collateral Manager at any
time and from time to time as the Facility Agent or the Backup Collateral
Manager shall reasonably request but only (i) upon two Business Days’ prior
written notice (so long as no Unmatured Facility Termination Event, Facility
Termination Event, Unmatured Collateral Manager Default or Collateral Manager
Default has occurred and is continuing) and (ii) during normal business hours:
(a) to inspect and make copies of and abstracts from its records relating to the
Transferred Contracts, and (b) to visit its properties in connection with the
collection, processing or management of the Transferred Contracts for the
purpose of examining such records, and to discuss matters relating to the
Transferred Contracts or such Person’s performance under this Agreement and the
other Transaction Documents with any officer or employee or auditor (if any) of
such Person having knowledge of such matters. In connection with any inspection,
any Lender or the Backup Collateral Manager may, with the Borrower’s consent (so
long as no Unmatured Facility Termination Event, Facility Termination Event,
Unmatured Collateral Manager Default or Collateral Manager Default has occurred
and is continuing), institute procedures to permit it to confirm the Obligor
balances in respect of any Transferred Contracts. Each of the Borrower and the
Collateral Manager agrees to render to the Facility Agent and the Backup
Collateral Manager such clerical and other assistance as may be reasonably
requested with regard to the foregoing, provided such assistance shall not
interfere in any material respect with the Collateral Manager’s business and
operations. Prior to the occurrence of an Unmatured Facility Termination Event,
a Facility Termination Event, an Unmatured Collateral Manager Default or a
Collateral Manager Default, the Collateral Manager shall bear the expense of up
to two such inspections in any 12-month period, subject to a maximum of $75,000
per annum of such expenses in the aggregate (including any expenses paid by TPVC
pursuant to Section 5.1(e) of the Sale Agreement but subject to a limit of
$150,000 per annum globally for all inspections by the Facility Agent (or its
representatives) of the Collateral Manager, the Borrower or any other special
purpose entity Affiliated with the Collateral Manager that has a loan agreement
with the Facility Agent (or an Affiliate of the Facility Agent) on terms and
conditions substantially similar to this Agreement), and any additional
inspections or expenses in excess of $75,000 per annum (or such $150,000 per
annum global cap) shall be for the account of the Lenders. During the existence
of an Unmatured Facility Termination Event, a Facility Termination Event, an
Unmatured Collateral Manager Default or a Collateral Manager Default, the
Collateral Manager shall be required to bear the expense of all such
inspections. Nothing in this Section 7.9 shall derogate from the obligation of
the Borrower and the Collateral Manager to observe any Applicable Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Collateral Manager to provide access as a result of such obligation shall
not constitute a breach of this Section 7.9.

 

(b)            The Collateral Manager agrees to cooperate and use its best
efforts in effecting the transition of the responsibilities and rights of
managing the Transferred Contracts, including the transfer to the Backup
Collateral Manager as successor Collateral Manager for the administration by it
of all cash amounts that shall at the time be held by the Collateral Manager for
deposit, or have been deposited by the Collateral Manager, or thereafter
received with respect to the Transferred Contracts and the delivery to the
Backup Collateral Manager as successor Collateral Manager in an orderly and
timely fashion of all files and records with respect to the Transferred
Contracts containing all information necessary to enable the Backup Collateral
Manager as successor Collateral Manager to manage the Transferred Contracts. In
addition, the Borrower and the Collateral Manager, as applicable, shall provide
to the Facility Agent and the Backup Collateral Manager, access to the
Transferred Contracts and all other documents regarding the Transferred
Contracts included as part of the Borrower Collateral and the Related Security
in such cases where the Facility Agent and the Backup Collateral Manager is
required in connection with the enforcement of the rights or interests of the
Lenders, or by applicable statutes or regulations, to review such documentation,
such access being afforded without charge but only (i) upon two Business Days’
prior written notice (so long as no Unmatured Facility Termination Event,
Facility Termination Event or Collateral Manager Default has occurred and is
continuing) and (ii) during normal business hours. From and after the Effective
Date and periodically thereafter at the reasonable discretion of the Facility
Agent, the Facility Agent may review the Borrower’s and the Collateral Manager’s
collection and administration of the Transferred Contracts in order to assess
compliance by the Collateral Manager with the Collateral Manager’s written
policies and procedures, as well as this Agreement and may conduct an audit of
the Transferred Contracts and Records in conjunction with such review, subject
to the limits set forth in Section 7.9(a).

 



 82 

 

 

Section 7.10      Certain Duties and Representations of Backup Collateral
Manager.  (a)  No later than 12:00 p.m., Menlo Park, California time, on or
before each Collateral Manager Report Date, the Collateral Manager shall deliver
to the Backup Collateral Manager and, upon prior request, the Facility Agent, a
computer tape or a diskette or any other electronic transmission in a format
acceptable to the Backup Collateral Manager (and, if applicable, the Facility
Agent) containing the LeasePlus, Geneva, or similar system lease/loan portfolio
information with respect to the Transferred Contracts as of the last day of the
preceding Collection Period necessary for preparation of the Distribution Date
Statement relating to such Collateral Manager Report Date and all calculations
required by Section 7.10(b). The Backup Collateral Manager shall notify the
Facility Agent in writing within one (1) Business Day if such information is not
delivered to the Backup Collateral Manager prior to 12:00 p.m., Menlo Park,
California time, on any Collateral Manager Report Date.

 

(b)            Prior to each such Distribution Date, the Backup Collateral
Manager shall use such tape or diskette (or other means of electronic
transmission acceptable to the Backup Collateral Manager and, if applicable, the
Facility Agent) and review the related Distribution Date Statement against such
electronic transmission in order to perform the following:

 

(i)            confirm that the Distribution Date Statement is complete on its
face;

 

(ii)            recalculate the Borrowing Base as of such Collateral Manager
Report Date;

 

(iii)            calculate the rolling three month average Delinquency Ratio,
the Delinquency Ratio for such Collection Period, the rolling three month
Default Ratio, the Interest Coverage Ratio for TPVC (as of such Collateral
Manager Report Date) and the Debt Service Coverage Ratio for the Borrower (as of
such Collateral Manager Report Date);

 

(iv)            review (1) the Aggregate Outstanding Principal Balance of the
Transferred Contracts and all amounts collected on or in respect of the
Contracts; (2) the contract payment rate on each Transferred Contract; (3) the
remaining term to maturity of each Transferred Contract; and

 



 83 

 

 

(v)            verify the mathematical accuracy of any calculations on the face
of the Distribution Date Statement.

 

(c)            In the event of any discrepancy between the information set forth
in clause (b) above as calculated by the Collateral Manager from that determined
or calculated by the Backup Collateral Manager, the Backup Collateral Manager
shall promptly report such discrepancy to the Collateral Manager and the
Facility Agent. In the event of a discrepancy as described in the preceding
sentence, the Collateral Manager and the Backup Collateral Manager shall attempt
to reconcile such discrepancies prior to the related Distribution Date, but in
the absence of a reconciliation, distributions on the related Distribution Date
shall be made by the Facility Agent consistent with the information provided by
the Collateral Manager, and the Collateral Manager and the Backup Collateral
Manager shall attempt to reconcile such discrepancies prior to the next
Collateral Manager Report Date. If the Backup Collateral Manager and the
Collateral Manager are unable to reconcile discrepancies with respect to such
Distribution Date Statement by the next Collateral Manager Report Date, the
Collateral Manager shall deliver to the Facility Agent an Officer’s Certificate,
prior to the next Collateral Manager Report Date, describing the nature and
amount of such discrepancies and the actions the Collateral Manager proposes to
take with respect thereto. If the Collateral Manager fails to reconcile such
discrepancies within fifteen days following the date of the Officer’s
Certificate, the Collateral Manager shall cause the Independent Accountants, at
the Collateral Manager’s expense, to examine the Distribution Date Statement and
attempt to reconcile the discrepancies at the earliest possible date. The
effect, if any, of such reconciliation shall be reflected in the Distribution
Date Statement for such next succeeding Collateral Manager Report Date.

 

(d)            Other than the duties specifically set forth in this Agreement,
the Backup Collateral Manager shall have no obligations hereunder, including to
supervise, verify, monitor or administer the performance of the Collateral
Manager. The Backup Collateral Manager shall have no liability for any actions
taken or omitted by the Collateral Manager, except for the express duties of the
Backup Collateral Manager set forth herein.

 

Section 7.11      Consequences of a Collateral Manager Default.  If a Collateral
Manager Default shall occur and be continuing, the Facility Agent acting in such
capacity may, or as directed by the Majority Lenders shall, by written notice
given to the Collateral Manager, terminate all of the rights and obligations of
the Collateral Manager and appoint a successor pursuant to the terms thereof. In
addition, upon the occurrence of a Collateral Manager Default, the Collateral
Manager shall, if so requested by the Facility Agent, acting in such capacity or
at the direction of the Majority Lenders, deliver to the Backup Collateral
Manager its Records within two days after demand therefor and a computer tape or
diskette (or any other means of electronic transmission acceptable to the Backup
Collateral Manager) containing as of the close of business on the date of demand
all of the data maintained by the Collateral Manager in computer format in
connection with managing the Transferred Contracts.

 

Section 7.12      Appointment of Backup Collateral Manager as Successor
Collateral Manager.  On and after the termination of the Collateral Manager
pursuant to Section 7.11, the Backup Collateral Manager (or any other successor
Collateral Manager appointed by the Facility Agent) shall be the successor in
all respects to the Collateral Manager in its capacity as Collateral Manager
under this Agreement and the transactions set forth or provided for in this
Agreement and, subject to the provisions of Section 11.1, shall be subject to
all the rights, responsibilities, restrictions, duties, liabilities and
termination provisions relating thereto placed on the Collateral Manager by the
terms and provisions of this Agreement.

 



 84 

 

 

Section 7.13      Lockbox Accounts.  (a) The Collateral Manager shall establish
and maintain pursuant to Lockbox Agreements with one or more Lockbox Banks, one
or more Lockbox Accounts, in the name of the Borrower. All Lockbox Accounts are
listed on Schedule 7.13. Each of the Collateral Manager and the Borrower hereby
grants to the Facility Agent, for the benefit of itself and the Secured Parties,
a security interest in all of its right, title and interest to the Lockbox
Accounts.

 

(b)            The Collateral Manager shall direct, or cause to be directed, all
Obligors to make payments on the Contracts, including any security deposits made
by an Obligor to secure the indebtedness of such Obligor under a Contract,
directly to a Lockbox Account (which may be made through the Funds-Transfer
system) and, within three (3) Business Days after receipt into a Lockbox
Account, all available balances in such Lockbox Account shall be remitted to the
Collection Account or the Security Deposit Collection Account, as the case may
be. At such time, the Collateral Manager shall also direct each of the other
parties to the Transaction Documents, to the extent that any amounts may be
payable thereunder to the Borrower, to make all deposits of such amounts
directly into the Lockbox Account (which may be made through the Funds-Transfer
system). If notwithstanding the foregoing the Collateral Manager at any time
thereafter receives any Collections with respect to any Contract Payment or any
other proceeds of any Contracts, the Collateral Manager shall direct or cause to
be directed, the related Obligor to make such payments to the Lockbox Account
(which may be made through the Funds-Transfer system) and shall promptly, and in
any event no later than the first Business Day after receipt thereof, deposit or
cause to be deposited all such amounts into the Collection Account or the
Security Deposit Collection Account, as the case may be.

 

(c)            To the extent amounts in the Security Deposit Collection Account
may be applied as a payment on a Contract pursuant to the terms of such
Contract, the Collateral Manager shall transfer such amounts from the Security
Deposit Collection Account to the Collection Account to be applied as a
Collection thereof in accordance with Section 8.5. Upon payment in full by an
Obligor of all amounts owing under a Contract, the Collateral Manager shall
withdraw the remaining amount (if any) of any security deposit related to such
Contract previously deposited into the Security Deposit Collection Account and
return such amount to such Obligor pursuant to the terms of the related
Contract.

 

Section 7.14      Payments in Respect of Ineligible Contracts.  In the event of
a breach of Sections 9.13 and 9.19 or of a material breach of any other
representation or warranty set forth in Article IX with respect to a Transferred
Contract (or the Related Security and other related collateral constituting part
of the Borrower Collateral related to such Transferred Contract) (each such
Transferred Contract, an “Ineligible Contract”), no later than 30 days after the
earlier of (x) knowledge of such breach on the part of TPVC or the Collateral
Manager and (y) receipt by TPVC or the Collateral Manager of written notice
thereof given by any Secured Party or the Facility Agent on its behalf, the
Borrower shall repay Advances outstanding in an amount equal to the aggregate
Repurchase Amount of such Ineligible Contract(s) to which such breach relates on
the terms and conditions set forth below; provided that no such repayment shall
be required to be made with respect to any Ineligible Contract (and such
Transferred Contract shall cease to be an Ineligible Contract) if, on or before
the expiration of such 30 day period, the representations and warranties in
Article IX with respect to such Ineligible Contract shall be made true and
correct in all material respects with respect to such Ineligible Contract as if
such Ineligible Contract had become part of the Borrower Collateral on such day
or if the Advances outstanding do not exceed the Borrowing Base and the Minimum
Equity Condition is satisfied on such day. The Equityholder shall make a
contemporaneous deposit to the Collection Account of the related Repurchase
Amount, as contemplated by Section 6.1 of the Sale Agreement.

 



 85 

 

 

Section 7.15      Substitution of Contracts Pursuant to Technology Exchange
Option.  In the event that any Obligor exercises its option pursuant to the
Technology Exchange Option, (a) the Borrower (or the Collateral Manager on its
behalf) shall immediately (and in any event, within two (2) days following its
receipt thereof), deposit all Collections received from such Obligor in respect
of such exchange into the Collection Account and (b) the Borrower shall replace
such Replaced Equipment with Substitute Equipment in accordance with the terms
of the related Contract.

 

In addition, the Borrower shall in connection with such substitution deliver to
the Custodian the related Contract File and shall pay to each Hedge
Counterparty, as applicable, all Hedge Breakage Costs, if any, incurred in
connection with the substitution of such Transferred Contract pursuant to this
Section 7.15 and the termination of any Hedge Transactions, in whole or in part,
in connection therewith. In connection with any such substitution, the Facility
Agent, on behalf of Secured Parties, shall, automatically and without further
action (unless otherwise necessary or requested by the Borrower or the
Collateral Manager), be deemed to transfer to the Borrower (for transfer to
TPVC), free and clear of any Lien created by this Agreement, all of the right,
title and interest of the Facility Agent, on behalf of the Secured Parties, in,
to and under such Replaced Equipment, but without any representation and
warranty of any kind, express or implied. The Equityholder shall make (or cause
to be made) a contemporaneous deposit to the Collection Account of the related
Hedge Breakage Costs, as contemplated by Section 6.2 of the Sale Agreement.

 

Section 7.16      Repurchase.  In the event the Borrower exercises its option to
offer for sale to the Equityholder a Transferred Contract that has become a
Defaulted Contract or a Delinquent Contract pursuant to Section 6.3 of the Sale
Agreement and the Equityholder accepts such offer, upon receipt of the
Repurchase Amount in the Collection Account, the Facility Agent, on behalf of
Secured Parties, shall, automatically and without further action (unless
otherwise necessary or requested by the Borrower or the Collateral Manager), be
deemed to transfer to the Borrower (for transfer to the Equityholder), free and
clear of any Lien created by this Agreement, all of the right, title and
interest of the Facility Agent, on behalf of the Secured Parties, in, to and
under such Transferred Contract and the Contract Payments and Related Security
related thereto, but without any representation and warranty of any kind,
express or implied.

 



 86 

 

 

Section 7.17      Contracts Subject to Retained Interest Provisions.  With
respect to any Contract sold by the Equityholder to the Borrower and included in
the Borrower Collateral subject to the Retained Interest provisions of this
Agreement, if such Contract is a Contract with more than one lender or lessor,
Collections in respect of principal and interest received by the Collateral
Manager will be allocated between the portion owned by the Borrower and the
portion not owned by the Borrower (if any) on a pro rata basis according to the
outstanding principal amount of such portion, subject to clause (h) of the
definition of “Excess Concentration Amount”.

 

Section 7.18      Optional Offer to Sell.  (a) The Borrower shall have the right
to sell all or a portion of the Contracts (each, an “Optional Sale”), subject to
the following terms and conditions:

 

(i)            immediately after giving effect to such Optional Sale:

 

(A)            the Interest Spread Test is satisfied;

 

(B)            the Minimum Equity Condition is satisfied;

 

(C)            the Borrowing Base is greater than or equal to the Advances
outstanding;

 

(D)            the Aggregate Contracts Balance of all Collateral Obligations
sold by the Borrower during the then-current calendar year does not exceed 15%
of the highest Aggregate Contracts Balance Amount on any day of such calendar
year; and

 

(E)            no Facility Termination Event, Unmatured Facility Termination
Event, Unmatured Collateral Manager Default or Collateral Manager Default shall
have occurred and be continuing;

 

(ii)            at least one (1) Business Day prior to the date of any Optional
Sale, the Collateral Manager, on behalf of the Borrower, shall give the Facility
Agent and the Custodian written notice of such Optional Sale, which notice shall
identify the related Borrower Collateral subject to such Optional Sale and the
expected proceeds from such Optional Sale and include (x) an Officer’s
Certificate computed as of the date of such request and after giving effect to
such Optional Sale, demonstrating that the Borrowing Base is greater than or
equal to the aggregate principal amount of all Advances outstanding and (y) a
certificate of the Collateral Manager substantially in the form of Exhibit F-3
requesting the release of the related Contract File in connection with such
Optional Sale;

 

(iii)            such Optional Sale shall be made by the Collateral Manager, on
behalf of the Borrower (A) in accordance with the Credit and Collection Policy,
(B) reflecting arm’s length market terms and (C) in a transaction in which the
Borrower makes no representations, warranties or covenants and provides no
indemnification for the benefit of any other party (other than those which are
customarily made or provided in connection with the sale of assets of such
type);

 



 87 

 

 

(iv)            the Facility Agent has given its prior written consent if
(x) such Optional Sale is to an Affiliate of the Borrower or the Collateral
Manager or (y) after the Scheduled Facility Termination Date, such Contract is
sold at a price lower than the par value of such Contract; and

 

(v)            on the date of such Optional Sale, all proceeds from such
Optional Sale will be deposited directly into the Collection Account.

 

(b)            In connection with any Optional Sale, following deposit of all
proceeds from such Optional Sale into the Collection Account, the Custodian
shall be deemed to release and transfer to the Borrower without recourse,
representation or warranty all of the right, title and interest of the Facility
Agent for the benefit of the Secured Parties in, to and under such
Contract(s) and Related Security subject to such Optional Sale and such portion
of the Borrower Collateral so transferred shall be released from the Lien of
this Agreement.

 

(c)            The Borrower hereby agrees to pay the reasonable and documented
outside counsel legal fees and out-of-pocket expenses of the Facility Agent, the
Custodian and each Lender in connection with any Optional Sale (including, but
not limited to, expenses incurred in connection with the release of the Lien of
the Facility Agent, on behalf of the Secured Parties, in the Borrower Collateral
in connection with such Optional Sale).

 

(d)            In connection with any Optional Sale, the Custodian shall, at the
sole expense of the Borrower, execute such instruments of release with respect
to the portion of the Borrower Collateral subject to such Optional Sale to the
Borrower, in recordable form if necessary, as the Borrower may reasonably
request.

 

ARTICLE VIII

 

ACCOUNTS; PAYMENTS

 

Section 8.1      Borrower Accounts.  (a)  On or prior to the Effective Date, the
Collateral Manager shall establish the Collection Account, the Warrant Reserve
Account and the Security Deposit Collection Account, each in the name of the
Borrower (subject to a control agreement in favor of the Facility Agent for the
benefit of itself and the Secured Parties). The Collection Account, the Warrant
Reserve Account and the Security Deposit Collection Account shall each be an
Eligible Account which is a segregated non-interest bearing trust account
initially established with the Collection Account Bank pursuant and subject to
the Account Agreement. If at any time the Collection Account, the Warrant
Reserve Account or the Security Deposit Collection Account ceases to be an
Eligible Account, the Facility Agent (with notice to the Collateral Manager)
shall transfer such account to another institution such that such account shall
meet the requirements of an Eligible Account. The Collection Account, the
Warrant Reserve Account and the Security Deposit Collection Account are listed
on Schedule 8.1.

 



 88 

 

 

(b)            [Reserved].

 

(c)            All amounts held in the Collection Account, the Warrant Reserve
Account, the Lockbox Accounts and the Security Deposit Collection Account
(collectively, the “Borrower Accounts”), shall, to the extent permitted by
Applicable Laws, be invested by the Collection Account Bank, as directed by the
Collateral Manager in writing (or, if the Collateral Manager fails to provide
such direction, such amounts shall be invested in investments described in
clause (f) of the definition of Permitted Investments), in Permitted Investments
that mature not later than one Business Day prior to the Distribution Date for
the Collection Period to which such amounts relate. Any such written direction
shall certify that any such investment is authorized by this Section 8.1.
Investments in Permitted Investments shall be made in the name of the Facility
Agent on behalf of the Secured Parties, and, except as specifically required
below, such investments shall not be sold or disposed of prior to their
maturity. The taxpayer identification number associated with each Borrower
Account shall be that of the Borrower and the Borrower shall report for federal,
state and local income tax purposes, the income, if any, represented by each
Borrower Account. If any amounts are needed for disbursement from the Collection
Account and sufficient uninvested funds are not available therein to make such
disbursement, the Facility Agent shall cause to be sold or otherwise converted
to cash a sufficient amount of the investments in such account to make such
disbursement in accordance with and upon the direction of the Collateral Manager
or, if the Collateral Manager shall fail to give such direction, the Facility
Agent. The Collection Account Bank shall have no obligation to invest and
reinvest any cash held in the Collection Account, the Warrant Reserve Account or
the Security Deposit Collection Account or any other moneys held by the
Collection Account Bank pursuant to this Agreement in the absence of timely and
specific written investment direction pursuant to this Section 8.1(c). In no
event shall the Collection Account Bank be liable for the selection of
investments or for investment losses incurred thereon. The Collection Account
Bank shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure of the
Collateral Manager or the Facility Agent, as applicable, to provide timely
written investment direction. In the event that the Collection Account Bank
receives conflicting investment direction from the Collateral Manager and the
Facility Agent, it shall act in accordance with the direction of the Facility
Agent. In performance of its obligations hereunder, the Collection Account Bank
shall be entitled to all of the same rights, protections and immunities as the
Paying Agent.

 

(d)            Neither the Borrower nor the Collateral Manager shall have any
rights of direction or withdrawal, with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in this Agreement.

 

Subject to the other provisions hereof, the Facility Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument evidencing any such investment, if any, shall be delivered
directly to the Facility Agent or its agent, together with each document of
transfer, if any, necessary to transfer title to such investment to the Facility
Agent in a manner that complies with this Section 8.1. All interest, dividends,
gains upon sale and other income from, or earnings on, investments of funds in
the Borrower Accounts shall be deposited in the Collection Account and
distributed pursuant to Section 8.5. If the Facility Agent is given instructions
to invest funds in any of the Borrower Accounts in investments other than
investments of the type described in clause (f) of the definition of “Permitted
Investments”, the Person giving such instructions agrees to assist the Facility
Agent in complying with the requirements herein with respect to such
investments.

 



 89 

 

 

Section 8.2      Collateral Manager Reimbursements.  The Collateral Manager
shall be entitled to be reimbursed from amounts on deposit in, or to be
deposited in, the Collection Account with respect to a Collection Period for
amounts previously deposited in the Collection Account but later determined by
the Collateral Manager to have resulted from mistaken deposits or postings or
checks returned for insufficient funds. The amount to be reimbursed hereunder
shall be paid to the Collateral Manager on the related Distribution Date
pursuant to Section 8.5(a)(ii) or Section 8.5(a)(xiv), as applicable. Upon the
request of the Facility Agent or any Lender, the Collateral Manager shall
certify any amount to be reimbursed hereunder and shall supply such other
information as may be necessary in the opinion of the Facility Agent to verify
the accuracy of such certification. The Facility Agent shall not be under any
obligation to make the request described in the immediately preceding sentence.

 

Section 8.3      Application of Collections.  With respect to each Contract,
payments by or on behalf of the Obligor shall be applied to interest and
principal thereof to reduce the balance thereof in accordance with the terms of
such Contract.

 

Section 8.4      Additional Deposits.  On or before each Distribution Date, the
Collateral Manager or the Borrower shall deposit into the Collection Account the
aggregate Repurchase Amounts with respect to Repurchased Contracts. All such
deposits of Repurchase Amounts shall be made in immediately available funds.
Upon receipt, the Facility Agent shall remit to the Collection Account any
amounts paid by a Hedge Counterparty under any Hedging Agreement.

 

Section 8.5      Distributions.  (a)  On each Distribution Date, the Paying
Agent shall distribute from the Collection Account and, prior to the occurrence
of an Unmatured Facility Termination Event or the Facility Termination Date, the
Warrant Reserve Account (as applicable), in accordance with the applicable
Distribution Date Statement provided by the Collateral Manager, the Amount
Available for such Distribution Date in the following order of priority:

 

(i)            FIRST, (a) to the Borrower or TPVC, as applicable, to the extent
such amounts represent Excluded Amounts or any Retained Interest and (b) to the
Collection Account Bank and each Lockbox Bank, any accrued and unpaid fees and
expenses for the related Collection Period, which fees and expenses shall not
exceed $5,000 for any Collection Period;

 

(ii)            SECOND, if the Collateral Manager is not TPVC, to the extent not
previously paid to the Collateral Manager or otherwise by or on behalf of the
Borrower, to the Collateral Manager, any accrued and unpaid Collateral
Management Fee for the related Collection Period;

 



 90 

 

 

(iii)            THIRD, from the remaining Amount Available, to the extent not
previously paid by the Collateral Manager or otherwise by or on behalf of the
Borrower, pro rata (a) to the Custodian, any accrued and unpaid Custodian Fees
and Expenses for the related Collection Period, and any amounts actually due at
such time under any indemnification provision of this Agreement (that is, no
amount shall be withheld for contingent indemnity obligations) for the related
Collection Period pursuant to the Custodian Fee Letter, which expenses shall not
exceed the amount of the Capped Fees/Expenses - Custodian, (b) to the Backup
Collateral Manager, any accrued and unpaid fees and expenses, any amounts
actually due at such time under any indemnification provision of this Agreement
(that is, no amount shall be withheld for contingent indemnity obligations) for
the related Collection Period pursuant to the Backup Collateral Manager Fee
Letter, which expenses shall not exceed the amount of the Capped Fees/Expenses -
Backup Collateral Manager and any Transition Costs, (c) to the Paying Agent, any
accrued and unpaid fees and expenses, any amounts actually due at such time
under any indemnification provision of this Agreement (that is, no amount shall
be withheld for contingent indemnity obligations) for the related Collection
Period, which expenses shall not exceed the amount of the Capped Fees/Expenses -
Paying Agent and (d) to the Collection Account Bank, any accrued and unpaid fees
and expenses, any amounts actually due at such time under any indemnification
provision of this Agreement (that is, no amount shall be withheld for contingent
indemnity obligations) for the related Collection Period, which expenses shall
not exceed the amount set forth in clause (i) above;

 

(iv)            FOURTH, from the remaining Amount Available, to the extent not
previously paid by the Collateral Manager or otherwise by or on behalf of the
Borrower, pro rata, based on the amounts owed to such Persons under this clause
(iv), to the Hedge Counterparties, any amounts owed for the current and prior
Distribution Dates to the Hedge Counterparties under Hedging Agreements (other
than Hedge Breakage Costs), together with interest accrued thereon;

 

(v)            FIFTH, from the remaining Amount Available, to the Lenders, on a
pro rata basis, an amount equal to the Yield on the Advances accrued during the
Accrual Period with respect to such Distribution Date (and any Yield with
respect to any prior Accrual Period to the extent not paid on a prior
Distribution Date) and to the Paying Agent on behalf of the Lenders, all Fees
due to the Lenders and the Facility Agent;

 

(vi)            SIXTH, from the remaining Amount Available, to the Lenders, the
amount necessary to reduce the Advances outstanding to an amount not to exceed
the lower of the Borrowing Base and the Maximum Availability;

 

(vii)            SEVENTH, from the remaining Amount Available, pro rata based on
amounts owed to such Persons under this clause (vii), to the Hedge
Counterparties, any unpaid Hedge Breakage Costs, together with interest accrued
thereon;

 

(viii)            EIGHTH, from the remaining Amount Available, following the
occurrence of the Facility Termination Date or a Facility Termination Event, to
the Lenders, to repay the principal amount of Advances until such Advances are
repaid in full;

 

(ix)            NINTH, from the remaining Amount Available, to any Affected
Persons, any Increased Costs then due and owing;

 



 91 

 

 

(x)            TENTH, from the remaining Amount Available, to the extent not
previously paid by or on behalf of the Borrower, to each Indemnified Party, any
Indemnified Amounts then due and owing to each such Indemnified Party;

 

(xi)            ELEVENTH, from the remaining Amount Available, to the extent not
previously paid pursuant to clause (iii) above, pro rata to the Collection
Account Bank, Paying Agent, Backup Collateral Manager and the Custodian, any
costs, expenses, Transition Costs and any amounts actually due at such time
under any indemnification provision of this Agreement or, with respect to the
Collection Account Bank, the Account Agreement (that is, no amount shall be
withheld for contingent indemnity obligations to the Backup Collateral Manager
and the Custodian under the Transaction Documents);

 

(xii)            TWELFTH, from the remaining Amount Available, to the Lenders,
the amount of any prepayment of the outstanding principal amount of any Advance
made by the Borrower pursuant to Section 2.4;

 

(xiii)            THIRTEENTH, to make any Permitted RIC Distributions or any
Permitted Stock Dividend (subject to the limitations on the use of Interest
Collections and Principal Collections set forth herein);

 

(xiv)            FOURTEENTH, if the Collateral Manager is TPVC, from the
remaining Amount Available, to the Collateral Manager, any accrued and unpaid
Collateral Management Fees with respect to the related Collection Period and the
amounts specified in Section 8.2 to the extent the Collateral Manager has not
reimbursed itself in respect of such amounts pursuant to Section 8.7; and

 

(xv)            FIFTEENTH, from the remaining Amount Available, to the Operating
Account, or as otherwise designated in writing by the Borrower to the Facility
Agent, the Paying Agent and the Collateral Manager.

 

The Collateral Manager hereby instructs the Collection Account Bank, on the
Business Day immediately preceding each Distribution Date, to convert amounts on
deposit in the Collection Account into Dollars using the Applicable Conversion
Rate to the extent necessary to make payments in Dollars pursuant to this
Section 8.5. All risk and expense incident to such conversion is the
responsibility of the Borrower and the Collection Account Bank shall have (x) no
responsibility for fluctuations in exchange rates affecting any Collections or
conversion thereof and (y) to the extent it complies with the instructions
provided by the Collateral Manager in a non-negligent manner, no liability for
any losses incurred from the conversion of any amounts or resulting from the
rates obtained in such foreign exchange transactions.

 

(b)            At any time, the Borrower may withdraw from the Collection
Account the proceeds of any Advance on deposit therein as may be needed to
settle any pending acquisition of an Eligible Contract Payment.

 

Section 8.6      Fees.  The Borrower shall pay to the Paying Agent for
distribution to each Lender in its related Lender Group in accordance with the
provisions set forth in Section 8.5 certain fees (“Fees”) in the amounts and on
the dates set forth in one or more fee letter agreements, dated the date hereof
(or dated the date any Lender becomes a party hereto pursuant to an assignment
or otherwise), among the Borrower, TPVC and the applicable Lender, respectively,
(as any such fee letter agreement may be amended, restated, supplemented or
otherwise modified from time to time, each, a “Fee Letter”).

 



 92 

 

 

Section 8.7      Net Deposits.  So long as no Collateral Manager Default has
occurred and is continuing, the Collateral Manager may make the remittances to
be made by it pursuant to Sections 8.3 and 8.4 net of amounts (which amounts may
be netted prior to any such remittance for a Collection Period) to be
distributed to it pursuant to Section 8.2 or 8.5(xiv); provided, however, that
the Collateral Manager shall account for all of such amounts in the related
Distribution Date Statement as if such amounts were deposited and distributed
separately; and provided, further, that if an error is made by the Collateral
Manager in calculating the amount to be deposited or retained by it, with the
result that an amount less than required is deposited in the Collection Account,
the Collateral Manager shall make a payment of the deficiency to the Collection
Account immediately upon becoming aware, or receiving notice from any Lender,
the Paying Agent or the Facility Agent, of such error.

 

Section 8.8      Required Warrant Reserve.  (a)  The Borrower shall, prior to
the occurrence of the Facility Termination Date, deposit the net proceeds
(including, without limitation, net of any taxes paid or payable as a result of
such sale or exercise of any Warrant Asset) realized and received by the
Borrower (or its agent) from the sale or exercise of any Warrant Asset or other
Portfolio Investment into the Warrant Reserve Account until the amount on
deposit in the Warrant Reserve Account equals the Required Retained Warrant
Proceeds Amount; provided that after the occurrence of an Unmatured Facility
Termination Event, all such net proceeds shall remain in the Warrant Reserve
Account without giving effect to Section 8.5; provided, further, that after the
occurrence of the Facility Termination Date, all such net proceeds shall be
deposited into the Collection Account as Principal Collections and the Warrant
Reserve Account shall no longer be in effect.

 

(b)            At any time that a payment is required to be made by
Section 2.4(b), all Retained Warrant Proceeds shall be designated as Amount
Available by the Collateral Manager to the extent required due to a shortfall in
the Amount Available pursuant to clauses (a) – (c) of the definition thereof to
meet such payment obligation.

 

(c)            At any time prior to the Scheduled Facility Termination Date that
the Borrower makes a prepayment in accordance with Section 2.4(a), the Borrower
(or the Collateral Manager on its behalf) may designate Retained Warrant
Proceeds as Amount Available solely for the purposes of such prepayment. To the
extent that Retained Warrant Proceeds are utilized for any such prepayment and
an equivalent amount is not deposited into the Warrant Reserve Account on or
before the next Distribution Date, then immediately following such next
Distribution Date, the Advance Rate shall be permanently reduced to equal the
Borrower’s actual outstanding advance rate on all outstanding Advances, as
determined by the Facility Agent in its sole discretion.

 



 93 

 

 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Facility Agent and the Lenders as to itself, as
of the Effective Date and each Measurement Date, as follows:

 

Section 9.1      Organization and Good Standing.  It has been duly organized and
is validly existing under the laws of the jurisdiction of its organization, with
power and authority to own its properties and to conduct its business as such
properties are currently owned and such business is currently conducted. It had
at all relevant times and now has, power, authority and legal right (x) to
acquire and own the Transferred Contracts and the Related Security, and to grant
to the Facility Agent a security interest in the Transferred Contracts and the
Related Security and the other Borrower Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

 

Section 9.2      Due Qualification.  It is duly qualified to do business and has
obtained all necessary licenses and approvals in all jurisdictions, except where
the failure to do so would not reasonably be expected to have a material adverse
effect on (i) its ability to perform its obligations under this Agreement,
(ii) the validity or enforceability of the Contracts and the Related Security or
(iii) its ability to perform its obligations under its Transaction Documents.

 

Section 9.3      Power and Authority.  It has the power and authority to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder; has full power
and authority to grant to the Facility Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Transferred
Contracts and the other Borrower Collateral and has duly authorized such grant
by all necessary action; and the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary action.

 

Section 9.4      Security Interest; Binding Obligations.  This Agreement and the
Transaction Documents to which it is a party have been duly executed and
delivered by the Borrower; this Agreement shall create a valid security interest
in the Borrower Collateral in favor of the Facility Agent, for the benefit of
the Secured Parties, enforceable against the Borrower and creditors of the
Borrower and any Affiliate thereof (including TPVC); upon the effectiveness of
this Agreement, such security interest shall be first priority perfected to the
extent that a security interest in said Borrower Collateral may be perfected
under the applicable UCC; and this Agreement and the other Transaction Documents
to which it is a party shall constitute legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms, except as enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally, (ii) equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (iii) implied covenants of good faith and
fair dealing.

 



 94 

 

 

Section 9.5      No Violation.  The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is a party, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which it is a party, shall not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, its organizational documents, or any
indenture, agreement, mortgage, deed of trust or other instrument to which the
Borrower is a party or by which it is bound or any of its properties are
subject, or result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument, or violate in
any material respect any law, order, rule or regulation applicable to the
Borrower of any Official Body having jurisdiction over the Borrower or any of
its properties, or in any way materially adversely affect the Borrower’s ability
to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

 

Section 9.6      No Proceedings.  There are no proceedings or investigations
pending or, to its knowledge, threatened against the Borrower, before any court
or Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the
performance by the Borrower of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents,
(D) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on any of the Transferred Contracts or other
Borrower Collateral or (E) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the federal income tax
or other federal, state or local tax attributes of the Notes or seeking to
impose any excise, franchise, transfer or similar tax upon the Notes or the sale
and assignment of the Contracts and the other Borrower Collateral hereunder.

 

Section 9.7      No Consents.  It is not required to obtain the consent of any
other party or any approval, authorization, consent, license, approval or
authorization, or registration or declaration with, any Official Body having
jurisdiction over it or its properties in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, in each case other than consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof.

 



 95 

 

 

Section 9.8      Solvency.  It is solvent and will not become insolvent after
giving effect to the transactions contemplated by this Agreement and the
Transaction Documents. The Borrower has no Indebtedness to any Person other than
pursuant to this Agreement, the Administrative Agreement and the other
Transaction Documents. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, it will have an adequate
amount of capital to conduct its business in the foreseeable future.

 

Section 9.9      Tax Treatment.  For federal income tax purposes, the Borrower
or the Equityholder will be treated as the owner of the Transferred Contracts
and the Related Security, the Borrower or the Equityholder will be treated as
the borrower under this Agreement, and the Advances made under this Agreement
will be treated as the Indebtedness of the Borrower or the Equityholder. For
legal purposes, the Equityholder and the Borrower will treat the purchase or
absolute assignment of the Transferred Contracts and the Related Security
pursuant to the Sale Agreement as a sale and absolute assignment of the
Equityholder’s full right, title and ownership interest in such Transferred
Contracts and the Related Security. For the avoidance of doubt, TPVC may
consolidate the Borrower and/or its properties and other assets for accounting
purposes.

 

Section 9.10      Compliance With Laws.  It has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements, decrees and
orders with respect to its business and properties and all Borrower Collateral.

 

Section 9.11      Taxes.  It is a disregarded entity or a partnership for U.S.
federal income tax purposes. It has filed on a timely basis all material tax
returns (including foreign, federal, state, local and otherwise) required to be
filed, is not liable for taxes payable by any other Person and has paid all
material taxes due and payable by it and any assessments made against it or any
of its property and all other material taxes, fees or other charges imposed on
it or any of its property by any Official Body (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower). No tax lien or similar Adverse Claim has
been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any taxes, fees and other governmental
charges payable by the Borrower in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the transactions
contemplated hereby or thereby including the transfer of each Transferred
Contract and the Related Security to the Borrower have been paid or shall have
been paid if and when due at or prior to the Effective Date or the Advance Date,
as applicable.

 

Section 9.12      Certificates.  Each Distribution Date Statement is accurate in
all material respects as of the date thereof.

 

Section 9.13      No Liens, Etc.  The Borrower Collateral and each part thereof
is owned by the Borrower free and clear of any Adverse Claim or restrictions on
transferability and the Borrower has the full right, power and lawful authority
to assign, transfer and pledge the same and interests therein, and upon the
making of each Advance, the Facility Agent, for the benefit of the Secured
Parties, will have acquired a perfected, first priority and valid security
interest (except, as to priority, for any Permitted Liens) in such Borrower
Collateral, free and clear of any Adverse Claim or restrictions on
transferability, to the extent (as to perfection and priority) that a security
interest in said Borrower Collateral may be perfected under the applicable UCC.
No effective financing statement or other instrument similar in effect naming or
purportedly naming the Borrower or any of its Affiliates as debtor and covering
all or any part of the Borrower Collateral is on file in any recording office,
except such as will be released on the Effective Date or as may have been filed
in favor of the Facility Agent as “Secured Party” pursuant hereto or as
necessary or advisable to effect the sales contemplated by the Sale Agreement.

 



 96 

 

 

Section 9.14      Purchase and Sale.  After giving effect to the making of the
Advances and the application of the proceeds thereof on the related Advance
Date, the Contract Collateral will have been purchased by or contributed to the
Borrower on such Advance Date pursuant to the Sale Agreement and all amounts
owing to the Equityholder as consideration therefor will be paid in full.

 

Section 9.15      Information True and Correct.  All information heretofore or
hereafter furnished by or on behalf of the Borrower in writing to any Lender,
the Paying Agent or the Facility Agent in connection with this Agreement or any
transaction contemplated hereby is and will be true and complete in all material
respects and does not and will not omit to state a material fact necessary to
make the statements contained therein not misleading.

 

Section 9.16      ERISA Matters.  (a)   The Borrower does not sponsor, maintain,
or contribute to, and has never sponsored, maintained, or contributed to, and,
except as would not reasonably be expected to have a material adverse effect on
its business, asset, property, business condition (financial or other), funding
arrangements or prospects, no ERISA Affiliate sponsors, maintains, contributes
to, or has any liability in respect of, or has ever sponsored, maintained,
contributed to, or had any liability in respect of, a Plan.

 

(b)            No ERISA Event has occurred on or prior to the date that this
representation is made or deemed made that, whether alone or together with all
other ERISA Events that have occurred, would reasonably be expected to have a
material adverse effect.

 

(c)            The Borrower is not a Benefit Plan Investor.

 

Section 9.17      Financial or Other Condition.  There has been no material
adverse change in its condition (financial or otherwise), business, operations,
results of operations, or properties since its date of organization.

 

Section 9.18      Investment Company Status.  It is not an “investment company”
or “promoter” or “principal underwriter” for an “investment company,” as such
terms are defined in the Investment Company Act; however it is an “affiliated
person” of an “investment company”.

 



 97 

 

 

Section 9.19      Eligible Contract Payments.  All Contract Payments included as
Eligible Contract Payments in the calculation of the Borrowing Base in the most
recently delivered Distribution Date Statement are Eligible Contract Payments.

 

Section 9.20      Use of Proceeds.  Neither Borrower nor TPVC is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U (12 C.F.R. Part 221) of the Board of Governors
of the Federal Reserve System) and none of the proceeds of the Advances will be
used, directly or indirectly, for a purpose that violates Regulation T,
Regulation U, Regulation X or any other regulation promulgated by the Board of
Governors of the Federal Reserve System from time to time. The Borrower will not
request any Advance, and shall not use the proceeds of any Advance (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country to the extent such activity would
be prohibited by Sanctions or (iii) in any manner that would result in the
violation of any Sanctions applicable to the Borrower.

 

Section 9.21      Separate Existence.  The Borrower is operated as an entity
with assets and liabilities distinct from those of TPVC and any other Affiliates
of the Borrower or TPVC, and the Borrower hereby acknowledges that the Facility
Agent and each of the Lenders are entering into the transactions contemplated by
this Agreement in reliance upon the Borrower’s identity as a separate legal
entity from TPC, the Equityholder and each such Affiliate. Since its formation,
the Borrower has been (and will be) operated in such a manner as to comply with
the covenants set forth in Section 10.5.

 

There is not now, nor will there be at any time in the future, any agreement or
understanding between TPVC and/or the Borrower (other than as expressly set
forth herein, the Administrative Agreement and the other Transaction Documents)
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any taxes, fees, assessments or other governmental
charges.

 

Section 9.22      Investments.  The Borrower does not own or hold, directly or
indirectly, any capital stock or equity security of, or any equity interest in,
any Person, other than the Permitted Investments in the Borrower Accounts and
interests in current or former Obligors as a result of any Warrant Assets giving
rise to Portfolio Investments.

 

Section 9.23      Transaction Documents.  The Sale Agreement is the only
agreement pursuant to which the Borrower purchases and receives contributions of
Contracts. It has furnished to the Facility Agent and each Lender true, correct
and complete copies of each Transaction Document to which it is a party, each of
which is in full force and effect. None of the Borrower, the Equityholder, nor
any Affiliate party thereto is in default of any of its obligations thereunder
in any material respect. Upon the purchase and/or contribution of each Contract
(or an interest in a Contract) pursuant to the Sale Agreement, the Borrower
shall be the lawful owner of, and have good title to, such Contract and all
assets relating thereto, free and clear of any Adverse Claim. All such assets
are transferred to the Borrower without recourse to the Equityholder except as
described in the Sale Agreement. The purchases of such assets by the Borrower
constitute valid and true sales for consideration (and not merely a pledge of
such assets for security purposes) and the contributions of such asset received
by the Borrower constitute valid and true transfers for consideration, each
enforceable against creditors of the Equityholder, and no such assets shall
constitute property of the Equityholder.

 



 98 

 

 

Section 9.24      Ownership of the Borrower.  One hundred percent (100%) of the
outstanding equity interests of the Borrower is and will be directly owned (both
beneficially and of record) by the Equityholder. All such equity interests are
and will be validly issued, and there are no options, warrants or other rights
to acquire shares or other equity rights in the Borrower.

 

Section 9.25      Anti-Terrorism, Anti-Money Laundering.  (a)  Neither the
Borrower nor any Affiliate, officer, employee or director, acting on behalf of
the Borrower (i) is (A) a country, territory, organization, person or entity
named on any sanctions list administered or imposed by the U.S. Government
including, without limitation, the Office of Foreign Asset Control (“OFAC”)
list, or any other list maintained for the purposes of sanctions enforcement by
any of the United Nations, the European Union, Her Majesty’s Treasury in the UK,
Germany, Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Iran, Syria,
North Korea, and the Crimea region in Ukraine (the “Sanctioned Countries”);
(B) a Person that resides, is organized or located in any of the Sanctioned
Countries or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction or any Sanctioned Countries; or
(C) owned 50% or more or otherwise controlled, directly or indirectly by, or
acting on behalf of, one or more Persons defined in either of the preceding
clauses (A) or (B) (along with Persons defined in clauses (A) and (B),
collectively, a “Sanction Target”); (ii) is a “Foreign Shell Bank” within the
meaning of the USA Patriot Act, i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision; or
(iii) is a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Sections 311 or 312 of the USA Patriot Act as warranting special measures due to
money laundering concerns. The Borrower is and each Affiliate, officer, employee
or director, acting on behalf of the Borrower is in compliance in all material
respects with (a) all applicable OFAC rules and regulations and (b) all United
States of America, United Kingdom, United Nations, European Union, German,
Canadian, Australian and all other sanctions, embargos and trade restrictions
that the Borrower or any of its Affiliates is subject. In addition, the
described purpose (“trade related business activities”) does not include any
kind of activities or business of or with any Person or in any country or
territory that is subject to or the target of any sanctions administered by the
U.S. Government, OFAC, the United Kingdom, the European Union, Germany, Canada,
Australia or the United Nations Security Council (including the Sanctioned
Countries) and does not involve commodities or services of a Sanctioned Country
originated or shipped to, through or from a Sanctioned Country, or on vessels or
aircrafts owned or registered by a Sanctioned Country, or financed or subsidized
any of the foregoing.

 



 99 

 

 

(b)            The Borrower has complied, in all material respects, with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act (collectively, the “Anti-Money Laundering Laws”).
No actions, suits, proceedings or investigations by any court, governmental, or
regulatory agency are ongoing or pending against the Borrower, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Money Laundering Laws, or, to the knowledge of the Borrower,
threatened.

 

Section 9.26      Anti-Bribery and Corruption.  (a)  Neither the Borrower nor,
to the best of the Borrower’s knowledge, any director, officer, employee, or
anyone acting on behalf of the Borrower has engaged in any activity, or will
take any action, directly or indirectly, which would breach applicable
anti-bribery and corruption laws and regulations, including but not limited to
the US Foreign and Corrupt Practices Act 1977, as amended, and the Bribery Act
2010 of the United Kingdom (the “Anti-Bribery and Corruption Laws”).

 

(b)            The Borrower and their Affiliates have each conducted their
businesses in compliance with Anti-Bribery and Corruption Laws and have
instituted and maintain policies and procedures reasonably designed to promote
and ensure continued compliance with all Anti-Bribery and Corruption Laws and
with the representation and warranty contained herein.

 

(c)            No actions, suits, proceedings or investigations by any court,
governmental, or regulatory agency are ongoing or pending against the Borrower,
its directors, officers or employees or anyone acting on its behalf in relation
to a breach of the Anti-Bribery and Corruption Laws, or, to the knowledge of the
Borrower, threatened.

 

(d)            The Borrower will not directly or indirectly use, lend or
contribute the proceeds of the Advances for any purpose that would breach the
Anti-Bribery and Corruption Laws.

 

Section 9.27      Volcker Rule.  To the best of the Borrower’s knowledge and
belief, the Advances do not constitute an “ownership interest” in the Borrower
for purposes of the Volcker Rule.

 

Section 9.28      AIFMD.  The Borrower is not (i) an AIFM or (ii) an AIF managed
by an AIFM required to be authorized or registered in accordance with AIFMD.

 



 100 

 

 

Section 9.29      EEA Financial Institution.  The Borrower is not an EEA
Financial Institution.

 

ARTICLE X

 

COVENANTS

 

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed,
the Borrower hereby covenants and agrees with the Lenders and the Facility Agent
that:

 

Section 10.1      Protection of Security Interest of the Secured
Parties.  (a)  At or prior to the Effective Date, the Borrower shall have filed
or caused to be filed a UCC-1 financing statement, naming the Borrower as
debtor, naming the Facility Agent (for the benefit of the Secured Parties) as
secured party and describing the Borrower Collateral, with the office of the
Secretary of State of the State of Maryland. From time to time thereafter, the
Borrower shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain and protect the interest of the
Facility Agent for the benefit of the Secured Parties under this Agreement in
the Borrower Collateral and in the proceeds thereof. The Borrower shall deliver
(or cause to be delivered) to the Facility Agent file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing. In the event that the Borrower fails to perform its
obligations under this subsection, the Facility Agent may do so, in each case at
the expense of the Borrower.

 

(b)            Other than in connection with the name change of the Borrower to
TPVC Funding Company LLC, expected to occur no later than three (3) Business
Days after the Effective Date, the Borrower shall not change its name, identity
or corporate structure in any manner that would make any financing statement or
continuation statement filed by the Borrower (or by the Facility Agent on behalf
of the Borrower) in accordance with clause (a) above seriously misleading or
change its jurisdiction of organization, unless the Borrower shall have given
the Facility Agent at least 30 days prior written notice thereof, and shall
promptly file appropriate amendments to all previously filed financing
statements and continuation statements (and shall provide copy of such
amendments to the Facility Agent together with an Officers Certificate to the
effect that all appropriate amendments or other documents in respect of
previously filed statements have been filed).

 

(c)            The Borrower shall maintain its computer systems, if any, so
that, from and after the time of the first Advance under this Agreement, the
Borrower’s master computer records (including archives) that shall refer to the
Borrower Collateral indicate clearly that such Borrower Collateral is subject to
first priority security interest in favor of the Facility Agent, for the benefit
of the Secured Parties. Indication of the Facility Agent’s (for the benefit of
the Secured Parties) security interest shall be deleted from or modified on the
Borrower’s computer systems when, and only when, the Borrower Collateral in
question shall have been paid in full, the security interest under this
Agreement has been released in accordance with its terms, with respect to any
Transferred Contract, upon such Transferred Contract becoming a Repurchased
Contract or otherwise as expressly permitted by the Sale Agreement or by this
Agreement.

 



 101 

 

 

(d)            Without limiting any of the other provisions hereof, if at any
time the Borrower shall propose to sell, grant a security interest in, or
otherwise transfer any interest in loan or lease receivables to any prospective
lender or other transferee, the Borrower shall give to such prospective lender
or other transferee computer tapes, records, or print-outs (including any
restored from archives) that, if they shall refer in any manner whatsoever to
any Borrower Collateral shall indicate clearly that such Borrower Collateral is
subject to a first priority security interest in favor of the Facility Agent,
for the benefit of the Secured Parties.

 

Section 10.2      Other Liens or Interests.  Except for the security interest
granted hereunder and as otherwise permitted pursuant to Section 10.18, the
Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Borrower
Collateral or any interest therein (other than Permitted Liens), and the
Borrower shall defend the right, title, and interest of the Facility Agent (for
the benefit of the Secured Parties) and the Lenders in and to the Borrower
Collateral against all claims of third parties claiming through or under the
Borrower (other than Permitted Liens).

 

Section 10.3      Costs and Expenses.  The Borrower shall pay all of its
reasonable costs and disbursements in connection with the performance of its
obligations hereunder and under the Transaction Documents.

 

Section 10.4      Reporting Requirements.  The Borrower shall furnish, or cause
to be furnished, to the Facility Agent and each Lender and, with respect to
clause (a), to the Custodian and Backup Collateral Manager:

 

(a)            as soon as possible and in any event within three (3) Business
Days after a Responsible Officer of the Borrower shall have knowledge of the
occurrence of a Facility Termination Event or Unmatured Facility Termination
Event, the statement of an Executive Officer of the Borrower setting forth
complete details of such Facility Termination Event or Unmatured Facility
Termination Event and the action which the Borrower has taken, is taking and
proposes to take with respect thereto;

 

(b)            promptly, from time to time, such other information, documents,
records or reports respecting the Transferred Contracts or the Related Security,
the other Borrower Collateral or the condition or operations, financial or
otherwise, of the Borrower as the Facility Agent may, from time to time,
reasonably request;

 

(c)            promptly, in reasonable detail, of (i) any Adverse Claim known to
it that is made or asserted against any of the Borrower Collateral, (ii) the
occurrence of any Revaluation Event with respect to any Contract (including any
custom revaluation events included in the definition of “Revaluation Event” by
the Facility Agent as a condition of its approval of any Contract), or a
Contract having Rewritten Contract Payments which was not previously approved by
the Facility Agent and (iii) the sale, exercise or other monetization of, and
the listing of the existing and future positions of, any Warrant Asset; and

 



 102 

 

 

(d)            any new or updated information reasonably requested by a Lender
(by request to the Facility Agent, who shall forward such request to such
Borrower) in connection with “know your customer” laws or any similar
regulations; and

 

(e)            promptly following any request therefor, Borrower shall deliver
to the Facility Agent information and documentation reasonably requested by the
Facility Agent for purposes of compliance with its Beneficial Ownership
Certification.

 

Section 10.5      Separate Existence.  (a)  The Borrower shall conduct its
business solely in its own name through its duly authorized officers or agents
so as not to mislead others as to the identity of the entity with which such
persons are concerned, and shall use its best efforts to avoid the appearance
that it is conducting business on behalf of any Affiliate thereof or that the
assets of the Borrower are available to pay the creditors of TPVC or any
Affiliate thereof.

 

(b)            It shall maintain records and books of account separate from
those of TPVC and any other Affiliate thereof.

 

(c)            It shall obtain proper authorization for all action requiring
such authorization.

 

(d)            It shall pay its own operating expenses and liabilities from its
own funds.

 

(e)            It will insure that the annual financial statements of TPVC shall
disclose the effects of the transactions contemplated in the Transaction
Documents in accordance with GAAP.

 

(f)      It will      maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person and not have
its assets listed on any financial statement of any other Person; provided,
however, that the Borrower’s assets may be included in a consolidated financial
statement of TPVC provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from TPVC and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of TPVC or any other Person
and (ii) such assets shall also be listed on the Borrower’s own separate balance
sheet.

 

(g)            It will continuously maintain the resolutions, agreements and
other instruments of the Borrower underlying the transactions described in the
Transaction Documents as official records of the Borrower.

 

(h)            It shall maintain an arm’s-length relationship with TPVC and its
Affiliates, and shall not hold itself out or its credit or assets as being
liable for the debts and obligations of TPVC or any of its Affiliates.

 

(i)            It shall keep its assets and liabilities separate from those of
all other entities.

 

(j)            It shall maintain the books and records of the Borrower at the
principal business office of the Borrower, unless the Borrower shall otherwise
advise the parties hereto in writing.

 



 103 

 

 

(k)            It shall not maintain bank accounts or other depository accounts
to which any Affiliate is an account party, into which any Affiliate makes
deposits or from which any Affiliate has the power to make withdrawals, except
that the Collateral Manager and the Equityholder may make deposits in such
accounts if they receive funds of the Borrower in accordance with the
Transaction Documents.

 

(l)            It shall insure that any consolidated financial statements of
TPVC have notes to the effect that the Borrower is a separate entity whose
creditors have a claim on its assets prior to those assets becoming available to
its equity holders.

 

(m)            It shall not become involved in the day-to-day management of any
other Person.

 

(n)            It shall not permit any Person other than the Equityholder to
become involved in the day-to-day management of the Borrower, except that the
Collateral Manager is permitted to manage the assets of the Borrower pursuant to
Article VII.

 

(o)            It shall not engage in transactions with any other Person other
than those activities permitted by the Transaction Documents.

 

(p)            It shall observe all formalities required of a limited liability
company under the laws of the State of Maryland.

 

(q)            It shall allocate and charge fairly and reasonably any common
employee or overhead shared with Affiliates.

 

(r)            It shall not assume, pay or guarantee any other Person’s
obligations or advance funds to any other Person for the payment of expenses or
otherwise or hold out its credit or assets as being available to satisfy the
obligations of others.

 

(s)            It shall not act as an agent of any other Person in any capacity.

 

(t)            It shall not act as agent of Equityholder or any other Person nor
permit Equityholder or any other Person to act as its agent, except to the
limited extent permitted under the Transaction Documents.

 

(u)            It shall correct any known misunderstanding regarding its
separate identity from the Equityholder or any other Person.

 

(v)            It shall not permit any Affiliate to guarantee or pay its
obligations other than customary indemnities in connection with one or more
Transaction Documents.

 

(w)            It shall compensate its employees, consultants or agents, if any,
from its own funds, and maintain a sufficient number of employees in light of
its contemplated business operations.

 

(x)            It shall not engage in interaffiliate transactions except to the
extent permitted by the Transaction Documents.

 



 104 

 

 

(y)            It shall not permit the Equityholder or any other Person to
(i) advance or contribute property to it by way of capital contribution, or
(ii) cause to be made, any transfer or distribution of the Borrower’s assets,
except, in each case, as may be made pursuant to the Transaction Documents or
other duly authorized and legal actions of the Equityholder and the Borrower.

 

(z)            It will not engage, directly or indirectly, in any business other
than (i) acquiring, owning, holding and otherwise managing each Contract and the
Contract Collateral, (ii) entering into and performing its obligations under
this Agreement, and (iii) activities incidental thereto.

 

(aa)      It will not own any asset or property other than each Contract, the
Contract Collateral associated therewith and incidental personal property
necessary for the ownership or operation of the foregoing.

 

(bb)      It will not incur, create or assume any Indebtedness except as
expressly permitted hereunder.

 

(cc)      It will at all times comply with the provisions of its limited
liability company agreement.

 

(dd)      It will at all times be a limited liability company formed under the
laws of the State of Maryland which has at least (i) two independent directors
and (ii) two springing members (as set forth in the Borrower’s limited liability
company agreement).

 

(ee)      It shall not (A) amend, supplement or otherwise modify (i) its
organizational documents, except in accordance therewith and with the prior
written consent of the Facility Agent (which consent shall not be unreasonably
withheld, delayed or conditioned) or (ii) its limited liability company
agreement except in accordance therewith or (B) divide or permit any division of
itself.

 

(ff)      It shall cause the agents, officers and other representatives of the
Borrower, if any, to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing provisions of this Section 10.5.

 

(gg)      It shall at all times hold itself out to the public and all other
Persons as a legal entity separate from the Equityholder and from any other
Person.

 

(hh)      It shall not commingle its assets with assets of any other Person.

 

(ii)            It shall, except for capital contributions or capital
distributions permitted under the terms and conditions of this Agreement and
properly reflected on the books and records of the Borrower, not enter into any
transaction with an Affiliate of the Borrower except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction.

 



 105 

 

 

(jj)      It shall maintain adequate capital in light of its contemplated
business purpose, transactions and liabilities; provided, however, that the
foregoing shall not require the Equityholder to make additional capital
contributions to the Borrower.

 

It will insure that it and the Equityholder do not take any action contrary to
the “Assumptions and Facts” section in the opinion of Otterbourg P.C., dated the
date hereof, relating to certain nonconsolidation matters.

 

Section 10.6      Hedging Agreements.  (a)  The Borrower hereby covenants and
agrees that, promptly upon its failure to satisfy the Interest Spread Test, it
shall obtain and deliver to the Custodian (with a copy to the Facility Agent)
one or more Hedging Agreements from qualified Hedge Counterparties having,
singly or in the aggregate, an Aggregate Notional Amount not less than the
Required Notional Amount, which each (1) shall have a notional principal amount
equal to or greater than $1,000,000, (2) shall remain in effect for a minimum of
twenty-four (24) months (or such lesser time period as is acceptable to the
Facility Agent in its sole discretion) from the date of entry and (3) shall have
other terms and conditions and be represented by Hedging Agreements otherwise
acceptable to the Required Lenders. The Borrower agrees that payments to the
Borrower under each Hedging Agreement shall be deposited into the Collection
Account.

 

(b)            In the event that any Hedge Counterparty defaults in its
obligation to make a payment to the Borrower under one or more Hedging
Agreements on any date on which payments are due pursuant to a Hedging
Agreement, the Borrower shall make a demand on such Hedge Counterparty, or any
guarantor, if applicable, demanding payment by 12:30 p.m., New York City time,
on such date. The Borrower shall give notice to the Lenders upon the continuing
failure by any Hedge Counterparty to perform its obligations during the two
Business Days following a demand made by the Borrower on such Hedge
Counterparty, and shall take such action with respect to such continuing failure
as may be directed by the Required Lenders.

 

(c)            In the event that any Hedge Counterparty no longer maintains the
ratings specified in the definition of “Hedge Counterparty,” then within 30 days
after receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, either (x) such Hedge
Counterparty, upon the receipt of the consent of the Required Lenders, will
enter into an arrangement the purpose of which shall be to assure performance by
the Hedge Counterparty of its obligations under the applicable Hedging
Agreement; or (y) the Borrower shall at its option either (i) upon the receipt
of the consent of the Required Lenders, cause such Hedge Counterparty to pledge
securities in the manner provided by Applicable Law which shall be held by the
Facility Agent, for the benefit of the Secured Parties, free and clear of the
Lien of any third party, in a manner conferring on the Facility Agent a
perfected first Lien in such securities securing such Hedge Counterparty’s
performance of its obligations under the applicable Hedging Agreement,
(ii) provided that a Replacement Hedging Agreement or Qualified Substitute
Arrangement meeting the requirements of Section 10.6(d) has been obtained,
(A) provide written notice to such Hedge Counterparty (with a copy to the
Facility Agent) of its intention to terminate the applicable Hedging Agreement
within such 30-day period and (B) terminate the applicable Hedging Agreement
within such 30-day period, request the payment to it of all amounts due to the
Borrower under the applicable Hedging Agreement through the termination date and
deposit any such amounts so received, on the day of receipt, to the Collection
Account, or (iii) establish any other arrangement (including an arrangement or
arrangements in addition to or in substitution for any prior arrangement made in
accordance with the provisions of this Section 10.6(c)) which satisfies the
Required Lenders (a “Qualified Substitute Arrangement”); provided, however, that
in the event at any time any alternative arrangement established pursuant to
clause (x) or (y)(i) or (y)(iii) above shall cease to be satisfactory to the
Required Lenders, then the provisions of this Section 10.6(c), shall again be
applied and in connection therewith the 30-day period referred to above shall
commence on the date the Borrower receives notice of such cessation or
termination, as the case may be.

 



 106 

 

 

(d)            Unless an alternative arrangement pursuant to clause (x) or
(y)(i) or (y)(iii) of Section 10.6(c) is being established, the Borrower shall
use its best efforts to obtain a Replacement Hedging Agreement or Qualified
Substitute Arrangement meeting the requirements of this Section 10.6 during the
30-day period referred to in Section 10.6(c). The Borrower shall not terminate
the Hedging Agreement unless, prior to the expiration of the 30-day period
referred to in said Section 10.6(c), the Borrower delivers to the Facility Agent
(i) a Replacement Hedging Agreement or Qualified Substitute Arrangement, (ii) to
the extent applicable, an Opinion of Counsel as to the due authorization,
execution and delivery and validity and enforceability of such Replacement
Hedging Agreement or Qualified Substitute Arrangement, as the case may be, and
(iii) evidence that the Required Lenders have consented to the termination of
the applicable Hedging Agreement and its replacement with such Replacement
Hedging Agreement or Qualified Substitute Arrangement.

 

(e)            The Collateral Manager or the Borrower shall notify the Facility
Agent within five Business Days after a Responsible Officer of such Person shall
obtain knowledge that the senior unsecured debt rating of a Hedge Counterparty
has been withdrawn or reduced by any Rating Agency.

 

(f)            Notwithstanding the foregoing, the Borrower may at any time
obtain a Replacement Hedging Agreement, provided that the Borrower delivers to
the Facility Agent evidence of the receipt of the consent of the Required
Lenders to the termination of the then-current Hedging Agreement and its
replacement with such Replacement Hedging Agreement.

 

(g)            The Borrower shall not agree to any amendment to any Hedging
Agreement unless the Borrower shall have received evidence of the consent of the
Required Lenders to such amendment to such Hedging Agreement.

 

(h)            The Borrower shall notify the Facility Agent after a Responsible
Officer of the Borrower shall obtain actual knowledge of the transfer by the
related Hedge Counterparty of any Hedging Agreement, or any interest or
obligation thereunder.

 

(i)            The Borrower, with the consent of the Required Lenders, shall
sell all or a portion of the Hedging Agreements subject to the following
conditions having been met:

 

(i)            the Aggregate Notional Amount after giving effect to such sale
shall equal or exceed the Required Notional Amount as of the date of such sale
after giving effect to all payments and allocations made pursuant to this
Agreement; and

 



 107 

 

 

(ii)            the minimum notional amount denomination of any Hedging
Agreement to be sold is $1,000,000.

 

The Borrower shall have the duty of obtaining a fair market value price for the
sale of any Hedging Agreement, notifying the Facility Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement. The
Borrower upon receipt of the purchase price in the Collection Account shall,
with the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Facility Agent on such Hedging Agreement
and proceeds thereof.

 

Section 10.7      Tangible Net Worth.  The Borrower shall maintain at all times
a positive Tangible Net Worth.

 

Section 10.8      Minimum Equity Condition.  The Borrower shall, at all times,
satisfy the Minimum Equity Condition.

 

Section 10.9      Stock, Merger, Consolidation, Etc.  The Borrower shall not
merge or consolidate with any other Person or permit any other Person to become
the successor to all or substantially all of its business or assets without the
prior written consent of the Facility Agent.

 

Section 10.10      Change in Name.  It shall not make any change to its name or
use any trade names, fictitious names, assumed names or “doing business as”
names unless the Borrower shall have given the Facility Agent at least 30 days
prior written notice thereof and all actions required under Section 10.1(b) have
been taken.

 

Section 10.11      Indebtedness; Guarantees.  The Borrower shall not create,
incur, assume or suffer to exist any Indebtedness other than Indebtedness
incurred pursuant to the Transaction Documents. The Borrower shall incur no
Indebtedness secured by the Borrower Collateral other than the Advances. The
Borrower shall not assume, guarantee, endorse or otherwise be or become directly
or contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

 

Section 10.12      Limitation on Acquisitions.  The Borrower shall not acquire
any asset other than (a) by participating in the primary origination thereof,
(b) in connection with the exercise of any remedies in relation to an asset
already owned by the Borrower or (c) pursuant to the Sale Agreement.

 

Section 10.13      Documents.  Except as otherwise expressly permitted herein,
it shall not cancel or terminate any of the Transaction Documents to which it is
party (in any capacity), or consent to or accept any cancellation or termination
of any of such agreements, or amend or otherwise modify any term or condition of
any of the Transaction Documents to which it is party (in any capacity) or give
any consent, waiver or approval under any such agreement, or waive any default
under or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Facility Agent shall have consented
thereto (which consent shall not unreasonably be withheld to the extent set
forth in such Transaction Document).

 



 108 

 

 

Section 10.14      Preservation of Existence.  It shall do or cause to be done
all things necessary to (i) preserve and keep in full force and effect its
existence as a limited liability company and its rights and franchises in the
jurisdiction of its formation and (ii) qualify and remain qualified as a foreign
limited liability company in good standing in each jurisdiction where the
failure to qualify and remain qualified would reasonably be expected to have a
material adverse effect on (1) its interests hereunder, (2) the interests
hereunder of the Lenders or any Secured Party, (3) the collectibility of any
Contract or (4) its ability to perform its obligations hereunder or under any of
the other Transaction Documents.

 

Section 10.15      Keeping of Records and Books of Account.  The Borrower shall
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing the Contracts in the event of the
destruction of the originals thereof) and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Transferred Contracts (including records adequate to permit
the daily identification of all collections of and adjustments to each
Transferred Contract).

 

Section 10.16      Accounting Treatment.  The Borrower shall not prepare any
financial statements or other statements (including any tax filings which are
not consolidated with those of the Equityholder) which shall account for the
transactions contemplated by the Sale Agreement in any manner other than as the
sale of the Transferred Contracts and the related assets by the Equityholder to
the Borrower. For avoidance of doubt, TPVC may consolidate the Borrower and/or
its properties and other assets for accounting purposes.

 

Section 10.17      Limitation on Investments.  The Borrower shall not form, or
cause to be formed, any Subsidiaries; or make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Affiliate or any other Person except investments in Obligors
as a result of any Portfolio Investments and investments as otherwise permitted
herein and pursuant to the other Transaction Documents.

 

Section 10.18      Distributions.  Notwithstanding anything contained in this
Agreement to the contrary, (x) the Borrower may make (a) requests for, and
distributions or other payments of, Advances for working capital or other
general corporate purposes, and (b) payments of distributions on or in respect
of its equity interests, so long as (in each case) at the time of such
distribution, declaration or payment (and after giving effect thereto) no amount
payable by the Borrower under any Transaction Document is then due and owing but
unpaid and sufficient proceeds remain for all payments to be made pursuant to
Section 8.5(a) (other than clause (xiv) thereof) on the next Distribution Date,
and only so long as (w) the Interest Spread Test is satisfied, (x) the Minimum
Equity Condition is satisfied, (y) no Facility Termination Event or Unmatured
Facility Termination Event shall occur or be continuing, and (z) all Advances
outstanding shall not exceed the lowest of (I) the Facility Amount, (II) the
Borrowing Base and (III) the Maximum Availability and (y) the Borrower may make
Permitted RIC Distributions or Permitted Stock Dividends; provided that,
notwithstanding anything in this Agreement or in any Transaction Document to the
contrary, the Borrower may make payments pursuant to Section 8.5. Prior to
foreclosure by the Facility Agent upon any Borrower Collateral pursuant to
Section 14.3(b), nothing in this Section  10.18 or otherwise in this Agreement
shall restrict the Borrower from exercising any Warrant Assets issued to it by
Obligors from time to time to the extent funds are available to the Borrower
under Section 8.5 or made available to the Borrower through capital
contributions from the Equityholder or from disposing of Portfolio Investments.

 



 109 

 

 

Section 10.19      Performance of Borrower Assigned Agreements.  The Borrower
shall (i) perform and observe all the terms and provisions of the Transaction
Documents (including each of the Borrower Assigned Agreements) to which it is a
party to be performed or observed by it, maintain such Transaction Documents in
full force and effect, enforce such Transaction Documents in accordance with
their terms and take all such action to such end as may be from time to time
reasonably requested by the Facility Agent, and (ii) upon request of the
Facility Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

 

Section 10.20      Notice of Material Adverse Claim.  It shall advise the
Facility Agent promptly, in reasonable detail, (i) of any material Adverse
Claim, other than a Permitted Lien, known to it made or asserted against any of
the Borrower Collateral, and (ii) of the occurrence of any event which would
have a material adverse effect on the aggregate value of the Borrower Collateral
or on the assignments and security interests granted by the Borrower in this
Agreement.

 

Section 10.21      Delivery of Original Promissory Notes.  (a)  The Borrower
shall deliver as soon as possible (but in no event later than five (5) Business
Days after its acquisition of a Contract), each fully executed, original,
related promissory note to the Custodian as contemplated by Section 12.1. If the
Borrower is unable to deliver any such fully executed, original promissory note
on the date of its acquisition of a Contract, it shall deliver a copy of such
promissory note, marked to show that such promissory note is subject to the Lien
of the Facility Agent, on such date of acquisition to the Custodian as
contemplated by Section 12.1, and such copies shall be deemed to fill the
requirements set forth in the definition of “Contract File” until the earlier to
occur of (i) delivery of the original or (ii) the date that is five (5) Business
Days after the Borrower’s acquisition of the related Contract. In addition,
promptly following the occurrence of a Facility Termination Event, the Borrower
shall deliver to the Custodian (with a copy to the Facility Agent at the email
addresses set forth above) a fully executed assignment in blank for each
Contract for which the Collateral Manager, the Equityholder or any of their
respective Affiliates is the loan agent. The Borrower shall maintain (or cause
to be maintained) for the Secured Parties in accordance with their respective
interests all Records that evidence or relate to the Collections not previously
delivered to the Custodian and shall, as soon as reasonably practicable upon
demand of the Facility Agent, make available, or, upon the Facility Agent’s
demand following the occurrence and during the continuation of a Collateral
Manager Default, deliver to the Facility Agent copies of all such Records which
evidence or relate to the Collections.

 



 110 

 

 

 

 

 

 

(b)            The Borrower shall deliver the following: (i) all Asset Approval
Requests and Advance Requests to lenderfinance_collatreview@list.db.com,
(ii) Distribution Date Statements delivered in connection with Section 7.6 to
csg.india@db.com, abs.conduits@db.com, dbinvestor@list.db.com,
amit.patel@db.com, james.kwak@db.com, and erica.flor@db.com, (iii) requests or
notices delivered in accordance with Sections 2.2 or 2.4, to
abs.conduits@db.com, lenderfinance_collatreview@list.db.com, amit.patel@db.com,
james.kwak@db.com and erica.flor@db.com and (iv) obligor reports delivered in
connection with Section 7.4(n)(iv) to gcrt.ratingrequests@db.com and
lenderfinance_collatreview@list.db.com; provided that any document delivered
pursuant to this Section 10.21 shall be deemed as delivered if it is posted to
an electronic system agreed upon between the Borrower and Facility Agent.

 

Section 10.22      Further Assurances; Financing Statements.(a)  The Borrower
agrees that at any time and from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable or that the Facility
Agent may request to perfect and protect the assignments and security interests
granted or purported to be granted by this Agreement or to enable the Facility
Agent or any of the Secured Parties to exercise and enforce its rights and
remedies under this Agreement with respect to any Borrower Collateral. Without
limiting the generality of the foregoing, the Borrower authorizes the filing of
such financing or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or desirable or that the Facility
Agent may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement. Such financing statements filed
against the Borrower may describe the Borrower Collateral in the same manner
specified in Section 13.1 or in any other manner as the Required Lenders may
reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of the Borrower whether now owned or hereafter acquired.

 

(b)          The Borrower and each Secured Party hereby severally authorize the
Facility Agent, upon receipt of written direction from the Required Lenders, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Borrower Collateral.

 

(c)           It shall furnish to the Facility Agent from time to time such
statements and schedules further identifying and describing the Contract
Collateral and such other reports in connection with the Borrower Collateral as
the Required Lenders may reasonably request, all in reasonable detail.

 



111

 

 

Section 10.23      Risk Retention Requirements.(a)  On any date that any
Obligations are outstanding and any Lender is subject to the EU Securitization
Rules, the Equityholder represents and undertakes to the Lenders that: (A) as an
originator for the purposes of the EU Securitization Rules, it holds and will
retain on an on-going basis, a material net economic interest in the transaction
contemplated by this Agreement, which shall not be less than 5% of the aggregate
nominal value of all the Contracts (the “Retained Economic Interest”) measured
at the time of origination (being the occasion of each acquisition of a Contract
by the Borrower from the Equityholder); (B) the Retained Economic Interest takes
the form of a first loss tranche in accordance with paragraph 1(d) of
Article 6(3) of the EU Securitization Regulation, as represented by the
Equityholder’s direct limited liability company interest in the Borrower (the
“Equity Interests”); (C) it holds and will retain 100% of the Equity Interests
and the Borrower shall have no other issued Equity Interests; (D) the aggregate
capital contributions made by the Equityholder with respect to the Equity
Interests shall represent at least 5.0% of the aggregate of the nominal value of
all the Contracts measured at the time of origination as described in (A) above;
(E) the Equityholder shall not, and it will procure that its Affiliates
(including without limitation, the Borrower) do not, short, hedge, otherwise
mitigate its credit risk or sell, transfer or otherwise surrender all or part of
the rights, benefits or obligations arising from or associated with the Retained
Economic Interest or the Contracts (except as permitted by the EU Securitization
Rules and, with respect to the sale of any Contracts, as permitted by the
Transaction Documents); and (F) all of the Contracts are, and will be, Retention
Holder Originated Contracts.

 

(b)           Each Distribution Date Statement shall contain a representation
from the Equityholder that all of the conditions set forth in
Section 10.23(a) are true and have been true on each date of the related
Collection Period. The Equityholder shall provide to the Facility Agent and/or
any Lender that is subject to the EU Securitization Rules: (A) prompt written
notice of any breach of the obligations set forth in clause (a) above; and
(B) all information, documents, reports and notifications in such form and
format that any such entity requests in connection with its obligations under EU
Securitization Rules, but only to the extent the same is not subject to laws
governing the protection of confidentiality of information and the processing of
personal data (all such information, documents, reports and notifications being
collectively referred to as “Restricted Information”), unless, if it is
Restricted Information, the Facility Agent and/or any such Lender enters into a
confidentiality agreement reasonably acceptable to the Equityholder. The
Equityholder will additionally confirm its compliance with its obligations under
clause (a) above: (A) in the event of a material change in the transaction
consummated by the Transaction Documents that materially impacts the performance
of the Advances or the risk characteristics of the Advances and the Contracts;
and (B) upon the occurrence of any Facility Termination Event or Collateral
Manager Default.

 

(c)           The Equityholder represents that: (A) it was not established for,
and does not operate for, the sole purpose of securitizing exposures; (B) it has
a business strategy broader than securitizing the Contracts, and it has and
reasonably expects to continue to invest in and hold assets, securities and
other investments, excluding the Equity Interests and its interests in the
Contracts; (C) it has, and reasonably expects to continue to have, the capacity
to meet its general payment and other obligations and absorb credit losses
through resources other than the Retained Economic Interest and the Contracts,
including by way of drawing on its capital call commitment rights; and (D) it
has, and shall continue to retain, sufficient decision makers with the required
experience to enable the Equityholder to pursue its established business
strategy, as well as a corporate governance structure.

 



112

 

 

(d)          The Equityholder represents and undertakes that the Contracts have
been, and will continue to be, originated pursuant to a sound and well-defined
credit granting criteria and clearly established processes for approving,
amending, renewing and financing the Contracts and effective systems are in
place to apply those criteria and processes to ensure that the Contracts were
granted and approved based on a thorough assessment of the relevant Obligor’s
creditworthiness.

 

(e)           Notwithstanding the foregoing, neither the Equityholder nor the
Borrower makes any representation as to whether the Equityholder's compliance
with the representations and undertakings set forth in this Section 10.23 would
render the transactions described in this Agreement compliant with EU
Securitization Rules. Any Person accepting the benefits of this Section 10.23
shall be deemed to have agreed to the terms set forth in this paragraph.

 

Section 10.24      Taxes.   The Borrower will file on a timely basis all tax
returns (including foreign, federal, state, local and otherwise) required to be
filed and will pay all taxes due and payable by it and any assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Official Body (other than
any amount the validity of which is contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are
provided on the books of the Borrower).

 

Section 10.25      ERISA.   (a)  The Borrower will not become a Benefit Plan
Investor at any time while any Obligations are outstanding.

 

(b)           The Borrower will not take any action, or omit to take any action,
which would give rise to a non-exempt prohibited transaction under
Section 406(a)(1)(B) of ERISA or Section 4975(c)(1)(B) of the Code that would
subject any Lender to any tax, penalty, damages, or any other claim for relief
under ERISA or the Code.

 

(c)           The Borrower shall not sponsor, maintain, or contribute to, any
Plan. Except as would not reasonably be expected to have a material adverse
effect, (i) the Borrower shall not, and shall not permit any ERISA Affiliate to,
permit to exist any occurrence of any ERISA Event, and (ii) the Borrower shall
not permit any ERISA Affiliate to sponsor, maintain, contribute to, or incur any
liability in respect of, any Plan.

 

Section 10.26      Policies and Procedures for Sanctions.   The Borrower has
instituted and maintained policies and procedures designed to ensure compliance
with Sanctions.

 

Section 10.27      Compliance with Sanctions.   The Borrower shall not directly
or indirectly use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture, partner or other
Person or entity, to fund or facilitate (i) any activities of or business with
any Sanction Target, (ii) any activities of or business in any Sanctioned
Country or (iii) in any other manner that would result in a violation by any
Person of Sanctions.

 



113

 

 

Section 10.28      Compliance with Anti-Money Laundering.   The Borrower shall
comply in all material respects with all applicable Anti-Money Laundering Laws
and shall provide notice to the Facility Agent, within five (5) Business Days,
of the Borrower’s receipt of any Anti-Money Laundering Law regulatory notice or
action involving the Borrower.

 

Section 10.29      Ineligible Collateral.   At the direction of the Facility
Agent (in its sole discretion), the Borrower shall divest any asset that does
not satisfy the definition of “Eligible Contract Payment” or “Permitted
Investment” if the Facility Agent determines in its sole discretion that the
Borrower’s ownership of such asset could (i) have materially adverse regulatory
consequences on any Lender, (ii) results in any reputational harm to any Lender
or (iii) result in unfavorable capital treatment for any Lender. The Facility
Agent agrees to cooperate in good faith with any waivers necessary to permit
such divestiture.

 

ARTICLE XI

 

THE BACKUP collateral manager

 

Section 11.1      Limitation on Liability of Backup Collateral
Manager.   (a)  Neither the Backup Collateral Manager nor any of the directors
or officers or employees or agents of the Backup Collateral Manager, whether
acting in its capacity as Backup Collateral Manager, Collateral Manager or
otherwise, shall be under any liability to the Borrower, the Lenders or the
Facility Agent, except as provided in this Agreement, for any action taken or
for refraining from the taking of any action pursuant to this Agreement;
provided, however, that this provision shall not protect the Backup Collateral
Manager or any such Person against any liability that would otherwise be imposed
by reason of a breach of this Agreement or willful misfeasance or negligence in
the performance of its duties. The Backup Collateral Manager, whether acting in
its capacity as Backup Collateral Manager, Collateral Manager or otherwise, and
any director, officer, employee or agent of the Backup Collateral Manager shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel, Independent Accountants and other experts
selected by such Backup Collateral Manager respecting any matters arising under
this Agreement.

 

(b)           Unless acting as Collateral Manager hereunder, the Backup
Collateral Manager shall not be liable for any obligation of the Collateral
Manager contained in this Agreement, and the Facility Agent, the Borrower and
the Lenders shall look only to the Collateral Manager to perform such
obligations.

 



114

 

 

(c)           The Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager, Collateral Manager or otherwise, shall have no
responsibility and shall not be in default hereunder nor incur any liability for
any failure, error, malfunction or any delay in carrying out any of its duties
under this Agreement if any such failure or delay results from the Backup
Collateral Manager acting in accordance with information prepared or supplied by
a Person other than the Backup Collateral Manager or the failure of any such
Person to prepare or provide such information, in each case as required by and
in accordance with the Transaction Documents. The Backup Collateral Manager,
whether acting in its capacity as Backup Collateral Manager, Collateral Manager
or otherwise, shall have no responsibility, shall not be in default and shall
incur no liability (i) for any act or failure to act by any third party,
including the Collateral Manager or the Facility Agent or for any inaccuracy or
omission in a notice or communication received by the Backup Collateral Manager
from any third party or (ii) that is due to or results from the invalidity,
unenforceability of any Contract under Applicable Law or the breach or the
inaccuracy of any representation or warranty made with respect to any Contract.

 

(d)           The Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager, Collateral Manager or otherwise, shall not be liable
for any representations and warranties of Collateral Manager.

 

(e)           The Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager, Collateral Manager or otherwise, shall not be liable
for special, indirect, or consequential loss or damage of any kind whatsoever
(including but not limited to profits), even if the Backup Collateral Manager
has been advised of the likelihood of such loss or damage and regardless of the
form of action. The liabilities of the Backup Collateral Manager shall be
limited to those expressly set forth in this Agreement.

 

(f)            The Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager, Collateral Manager or otherwise, shall not be
responsible in any manner to any Person for any recitals, statements,
representations or warranties of any Person (other than itself) contained in the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Transaction Documents or any other document
furnished in connection therewith or herewith, or for any failure of any Person
(other than itself or its directors, officers, agents or employees) to perform
its obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document.

 

(g)           Notwithstanding anything contained in this Agreement to the
contrary, any successor Collateral Manager is authorized to accept and rely on
all of the accounting, records (including computer records) and work of the
prior Collateral Manager relating to the Contracts (collectively, the
“Predecessor Collateral Manager Work Product”) without any audit or other
examination thereof, and such successor Collateral Manager shall have no duty,
responsibility, obligation or liability for the acts and omissions of the prior
Collateral Manager. If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exist in any
Predecessor Collateral Manager Work Product and such Errors make it materially
more difficult to manage or should cause or materially contribute to the
successor Collateral Manager making or continuing any Errors (collectively,
“Continued Errors”), the successor Collateral Manager shall have no duty,
responsibility, obligation or liability for such Continued Errors; provided,
however, that the successor Collateral Manager agrees to use its commercially
reasonable efforts to prevent further Continued Errors. In the event that the
successor Collateral Manager becomes aware of Errors or Continued Errors, it
shall, with the prior consent of the Facility Agent, use its commercially
reasonable efforts to reconstruct and reconcile such data as is commercially
reasonable to correct such Errors and Continued Errors and to prevent future
Continued Errors. The successor Collateral Manager shall be entitled to recover
its costs thereby expended in accordance with Section 8.2.

 



115

 

 

(h)           Notwithstanding anything contained in this Agreement to the
contrary, if the Backup Collateral Manager shall become successor Collateral
Manager, it shall have (i) no obligation to perform any repurchase or advancing
obligations, if any, of the Collateral Manager, (ii) no obligation to pay any
taxes required to be paid by the Collateral Manager, (iii) no obligation to pay
any of the fees and expenses of any other party to this Agreement, (iv) no
obligation to pay any audit costs as contemplated by Section 7.8 or inspection
costs as contemplated by Section 7.9 or Section 12.6 of this Agreement, (v) no
liability or obligation with respect to any Collateral Manager indemnification
obligations of any prior Collateral Manager, and (vi) no liability with respect
to any obligation with was required to be performed by the predecessor
Collateral Manager. The indemnification obligations of the Backup Collateral
Manager upon becoming successor Collateral Manager hereunder are expressly
limited to those instances of willful misconduct, gross negligence or bad faith
of the Backup Collateral Manager as successor Collateral Manager.

 

(i)            In addition, the Backup Collateral Manager, if appointed
successor collateral manager, shall be reimbursed for all reasonable and
necessary expenses paid to independent third parties in order to provide the
services contemplated by this Agreement including, without limitation, bank and
lockbox fees, audit fees, legal fees, repossession, storage and asset
remarketing fees, but excluding any sub-management fees. The following sections
shall not apply to the Backup Collateral Manager if appointed successor
collateral manager: clause (h) of the definition of “Collateral Manager Default”
in Section 1.1, Sections 7.3(i), and 17.3. If the Backup Collateral Manager is
appointed successor collateral manager, Section 17.2 shall be modified by
deleting “any Transaction Document or the transactions contemplated thereby” in
the fourth line and inserting “clauses (i) through (vi) below” in lieu thereof.

 

(j)            Each party hereto agrees that if the Backup Collateral Manager
becomes the successor Collateral Manager it shall not be required to act as a
“commodity pool operator” or a “commodity trading advisor” under the Commodity
Exchange Act or be required to undertake regulatory filings related to this
Agreement in connection therewith.

 

(k)            For avoidance of doubt, no provision of this Agreement shall
require the Backup Collateral Manager (as Backup Collateral Manager or successor
Collateral Manager) to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights and powers, if, in its sole judgment, it shall
believe that repayment of such funds or adequate indemnity against such risk or
liability is not assured to it.

 



116

 

 

(l)            The Backup Collateral Manager undertakes to perform only such
duties and obligations as are specifically set forth in this Agreement, it being
expressly understood by all parties hereto that there are no implied duties or
obligations of the Backup Collateral Manager hereunder. Without limiting the
generality of the foregoing, the Backup Collateral Manager, except as expressly
set forth herein, shall have no obligation to supervise, verify, monitor or
administer the performance of the Collateral Manager or the Borrower and shall
have no liability for any action taken or omitted by the Collateral Manager
(including any successor to the Collateral Manager) or the Borrower. The Backup
Collateral Manager may act through its agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Collateral Manager will be
responsible for any willful misconduct or gross negligence on the part of such
agents, attorneys or custodians acting for and on behalf of the Backup
Collateral Manager.

 

Section 11.2      Covenants and Representations and Warranties of the Backup
Collateral Manager.   The covenants and representations and warranties of the
Collateral Manager, shall apply to TPVC, as Collateral Manager, but shall be
deemed modified to the extent necessary to apply to Vervent Inc. Prior to or
promptly following the date on which Vervent Inc. becomes the Collateral
Manager, the parties to this Agreement will enter into one or more amendments or
supplements acceptable in form and content to Vervent Inc. and the Facility
Agent, providing for such modifications of this Agreement as are necessary to
permit Vervent Inc. to fulfill its responsibilities hereunder as the Collateral
Manager.

 

ARTICLE XII

 

THE CUSTODIAN

 

Section 12.1      Delivery of Contract Files; Custodian to Act as
Agent.   (a)(i)The Facility Agent hereby appoints the Custodian, and the
Custodian hereby accepts its appointment, to act, subject to the terms of this
Agreement, exclusively as the agent and custodian of the Facility Agent for the
purpose of taking and retaining custody of the Contract Files for the benefit of
the Facility Agent, on behalf of the Secured Parties. Custodian as the duly
appointed agent of the Facility Agent, on behalf of the Secured Parties for
these purposes, (A) acknowledges that it shall hold (in accordance with
Section 9-313(c) of the UCC) possession of the Contract Files at any time listed
on each Schedule of Contracts, a copy of each such Schedule of Contracts shall
be delivered to Custodian and all additions thereto or supplements thereof, for
the Facility Agent’s benefit, on behalf of the Secured Parties, unless and until
released in accordance with Section 12.4, and (B) agrees to maintain exclusive
custody and possession of the Contract Files in which a security interest has
been granted to the Facility Agent, on behalf of the Secured Parties, hereunder
in order to perfect the security interest of the Facility Agent and the Secured
Parties in such Contract Files and any and all proceeds of the foregoing. Each
of the Borrower and the Collateral Manager consents to the Custodian’s
appointment hereunder and to the terms hereof.

 

(ii)            With respect to each Contract File which has been or will be
delivered to the Custodian in accordance with the terms hereof, the Custodian is
acting exclusively as the bailee and agent of the Facility Agent, on behalf of
the Secured Parties, and the Custodian has no instructions to hold any Contract
File for the benefit of any Person other than the Facility Agent and the Secured
Parties, and the Custodian undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement. In so taking and
retaining custody of the Contract Files, the Custodian shall be deemed to be
acting as the agent of the Facility Agent for the purpose of perfecting the
Facility Agent’s security interest therein under the UCC. Except as otherwise
provided in Section 12.4, the Custodian shall not at any time, release from its
possession, any Contract Files.

 



117

 

 

(b)           (i)            Within five (5) Business Days after the date
hereof, the initial Collateral Manager shall deliver to the Custodian all
Contract Files currently in the initial Collateral Manager’s possession, to be
held by the Custodian in accordance with the terms hereof, as agent for the
Facility Agent, for the benefit of the Facility Agent, on behalf of the Secured
Parties. Contract Files shall consist of the items listed on Exhibit J-1.

 

(ii)             From time to time, but no later than each Advance Date, the
Collateral Manager shall deliver, or cause to be delivered, to the Custodian and
the Custodian shall accept, take custody of and keep safely, in accordance with
the terms hereof, as agent for the Facility Agent, on behalf of the Secured
Parties, for the use and benefit of the Facility Agent, on behalf of the Secured
Parties (x) all additions and supplements to the Schedule of Contracts, not
previously delivered and (y) all Contract Files (other than those Records
constituting credit applications and the Equityholder’s credit approval, which
the Collateral Manager shall make available to the Facility Agent for inspection
as soon as practicable upon demand) relating to each Contract to be (1) acquired
by the Borrower from the Equityholder pursuant to the Sale Agreement, on or
before such Advance Date and (2) added to the Schedule of Contracts on or before
such Advance Date.

 

(iii)           The Collateral Manager shall represent and warrant to the
Facility Agent and the Custodian that the Contract Files delivered by the
Collateral Manager to the Custodian pursuant to the terms hereof shall include
all of the Contract Files relating to each of the Contracts required to be
delivered for such Contract in accordance with Exhibit J-1 and J-2 and all of
such Contract Files and the information contained in the Schedule of Contracts
are true, complete and correct pursuant to a certification in the form of
Exhibit H executed by an Executive Officer of the Collateral Manager.

 

(iv)           From time to time, the Collateral Manager, promptly upon receipt,
shall forward to the Custodian additional documents evidencing any assumption,
modification, consolidation or extension of a Contract, and upon receipt of any
such other documents, the Custodian shall hold such other documents as agent for
the Facility Agent, on behalf of the Secured Parties, in accordance with the
terms hereof. With respect to any other documents delivered to the Custodian in
accordance with this Section 12.1(b)(iv), on or prior to the date of such
delivery, the Collateral Manager will attach a supplement or amendment to the
Schedule of Contracts most recently delivered to the Custodian and the Facility
Agent in accordance with Section 12.1(b)(ii), and deliver the same to the
Custodian (such information contained on such supplemented or amended Schedule
of Contracts shall also be delivered to the Custodian simultaneously in
Microsoft Excel (or such other electronic format reasonably acceptable to the
Custodian)), detailing the documents being so delivered to the Custodian
hereunder.

 



118

 

 

(v)            With respect to any documents comprising the Contract File which
have been delivered or are being delivered to recording offices for recording
and have not been returned to the Borrower or the Collateral Manager in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Collateral Manager shall deliver to the
Custodian a true copy thereof with a certification executed by an Executive
Officer of the Borrower or the Collateral Manager, certifying that such copy is
a true, correct and complete copy of the original, which has been transmitted
for recordation. The Borrower or the Collateral Manager shall deliver such
original documents to the Custodian promptly when they are received.

 

(vi)            Each of the Borrower and the Collateral Manager agrees to take
such actions as are reasonably requested by the Custodian or the Facility Agent
to facilitate the delivery to the Custodian or the Facility Agent, as
applicable, of all documents (including, without limitation, Contract Files) and
other items required to be delivered to the Custodian or the Facility Agent, as
applicable, in accordance with the terms of this Agreement.

 

Section 12.2      Contract File Certification.   (a) On or prior to each Advance
Date, with respect to the Contract Files delivered on or prior to such Advance
Date, and thereafter when additional Contract Files will be delivered to the
Custodian from time to time, within three (3) Business Days after delivery of
any such Contract File (or within ten (10) Business Days, if Contract Files with
respect to more than twenty-five (25) Contracts are delivered to the Custodian
on the same Business Day), the Custodian shall deliver via facsimile or other
electronic transmission to the Facility Agent and the Collateral Manager a
certification (each such certification, a “Certification”), in the form of
Exhibit E, in respect of each of the Contracts, to the effect that, as to each
Contract File related to a Contract listed on the Schedule of Contracts, as
amended or supplemented, based on the Custodian’s examination of the Contract
Files for such Contracts, except for variances from the requirements of
Section 12.1 with respect to the Contract Files (“Exceptions”) noted in a report
attached to the Certification (the “Exception Report”), (i) all documents
required to be delivered in respect of such Contracts pursuant to Section 12.1
have been fully executed and delivered and are in the possession of the
Custodian as part of the Contract Files for such Contracts (other than those
released pursuant to Section 12.4), (ii) all such documents have been reviewed
by the Custodian and appear on their face to be regular and to relate to such
Contracts and to satisfy the requirements set forth in Section 12.1, (iii) all
signatures on such Contract Files appear to be original signatures, unless
otherwise noted on Exhibit J-1, (iv) such Contract Files have not been
mutilated, damaged, torn or otherwise physically altered (handwritten additions,
changes or corrections shall constitute physical alteration) and such Contract
Files relate to such Contracts, (v) based on the Custodian’s examination of the
Schedule of Contracts, as amended and supplemented, the information set forth
therein accurately reflects the information set forth in the related Contract
Files with respect to, to the extent applicable, name of account debtor
(obligor), transaction type, date of transaction, commitment amount and original
principal amount of obligation, interest rate, and term, (vi) the Custodian does
not have knowledge that it is holding an original of any Contract File for any
Person other than the Facility Agent, on behalf of the Secured Parties, pursuant
to this Agreement, and (vii) none of such Contract Files contains on its face
any stamp or evidence of any lien thereon or security interest therein;
provided, however, that if any such statements are, in part or in whole, not
true and correct, the Custodian shall detail in such Certification any
Exceptions or other discrepancies that it discovers. The Custodian shall also
maintain records of the total number of Contract Files that are listed on the
Schedule of Contracts but have not been received by the Custodian, and will
provide such number of missing Contract Files in the Exception Report.

 



119

 

 

(b)            The Facility Agent shall promptly notify the Custodian, the
Collateral Manager and the Borrower, in writing, that either (i) the Exceptions
noted in any Exception Report are waived or (ii) the Borrower or the Collateral
Manager must cure certain specified Exceptions or all of the Exceptions noted in
such Exception Report within thirty (30) days after the date of such
notification (it being understood by the parties hereto that the Contract
related to any Contract Files as to which an unwaived or uncured Exception
exists may not be deemed an Eligible Contract under this Agreement).

 

(c)            On the fifth (5th) Business Day of every calendar month, the
Custodian shall deliver to the Facility Agent, the Collateral Manager, and the
Borrower, a report setting forth holdings of Contract Files and an Exception
Report.

 

(d)            Notwithstanding any language to the contrary herein, the
Custodian shall make no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency for any purpose, or genuineness of any of the
documents contained in each Contract File or (ii) the collectibility,
insurability, effectiveness or suitability of any such Contract. The Custodian
shall have no obligation to monitor any cure periods for the Collateral Manager
or Borrower or to correct any Exceptions.

 

(e)            During the term of this Agreement, after the issuance of an
initial Exception Report attached to a Certification issued by the Custodian in
accordance with Section 12.2(a), the Custodian shall provide the Collateral
Manager and the Facility Agent with an updated Exception Report within two
(2) Business Days after the receipt by the Custodian of a written request
therefor.

 

Section 12.3      Obligations of the Custodian.   (a)  The Custodian shall
maintain continuous custody of all Contract Files and other items related
thereto delivered to the Custodian by, or on behalf of, the Borrower for each
Contract listed on the Schedule of Contracts attached to the related Asset
Approval Request, in accordance with the terms hereof in secure facilities in
accordance with customary standards for such custody and shall reflect in its
records the security interest of the Secured Parties therein. The Custodian
acknowledges that in connection with any Asset Approval Request, additional
Contract Files (specified on an accompanying Schedule of Contracts supplement)
may be delivered to the Custodian from time to time. Each Contract File which
comes into the possession of the Custodian shall be maintained in fire-resistant
vaults or cabinets at the office of the Custodian. Each Contract File shall be
marked with an appropriate identifying label and maintained in such manner so as
to permit retrieval and access by the Custodian and the Facility Agent. The
Custodian shall segregate the Contract Files in its inventory system and will
not commingle the Contract Files with any other files of the Custodian held for
any other Person.

 



120

 

 

(b)            With respect to the Contract Files delivered to the Custodian in
accordance with the terms hereof, the Custodian shall (i) act exclusively as the
bailee for hire and agent of, and the Custodian for, the Facility Agent, on
behalf of the Secured Parties (ii) hold all Contract Files received by it for
the exclusive use and benefit of the Facility Agent and the Secured Parties and
(iii) make disposition thereof only in accordance with the terms of this
Agreement or with written instructions furnished by the Facility Agent;
provided, however, that in the event of a conflict between the terms of this
Agreement and the written instructions of the Facility Agent, the Facility
Agent’s written instructions shall control.

 

(c)            Prior to the release of the security interest of the Facility
Agent, on behalf of the Secured Parties, and the termination of this Agreement,
the Custodian shall accept only written instructions of a Responsible Officer of
the Facility Agent concerning the use, handling and disposition of the Contract
Files. For purposes of this Agreement, the term “Responsible Officer” shall mean
the president, any vice president or assistant vice president of the Facility
Agent, or any other officer or employee having similar functions.

 

(d)            In the event that (i) the Borrower, the Facility Agent, the
Collateral Manager or the Custodian shall be served by a third party with any
type of levy, attachment, writ or court order with respect to any Contract File
or a document included within a Contract File or (ii) a third party shall
institute any court proceeding by which any Contract File or any document
included within a Contract File shall be required to be delivered otherwise than
in accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement copies of all court papers, orders, documents and other materials
concerning such proceedings. The Custodian shall, to the extent permitted by
law, continue to hold and maintain all Contract Files that are the subject of
such proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Custodian shall dispose of such Contract File
or a document included within such Contract File as directed by the Facility
Agent, which shall give a direction consistent with such determination by a
court of competent jurisdiction. Expenses of the Custodian incurred as a result
of such proceedings shall be borne by the Borrower.

 

(e)            In the event that the Custodian’s obligations under this
Agreement are not clearly and expressly covered by the terms of this Agreement,
the Custodian shall be entitled to (i) request additional instructions from the
Facility Agent and (ii) refrain from taking any action unless and until the
Custodian has received such instructions from the Facility Agent. If the
Custodian shall at any time receive conflicting instructions from any of the
parties hereto with respect to the performance of its responsibilities under
this Agreement, and such conflicting instructions cannot be resolved by
reference to the terms of this Agreement, the Custodian shall be entitled to
rely solely on the instructions of the Facility Agent.

 

(f)            To the extent that the Custodian receives any payments with
respect to any Contracts, it shall promptly (but in any event within two
(2) Business Days) remit such payments to the Facility Agent for application
pursuant to the terms of Section 8.3.

 



121

 

 

(g)            Prior to exercising or honoring any of the rights or powers
vested in it by this Agreement or other Transaction Document at the request or
direction of the Facility Agent or any other Person authorized or permitted to
direct the Custodian hereunder) pursuant to this Agreement or other Transaction
Document that it reasonably determines might involve it in liability, the
Custodian may request that the Facility Agent (or such other Person) provide the
Custodian security or indemnity reasonably acceptable to the Custodian against
costs, expenses and liabilities (including any legal fees) that might reasonably
be incurred by it in compliance with such request or direction. The Custodian
shall not be required to take any action (including any action at the request or
direction of the Facility Agent) that it reasonably determines is in violation
of any Applicable Law or contrary to any provisions of this Agreement.

 

(h)            The Custodian shall not be liable for any action taken, suffered
or omitted by it in accordance with the request or direction of any Secured
Party, to the extent that this Agreement provides such Secured Party the right
to so direct the Custodian, or the Facility Agent. The Custodian shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Custodian has knowledge of such
matter or written notice thereof is received by the Custodian.

 

Section 12.4      Release of Contract Files.   (a)  The Custodian shall release
any Contract Files to the Facility Agent upon the written request of the
Facility Agent, or, to the extent specified in a written request by the
Collateral Manager (which must have been consented to, in writing, by the
Facility Agent, which consent shall be evidenced by an executed counterpart to
such request) in connection with a release of a Contract pursuant to the terms
of this Agreement, to the Collateral Manager, or its designee. In the event that
the Facility Agent has notified the Custodian that an Unmatured Facility
Termination Event, a Facility Termination Event, an Unmatured Collateral Manager
Default or a Collateral Manager Default has occurred and is continuing, the
Collateral Manager shall not make any such request unless the Facility Agent
shall have consented in writing thereto (which consent may be evidenced by an
executed counterpart to such request). Upon receipt of any such written request
from the Facility Agent or the Collateral Manager (which must have been
consented to, in writing, by the Facility Agent, which consent shall be
evidenced by an executed counterpart to such request), unless the Custodian
receives notice to the contrary from the Facility Agent, the Custodian shall
within three (3) Business Days after the Custodian’s receipt of the Facility
Agent’s request or written consent, release such Contract Files to the Person
designated in such request.

 

(b)            From time to time and as appropriate for the management or
foreclosure of any of the Contracts, including, for this purpose, collection
under any insurance policy relating to the Contracts, the Custodian shall, upon
receipt of a Request for Release and Receipt substantially in the form of
Exhibit F-2 from the Collateral Manager, release the related Contract Files or
the documents set forth in such Request for Release and Receipt to the
Collateral Manager (which Request for Release and Receipt must have been
acknowledged and signed by the Facility Agent). In the event that the Facility
Agent has notified the Custodian that an Unmatured Facility Termination Event, a
Facility Termination Event, an Unmatured Collateral Manager Default or a
Collateral Manager Default has occurred and is continuing, the Collateral
Manager shall not make any such request unless the Facility Agent shall have
consented in writing thereto (which consent may be evidenced by an executed
counterpart to such request). Such Request for Release and Receipt shall
obligate the Collateral Manager to return each and every Contract File released
pursuant to the first sentence of this clause (b), to the Custodian, when
(i) the need therefor by the Collateral Manager no longer exists or (ii) any
Unmatured Facility Termination Event, Facility Termination Event, Unmatured
Collateral Manager Default or Collateral Manager Default has occurred and is
continuing under this Agreement. At such time as the Collateral Manager returns
any such Contract File to the Custodian, the Collateral Manager shall provide
written notice of such return to the Facility Agent and the Custodian in the
form of Exhibit F-3. The Custodian shall acknowledge receipt of the returned
Contract File(s) by reflecting the possession of such Contract File(s) on the
Custodian’s next periodic report delivered in accordance with Section 12.2(c).
Upon receipt by the Custodian of a certificate from the Collateral Manager
(which certificate must have been acknowledged and signed by the Facility Agent)
substantially in the form of Exhibit E attached hereto, stating that the
Contract related to such Contract File(s) was liquidated and that all amounts
that are required by the terms of this Agreement to be deposited in the
Collection Account with respect to the liquidation of such Contract, have been
so deposited to the Collection Account, the Custodian shall, within three
(3) Business Days after its receipt of such certificate, update its inventory
system to reflect the liquidation of such Contract, and the Collateral Manager
will not be required to return such Contract Files to the Custodian.

 



122

 

 

(c)            Notwithstanding anything to the contrary set forth herein, the
Collateral Manager shall not, without the prior written consent of the Facility
Agent, be entitled to request any documents held by the Custodian if the sum of
the unpaid Principal Balances of all Contracts for which the Collateral Manager
is then in possession of the related Contract File or any document comprising
such Contract File (other than for Contracts then held by the Collateral Manager
which have been repurchased, paid off or liquidated in accordance with this
Agreement) (including the documents to be requested) exceeds 5% of the Aggregate
Outstanding Principal Balance of all Contracts then owned by the Borrower. The
Collateral Manager may hold, and hereby acknowledges that it shall hold, any
documents (including, without limitation, Contract Files) and all other property
included in the Borrower Collateral that it may from time to time receive
hereunder, as the Custodian for the Facility Agent, solely at the will of the
Custodian and the Facility Agent for the sole purpose of facilitating the
management of the Contracts, and such retention and possession by the Collateral
Manager shall be in a custodial capacity only, for the benefit of the Facility
Agent, on behalf of the Secured Parties. To the extent the Collateral Manager,
as agent of the Facility Agent and the Borrower, holds any Borrower Collateral,
the Collateral Manager shall do so in accordance with the Credit and Collection
Policy as such standard applies to servicers acting as custodial agent. The
Collateral Manager shall promptly report to the Custodian and the Facility Agent
the loss by the Collateral Manager of all or part of any Contract Files
previously provided to it by the Custodian and shall promptly take appropriate
action to remedy any such loss. In such custodial capacity, the Collateral
Manager shall have and perform the following powers and duties:

 

(i)            (A) hold the Contract Files and any document comprising a
Contract File that it may from time to time receive hereunder from the Facility
Agent or the Custodian, as agent for the Facility Agent, for the benefit of the
Facility Agent, on behalf of the Secured Parties, (B) maintain accurate records
pertaining to each Contract to enable it to comply with the terms and conditions
of this Agreement, and (C) maintain a current inventory thereof;

 



123

 

 

(ii)             implement and ensure compliance with policies and procedures
consistent with the Credit and Collection Policy and requirements of this
Agreement so that the integrity and physical possession of such Contract Files
will be maintained in accordance with the terms hereof; and

 

(iii)            take all other actions, in accordance with the Credit and
Collection Policy, in connection with maintaining custody of such Contract for
the benefit, and on behalf, of the Facility Agent.

 

Acting as the Custodian of the Contract Files pursuant to this Section 12.4, the
Collateral Manager agrees that it does not and will not have or assert any
beneficial ownership interest in the Contracts or the Contract Files.

 

Section 12.5      Removal or Resignation of the Custodian.   (a) After the
expiration of the 364-day period commencing on the date hereof, the Custodian
may at any time resign and terminate its obligations under this Agreement upon
at least 60 days’ prior written notice to the Collateral Manager, the Borrower
and the Facility Agent; provided, however, that no resignation or removal of the
Custodian will be permitted unless a successor Custodian has been appointed,
which successor Custodian, so long as no Unmatured Collateral Manager Default,
Collateral Manager Default, Unmatured Facility Termination Event or Facility
Termination Event has occurred and is continuing, is reasonably acceptable to
the Collateral Manager. Promptly after receipt of notice of the Custodian’s
resignation, the Facility Agent shall either take custody of the Contract Files
itself or promptly appoint a successor Custodian (which successor Custodian is
reasonably acceptable to the Majority Lenders) by written instrument, in
duplicate, copies of which instrument shall be delivered to the Borrower, the
Collateral Manager, the resigning Custodian, and to the successor Custodian.

 

(b)            The Facility Agent, upon at least 10 days’ prior written notice
to the Custodian, may, with or without cause, remove and discharge the Custodian
or any successor Custodian thereafter appointed from the performance of its
duties under this Agreement. Promptly after giving notice of removal of such
Custodian, the Facility Agent shall appoint, or petition a court of competent
jurisdiction to appoint, a successor Custodian (which successor Custodian is
reasonably acceptable to the Majority Lenders). Any such appointment shall be
accomplished by written instrument and one original counterpart of such
instrument of appointment shall be delivered to the Custodian and the successor
Custodian, with a copy delivered to the Borrower and the Collateral Manager.

 

(c)            In the event of any resignation or removal of the Custodian
hereunder, the Custodian shall (i) promptly transfer to the successor Custodian,
as directed in writing by the Facility Agent, all of the Contract Files being
administered by the Custodian under this Agreement, and (ii) cooperate in such
other actions as are reasonably necessary to transfer its custodial duties set
forth herein, as directed in writing by the Facility Agent. The cost of the
shipment of Contract Files arising out of the resignation of the Custodian
pursuant to Section 12.5(a), or the termination for cause of the Custodian
pursuant to Section 12.5(b), shall be at the expense of the Custodian. Any cost
of shipment arising out of the removal or discharge of the Custodian without
cause pursuant to Section 12.5(b) shall be at the expense of the Borrower.

 



124

 

 

Section 12.6      Examination of Contract Files.   Upon not less than two
(2) Business Days’ prior notice to the Custodian, the Facility Agent, the
Borrower, the Collateral Manager and their respective agents, accountants,
attorneys and auditors will be permitted during normal business hours to examine
and make copies of the Contract Files, documents, records and other papers in
the possession of or under the control of the Custodian relating to any or all
of the Contracts. Prior to the occurrence of an Unmatured Facility Termination
Event, a Facility Termination Event, an Unmatured Collateral Manager Default or
a Collateral Manager Default, upon the request of the Facility Agent and at the
cost and expense of the Collateral Manager, the Custodian shall promptly provide
the Facility Agent with the Contract Files or copies, as designated by the
Facility Agent, subject to a maximum of $50,000 per annum of such costs and
expenses in the aggregate, and any additional costs and expenses in excess of
$50,000 per annum shall be for the account of the Facility Agent. During the
existence of an Unmatured Facility Termination Event, a Facility Termination
Event, an Unmatured Collateral Manager Default or a Collateral Manager Default,
the Collateral Manager shall be required to bear the cost and expense of all
such examinations.

 

Section 12.7      Insurance of the Custodian.   At its own expense, the
Custodian shall maintain at all times during the existence of this Agreement and
keep in full force and effect, fidelity insurance, theft of documents insurance,
forgery insurance and errors and omissions insurance. All such insurance shall
be in amounts, with standard coverage and subject to deductibles, all as is
customary for insurance typically maintained by organizations which act as the
Custodian of collateral substantially similar to the Contracts. Upon request,
the Facility Agent and the Borrower shall be entitled to receive from the
Custodian a certification executed by a Responsible Officer of the Custodian
stating the amount of insurance maintained by the Custodian in accordance with
the terms hereof, the name of the insurer providing such insurance, and a
statement that such insurance is in full force and effect.

 

Section 12.8      Representations and Warranties.   The Custodian represents and
warrants to the Borrower, the Facility Agent, the Lenders and the Collateral
Manager that:

 

(a)            The Custodian is a national banking association organized and
existing by virtue of the federal banking laws of the United States of America;

 

(b)            The Custodian has the corporate power and authority and the legal
rights to execute and deliver, and to perform its obligations under, this
Agreement, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Agreement;

 

(c)            No consent or authorization of, filing with, or other act by or
in respect of, any arbitrator or governmental authority and no consent of any
other Person (including any stockholder or creditor of the Custodian) is
required in connection with the execution, delivery performance, validity or
enforceability of this Agreement; and

 



125

 



 

 

(d)            This Agreement has been duly executed and delivered on behalf of
the Custodian and constitutes a legal, valid and binding obligation of the
Custodian enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law).

 

Section 12.9       Statements. Promptly upon the request of the Facility Agent
or the Collateral Manager, the Custodian shall provide the Facility Agent and
the Collateral Manager with a list of all the Contracts for which the Custodian
holds a Contract File pursuant to this Agreement. Such list may be in the form
of a copy of the Schedule of Contracts with manual deletions to specifically
denote any Contracts added, paid off, liquidated, released or redelivered since
the date of this Agreement.

 

Section 12.10     No Adverse Interest of the Custodian. By execution of this
Agreement, the Custodian represents and warrants that it currently holds, and
during the existence of this Agreement shall hold, no adverse interest, by way
of security or otherwise, in any Contract or any Contract File. Neither the
Contracts nor any documents in the Contract Files shall be subject to any
security interest, lien or right of set-off by the Custodian or any third party
claiming through the Custodian, and the Custodian shall not pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the Contracts or documents in the Contract Files.

 

Section 12.11     Lost Note Affidavit. In the event that the Custodian fails to
produce any Contract File or any other document related to a Contract that was
in its possession pursuant to Section 12.2 within five (5) Business Days after
required or requested by the Facility Agent (a “Custodial Delivery Failure”) and
provided that (a) the Custodian previously delivered to the Facility Agent a
Certification with respect to such Contract File or document, as applicable, and
(b) such Contract File or document, as applicable, is not outstanding pursuant
to a Request for Release and Receipt, then the Custodian shall with respect to
any missing promissory note, promptly deliver to the Facility Agent upon request
a lost note affidavit.

 

Section 12.12     Reliance of the Custodian. In the absence of bad faith or
actual knowledge on the part of the Custodian, the Custodian may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon any request, notice, instruction, certificate, opinion
or other document or electronic communication furnished to the Custodian,
reasonably believed by the Custodian to be genuine and to have been signed or
presented by the proper party or parties and conforming to the requirements of
this Agreement; but in the case of any document comprising a Contract File or
other request, notice, instruction, document or certificate which by any
provision hereof is specifically required to be furnished to the Custodian, the
Custodian shall be under a duty to examine the same in accordance with the
requirements of this Agreement. Without limiting the generality of the
foregoing, it is expressly agreed that in no event shall the Custodian have any
liability for any losses or damage to any Person arising out of actions of the
Custodian consistent with the instructions provided by the Facility Agent.

 



126

 

 

Section 12.13     Term of Custody. Promptly after written notice from the
Facility Agent that (i) the security interest of the Facility Agent has been
released, and (ii) this Agreement has terminated, the Custodian shall deliver
all documents remaining in the Contract Files to the Collateral Manager or as
directed by the Collateral Manager.

 

Section 12.14     Tax Reports. The Custodian shall not be responsible for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with respect to this Agreement, other than in respect of the
Custodian’s compensation or for reimbursement of expenses.

 

Section 12.15     Transmission of Contract Files. Written instructions as to the
method of shipment and shipper(s) the Custodian is directed to utilize in
connection with the transmission of Contract Files in the performance of the
Custodian’s duties hereunder shall be delivered by the Borrower, the Collateral
Manager or the Facility Agent to the Custodian prior to any shipment of any
Contract Files hereunder. The Collateral Manager shall arrange for the provision
of such services at its sole cost and expense (or, at the Custodian’s option,
reimburse the Custodian for all costs and expenses incurred by the Custodian
consistent with such instructions) and shall maintain such insurance against
loss or damage to the Contract Files as the Collateral Manager deems
appropriate.

 

Section 12.16     Further Rights of the Custodian. (a)  The obligations of the
Custodian shall be determined solely by the express provisions of this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Custodian. No representation, warranty, covenant or obligation of the Custodian
shall be implied with respect to this Agreement or the Custodian’s services
hereunder. Without limiting the generality of the foregoing statement, except as
specifically required herein, the Custodian shall be under no obligation to
inspect, review or examine the Contract Files to determine that the contents
thereof are complete, genuine, enforceable or appropriate for the represented
purposes or that they have been actually recorded or filed in the required
office or that they are other than what they purport to be on their face. The
Custodian may consult with counsel satisfactory to it and any opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered or omitted by it hereunder in good faith and in
accordance with such opinion of such counsel.

 

(b)            In no event shall the Custodian be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, embargo, government
action (including any laws, ordinances, regulations) or the like that delay,
restrict or prohibit the providing of services by the Custodian as contemplated
by this Agreement.

 



127

 

 

(c)             No provision of this Agreement shall require the Custodian to
expend or risk its own funds or otherwise incur financial liability in
performance of its duties under this Agreement, except as specifically otherwise
provided herein.

 

(d)            The Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything which it may do or refrain from doing
in connection herewith, except in the case of its willful misconduct or grossly
negligent performance or omission.

 

(e)            The Custodian shall not be obligated to take any action hereunder
which might in its judgment involve any expense or liability unless it has been
furnished with reasonable indemnity.

 

(f)             The Custodian shall have no duties or responsibilities except
those that are specifically set forth herein, and no duties or obligations shall
be implied in this Agreement against the Custodian.

 

(g)            Except as otherwise provided herein, the Custodian shall be under
no responsibility or duty with respect to the disposition of any Contract File
while such Contract File is not in its possession.

 

(h)            The Custodian may rely upon the validity of documents delivered
to it, without investigation as to their authenticity or legal effectiveness,
and the Borrower will hold the Custodian harmless from any claims that may arise
or be asserted against the Custodian because of the invalidity of any such
documents or their failure to fulfill their intended purpose.

 

(i)             The Custodian shall not be responsible to the Facility Agent or
any other party for recitals, statements or warranties or representations of the
Borrower or the Collateral Manager contained herein or in any document or other
electronic communication, or be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement or any other
agreement on the part of any party, except as may otherwise be specifically set
forth herein.

 

(j)            The Borrower and the Collateral Manager shall jointly and
severally indemnify and hold the Custodian harmless from and against all claims,
liabilities, damages, losses, fees (including reasonable attorneys’ fees and
expenses) and costs and expenses incurred by the Custodian as a result of the
entering into and performance of its duties hereunder, unless such claims,
liabilities, damages, loss, fees, costs and expenses shall arise from the
Custodian’s gross negligence or willful misconduct. The Custodian’s rights to
indemnification shall survive the termination of this Agreement.

 

(k)            It is understood that the Custodian will charge for its services
including, but not limited to, overnight courier and copying expenses, under
this Agreement as specified in the schedule of fees set forth in a separate
agreement among the Custodian, the Collateral Manager and the Borrower, and the
payment of such fees and expenses shall be the sole obligation of the Borrower
to be paid in accordance with Section 8.5 and the Collateral Manager as set
forth herein. All the Custodian Fees and Expenses shall be payable upon the
Collateral Manager’s or the Borrower’s receipt of an invoice from the Custodian.

 



128

 

 

(l)             The Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Borrower Collateral, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Borrower
Collateral.

 

(m)            In no event shall the Custodian be liable for special, indirect,
incidental or consequential or punitive loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Custodian has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

(n)            The Custodian shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document or
electronic communication, except as otherwise provided herein; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Custodian shall examine the same to determine whether it conforms on its face to
the requirements hereof.

 

(o)            The Custodian may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or, by or through agents
or attorneys, and the Custodian shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Custodian nor any of its affiliates, directors,
officers, shareholders, agents or employees will be liable to the Collateral
Manager, Borrower or any other Person, except by reason of acts or omissions by
the Custodian constituting bad faith, willful misconduct, gross negligence or
reckless disregard of the Custodian’s duties hereunder; provided that it is
hereby expressly agreed that any Custodial Delivery Failure hereunder shall
constitute gross negligence for purposes of this Section 12.16. The Custodian
shall in no event have any liability for the actions or omissions of the
Borrower, the Facility Agent or any other Person, and shall have no liability
for any inaccuracy or error in any duty performed by it that results from or is
caused by inaccurate, untimely or incomplete information or data received by it
from the Borrower, the Facility Agent or another Person. The Custodian shall not
be liable for failing to perform or delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Borrower, the Facility Agent or another Person in furnishing necessary,
timely and accurate information to the Custodian.

 

Section 12.17     Custodian Compensation. As compensation for its custodian
activities hereunder, the Custodian shall be entitled to its fees and expenses
as set forth in the Custodian Fee Letter and indemnity amounts payable by the
Borrower to the Custodian (including Indemnified Amounts under Article XVII)
under the Transaction Documents (collectively, the “Custodian Fees and
Expenses”).

 

Section 12.18     Compliance with Applicable Banking Law. In order to comply
with Applicable Banking Law, the Custodian is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Custodian. Accordingly, each of the
parties agrees to provide to the Custodian, upon its reasonable request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Custodian to comply with Applicable
Banking Law.

 



129

 

 

Section 12.19     Securities Custodian.

 

(a)            The Facility Agent hereby appoints the Custodian, and the
Custodian hereby accepts its appointment, to act, subject to the terms of this
Agreement, as securities custodian (in such capacity, the “Securities
Custodian”) for the Facility Agent for the purpose of taking and retaining
custody of Securities Documents as may be delivered to it from time to time for
the benefit of the Facility Agent, on behalf of the Secured Parties. Securities
Custodian, as the duly appointed agent of the Facility Agent, on behalf of the
Secured Parties for these purposes, (A) acknowledges that it shall hold (in
accordance with Section 8-301 of the UCC) possession of the Securities Documents
at any time listed on each Schedule of Contracts, a copy of each such Schedule
of Contracts shall be delivered to Securities Custodian and all additions
thereto or supplements thereof, for the Facility Agent’s benefit, on behalf of
the Secured Parties, unless and until released in accordance with Section 12.4
and Section 13.3, and (B) agrees to maintain exclusive custody and possession of
the Securities Documents in which a security interest has been granted to the
Facility Agent, on behalf of the Secured Parties, hereunder in order to perfect
the security interest of the Facility Agent and the Secured Parties in such
Securities Documents and any and all proceeds of the foregoing. Each of the
Borrower and the Servicer consents to the Securities Custodian’s appointment
hereunder and to the terms hereof.

 

(b)            With respect to any Contract File that is comprised of Securities
Documents, in lieu of the Certification provided in Section 12.2(a) above, the
Securities Custodian shall provide a holdings report of the Securities Documents
received by the Securities Custodian to the Borrower, the Facility Agent and the
Servicer.

 

(c)            For so long as the Securities Custodian is the same entity as the
Custodian, the Securities Custodian shall be entitled to the same rights,
protections, immunities and indemnities afforded to the Custodian hereunder.

 

ARTICLE XIII

 

GRANT OF SECURITY INTEREST

 

Section 13.1       Borrower’s Grant of Security Interest. As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield and
other amounts at any time owing hereunder), the Borrower hereby assigns and
pledges to the Facility Agent for the benefit of the Secured Parties, and grants
to the Facility Agent for the benefit of the Secured Parties, a security
interest in and lien upon, all of the Borrower’s personal property, including
the Borrower’s right, title and interest in and to the following, in each case
whether now or hereafter existing or in which Borrower now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Borrower Collateral”):

 

(a)            all Transferred Contracts;

 



130

 

 

(b)            all Contract Collateral;

 

(c)            the Sale Agreement and all other documents now or hereafter in
effect to which the Borrower is a party (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements;

 

(d)            all rights, security interests and other interests of the
Equityholder with respect to the Contract Payments, Contracts and Related
Security that have been conveyed by the Equityholder to the Borrower pursuant to
the Sale Agreement;

 

(e)            all of the following (the “Account Collateral”):

 

(i)            the Borrower Accounts, the Lockbox Accounts, the Operating
Account, all funds held therein, and all certificates and instruments, if any,
from time to time representing or evidencing the Borrower Accounts, the Lockbox
Accounts, the Operating Account or such funds,

 

(ii)           all investments from time to time of amounts in the Borrower
Accounts, the Lockbox Accounts, the Operating Account and all certificates and
instruments, if any, from time to time representing or evidencing such
investments,

 

(iii)          all notes, certificates of deposit and other instruments from
time to time delivered to or otherwise possessed by the Facility Agent or any
Secured Party or any assignee or agent on behalf of the Facility Agent or any
Secured Party in substitution for or in addition to any of the then existing
Account Collateral, and

 

(iv)         all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Account Collateral;

 

(f)             all additional property that may from time to time hereafter be
granted and pledged by the Borrower or by anyone on its behalf under this
Agreement, including the deposit with the Facility Agent of additional moneys by
the Borrower;

 

(g)            all Accounts, all Certificated Securities, all Chattel Paper, all
Documents, all Equipment, all Financial Assets, all General Intangibles, all
Instruments, all Investment Property, all Inventory, all Securities Accounts,
all Security Certificates, all Security Entitlements and all Uncertificated
Securities of the Borrower;

 

(h)            each Hedging Agreement including all rights of the Borrower to
receive moneys due and to become due thereunder;

 



131

 

 

(i)             all Portfolio Investments;

 

(j)             all Proceeds, accessions, substitutions, rents and profits of
any and all of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in clauses (a) through (g) above)
and, to the extent not otherwise included, all payments under insurance (whether
or not the Facility Agent or a Secured Party or any assignee or agent on behalf
of the Facility Agent or a Secured Party is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Borrower Collateral.

 

Section 13.2       Borrower Remains Liable. Notwithstanding anything in this
Agreement, (a) except to the extent of the Collateral Manager’s duties under
this Agreement, the Borrower shall remain liable under the Transferred
Contracts, Borrower Assigned Agreements and other agreements included in the
Borrower Collateral to perform all of its duties and obligations thereunder to
the same extent as if this Agreement had not been executed, (b) the exercise by
a Secured Party or the Facility Agent of any of its rights under this Agreement
shall not release the Borrower, TPVC or the Collateral Manager from any of their
respective duties or obligations under the Transferred Contracts, Borrower
Assigned Agreements or other agreements included in the Borrower Collateral,
(c) the Secured Parties and the Facility Agent shall not have any obligation or
liability under the Transferred Contracts, Borrower Assigned Agreements or other
agreements included in the Borrower Collateral by reason of this Agreement, and
(d) neither the Facility Agent nor any of the Secured Parties shall be obligated
to perform any of the obligations or duties of the Borrower, TPVC or the
Collateral Manager under the Transferred Contracts, Borrower Assigned Agreements
or other agreements included in the Borrower Collateral or to take any action to
collect or enforce any claim for payment assigned under this Agreement.

 

Section 13.3       Release of Collateral. Until the Obligations have been paid
in full, the Facility Agent may not release any Lien covering any Borrower
Collateral except for (a) Contract Payments for which the related Obligor has
paid the amounts owing on the related Contract in full and for which the
Facility Agent has received a Lien on all proceeds of such Contract,
(b) Portfolio Investments related to Contracts that have been paid in full and
have no further obligations outstanding thereunder (upon the occurrence of such
conditions, the Lien hereunder covering such Portfolio Investment shall be
automatically released, without any further action by any party hereunder),
(c) Repurchased Contracts as provided in Section 7.16 and (d) any Borrower
Collateral sold or disposed of to the extent permitted pursuant to this
Agreement.

 

Section 13.4       Certain Remedies. (a)  The Facility Agent may, in its
discretion, and shall, at the written direction of the Majority Lenders, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate proceedings as the Facility Agent or the Majority Lenders shall deem
necessary to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in any Transaction Document or in the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Facility Agent by any Transaction
Document or by law.

 



132

 

 

(b)            In case there shall be pending, relative to the Borrower or any
other obligor upon the Notes or any Person having or claiming an ownership
interest in the Borrower Collateral, proceedings under the Bankruptcy Code or
any other applicable federal or state bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Borrower, its property or such other obligor or Person,
or in case of any other comparable judicial proceedings relative to the Borrower
or other obligor upon the Notes, or to the creditors of property of the Borrower
or such other obligor, the Facility Agent irrespective of whether the principal
of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Facility Agent shall
have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered but without any obligation, subject to Section 13.5(a),
by intervention in such proceedings or otherwise:

 

(i)            to file and prove a claim or claims for the whole amount of
principal and Yield owing and unpaid in respect of the Notes, all other amounts
owing to the Lenders and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Facility Agent
(including any claim for reimbursement of all expenses (including the fees and
expenses of counsel) and liabilities incurred, and all advances, if any, made,
by the Facility Agent and each predecessor Facility Agent except as determined
to have been caused by its own gross negligence or willful misconduct) and of
each of the other Secured Parties allowed in such proceedings;

 

(ii)           unless prohibited by Applicable Law, to vote (with the reasonable
consent of the Majority Lenders) on behalf of the holders of the Notes in any
election of a trustee, a standby trustee or person performing similar functions
in any such proceedings;

 

(iii)          to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Secured Parties on their behalf; and

 

(iv)          to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Facility Agent or
the Secured Parties allowed in any judicial proceedings relative to the
Borrower, its creditors and its property;

 

and any trustee, receiver, liquidator, custodian or other similar official in
any such proceeding is hereby authorized by each of such Secured Parties to make
payments to the Facility Agent and, in the event that the Facility Agent shall
consent to the making of payments directly to such Secured Parties, to pay to
the Facility Agent such amounts as shall be sufficient to cover all reasonable
expenses and liabilities incurred, and all advances made, by the Facility Agent
and each predecessor Facility Agent except as determined to have been caused by
its own gross negligence or willful misconduct.

 

(c)            Nothing herein contained shall be deemed to authorize the
Facility Agent to authorize or consent to or vote for or accept or adopt on
behalf of any Lender or other Secured Party any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
holder thereof or to authorize the Facility Agent to vote in respect of the
claim of any Secured Party in any such proceeding except, pursuant to
Section 13.4(b)(ii), to vote for the election of a trustee in bankruptcy or
similar person.

 



133

 

 

(d)            All rights of action and of asserting claims under the
Transaction Documents, may be enforced by the Facility Agent without the
possession of the Notes or the production thereof in any trial or other
proceedings relative thereto, and any such action or proceedings instituted by
the Facility Agent shall be brought in its own name as Facility Agent and any
recovery of judgment, subject to the payment of the reasonable expenses,
disbursements and compensation of the Facility Agent each predecessor Facility
Agent and their respective agents and attorneys, shall be for the ratable
benefit of the holders of the Notes and other Secured Parties.

 

(e)            In any proceedings brought by the Facility Agent to enforce the
Liens under the Transaction Documents (and also any proceedings involving the
interpretation of any provision of any Transaction Document), the Facility Agent
shall be held to represent all of the Secured Parties, and it shall not be
necessary to make any Secured Party a party to any such proceedings.

 

Section 13.5       Limitation on Duty of Facility Agent in Respect of
Collateral. (a)  Beyond the exercise of reasonable care in the custody thereof,
the Facility Agent shall have no duty as to any Borrower Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Facility Agent shall not be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or maintaining the perfection of any security interest in the Borrower
Collateral. The Facility Agent shall be deemed to have exercised reasonable care
in the custody of the Borrower Collateral in its possession if the Borrower
Collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Borrower Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Facility Agent in good faith.

 

(b)            The Facility Agent shall not be responsible for the existence,
genuineness or value of any of the Borrower Collateral or for the validity,
perfection, priority or enforceability of the Liens in any of the Borrower
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the part of the
Facility Agent for the validity or sufficiency of the Borrower Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Borrower to the Borrower Collateral, for insuring the Borrower Collateral or for
the payment of taxes, charges, assessments or Liens upon the Borrower Collateral
or otherwise as to the maintenance of the Borrower Collateral.

 

(c)            The Facility Agent shall have no duty to act outside of the
United States in respect of any Borrower Collateral located in any jurisdiction
other than the United States.

 



134

 

 

(d)            The Facility Agent may act through its agents or attorneys and
shall not be liable for any misconduct or negligence of any such agents or
attorneys appointed with due care by it hereunder.

 

(e)             In no event shall Facility Agent be liable for special, punitive
or consequential damages.

 

ARTICLE XIV

 

FACILITY TERMINATION EVENTS

 

Section 14.1       Facility Termination Events. Each of the following shall
constitute a Facility Termination Event under this Agreement:

 

(a)            Default in the payment when due of any principal of any Advance
or default in the payment of any other amount payable by the Borrower or TPVC
(in any capacity) hereunder, including any Yield on any Advance which default
shall continue for two (2) Business Days;

 

(b)            The Borrower, the Collateral Manager or TPVC (in any capacity)
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement, or any other Transaction Document on its part to be performed
or observed and, except in the case of the covenants and agreements contained in
Sections 10.6, 10.7, 10.9, 10.10 and 10.23, as to each of which no grace period
shall apply, any such failure shall remain unremedied for 30 days after
knowledge thereof or after written notice thereof shall have been given by the
Facility Agent to the Borrower, the Collateral Manager or TPVC;

 

(c)            Any representation or warranty of the Borrower, the Collateral
Manager or TPVC (in any capacity) made or deemed to have been made hereunder or
in any other Transaction Document or any other writing or certificate furnished
by or on behalf of the Borrower, the Collateral Manager or TPVC (in any
capacity) to the Facility Agent or any Lender for purposes of or in connection
with this Agreement or any other Transaction Document (including any
Distribution Date Statement) shall prove to have been false or incorrect in any
material respect when made or deemed to have been made; provided that no breach
shall be deemed to occur hereunder in respect of any representation or warranty
relating to the “eligibility” of any Contract if such breach is not a willful
breach and payment in respect of such Contract is required to be made under
Section 7.14, and either the Repurchase Amount of such Contract shall have been
paid in full by the Borrower or no repayment is required under Section 7.14
because the Advances outstanding do not exceed the Borrowing Base and the
Minimum Equity Condition is satisfied at the time of determination;

 

(d)            An Insolvency Event shall have occurred and be continuing with
respect to any of the Borrower or TPVC;

 

(e)            The aggregate principal amount of all Advances outstanding
hereunder exceeds the Borrowing Base or the Maximum Availability, calculated in
accordance with Section 1.2(h) and such condition continues unremedied for three
(3) Business Days (or, if TPVC provides written evidence satisfactory to the
Facility Agent within two (2) Business Days of receipt of notice that they
intend to make capital calls in an aggregate amount sufficient to cure such
failure, for five (5) Business Days);

 



135

 

 

(f)            The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any of the assets of
the Borrower or TPVC, or an ERISA Event occurs that, alone or together with all
other ERISA Events that have occurred, would reasonably be expected to have a
material adverse effect on the business, assets, property, business condition
(financial or other), funding arrangements or prospects of the Borrower or TPVC,
as applicable;

 

(g)            (i) Any Transaction Document or any lien or security interest
granted thereunder by the Borrower, shall (except in accordance with its terms),
in whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower; or (ii) the Borrower,
the Collateral Manager or TPVC or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens)
against the Borrower;

 

(h)            A Collateral Manager Default shall have occurred and be
continuing;

 

(i)             Either (1) the rolling three month average of the Delinquency
Ratio shall be greater than 10% at any time or (2) the Delinquency Ratio for any
Collection Period shall be greater than 15%;

 

(j)             The rolling three month average of the Default Ratio shall be
greater than 7.5% at any time;

 

(k)            The Borrower, the Collateral Manager or the Equityholder shall
fail to pay any principal of or premium or interest on any recourse Indebtedness
having a principal amount of $10,000,000 (or, in the case of the Borrower,
$50,000) or greater, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such recourse Indebtedness; or any other
default under any agreement or instrument relating to any such recourse
Indebtedness of the Borrower or the Collateral Manager, as applicable, or any
other event, shall occur and such default or event shall continue after the
applicable grace period, if any, specified in such agreement or instrument and
shall not have been waived pursuant to the terms thereof, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such recourse Indebtedness; or any such recourse Indebtedness shall
be declared to be due and payable or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such recourse Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof; or any
early amortization event, pay out event or other similar event (other than as a
result of a voluntary prepayment) shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to any such
recourse Indebtedness if the effect of such event is to cause the principal of
such recourse Indebtedness to be amortized on an accelerated basis;

 



136

 

 

(l)             Any court shall render a final judgment against the Borrower,
the Collateral Manager or TPVC (i) in an amount in excess of $5,000,000 (or, in
the case of the Borrower, $250,000) which shall not be satisfactorily stayed,
discharged, vacated, set aside or satisfied within 60 days of the making thereof
or (ii) for which the Facility Agent shall not have received evidence
satisfactory to it that an insurance provider for the Borrower, the Collateral
Manager or TPVC has agreed to satisfy such judgment in full subject to any
deductibles not exceeding $5,000,000 (or, in the case of the Borrower,
$250,000); or the attachment of any property of the Borrower, the Collateral
Manager or TPVC as a result of any such judgment described in this clause
(l) which has not been released or provided for to the reasonable satisfaction
of the Lenders within 60 days after the making thereof;

 

(m)           A Change of Control shall have occurred;

 

(n)            The Borrower shall at any time prior to the Scheduled Facility
Termination Date fail to maintain (i) a Debt Service Coverage Ratio greater than
or equal to 1.10 to 1.00 for the most recent Accrual Period, as reported on the
most recent Collateral Manager Report Date or (ii) beginning with the Accrual
Period ending three (3) months after the Effective Date, a Debt Service Coverage
Ratio greater than or equal to 1.25 to 1.00 for the most recent rolling three
Accrual Periods, measured as of the last day of the most recent Accrual Period;

 

(o)            On any date when the Collateral Manager or the Equityholder or
any of their respective consolidated Subsidiaries has any outstanding recourse
Indebtedness (other than pursuant to (i) this Agreement, (ii) any term capital
markets securitization facility managed by TPVC (or an Affiliate thereof),
(iii) any other facility pursuant to which DBNY (or any Affiliate thereof) is
the sole credit providers or (iv) the Finance Vehicles), the Collateral Manager
or the Equityholder and their respective consolidated Subsidiaries shall at any
such time fail to maintain (x) an Interest Coverage Ratio greater than or equal
to 2.00 to 1.00 for the most recent completed fiscal quarter, measured as of the
last day of such fiscal quarter or (y) beginning with the Accrual Period ending
three (3) months after the Effective Date, an Interest Coverage Ratio greater or
equal to 2.00 to 1.00 for the most recent rolling twelve month period just
ended, measured as of the last day of the last month in such twelve month
period;

 

(p)            At any time, (i) the Minimum Equity Condition is not satisfied or
(ii) TPVC shall fail to maintain a positive Tangible Net Worth;

 

(q)            Either (i) the Borrower shall become required to register as an
“investment company” within the meaning of the Investment Company Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the Investment
Company Act or (ii) TPVC ceases to be a “business development company” within
the meaning of the Investment Company Act; or

 

(r)             As of any date of determination TPVC’s Asset Coverage Ratio
shall be less than 150% in accordance with the requirements of the SBCA Act;
provided that if, after the Effective Date, there is any change to the asset
coverage requirements for any business development company under either the SBCA
Act or the Investment Company Act, then the threshold for TPVC’s Asset Coverage
Ratio under this clause (r) shall be the lesser of (x) 150% and (y) the revised
amount so required under the SBCA Act or the Investment Company Act after such
change.

 



137

 

 

Section 14.2       Effect of Facility Termination Event.

 

(a)            Optional Termination. Upon notice by the Facility Agent that a
Facility Termination Event (other than a Facility Termination Event described in
Section 14.1(d)) has occurred, no Advances will thereafter be made, and Facility
Agent may, in its discretion, and shall, at the written direction of the
Majority Lenders, declare all outstanding Obligations to be due and payable,
whereupon the full unpaid amount of the Obligations which shall be immediately
due and payable, without further notice, demand or presentment (all of which are
hereby expressly waived by the Borrower) and the Facility Termination Date and
the Maturity Date shall both be deemed to have occurred.

 

(b)            Automatic Termination. Upon the occurrence of a Facility
Termination Event described in Section 14.1(d), the Facility Termination Date
and the Maturity Date shall both be deemed to have occurred automatically, and
all outstanding Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).

 

Section 14.3       Rights Upon Facility Termination Event. If a Facility
Termination Event shall have occurred and be continuing, the Facility Agent may,
in its sole discretion, or shall at the direction of the Majority Lenders
exercise any of the remedies specified herein in respect of the Borrower
Collateral and the Facility Agent may (with the consent of the Majority Lenders)
but shall have no obligation, or the Facility Agent shall, at the written
direction of the Majority Lenders, also do one or more of the following (subject
to Section 13.5):

 

(a)            institute proceedings in its own name and on behalf of the
Secured Parties as Facility Agent for the collection of all amounts then payable
on the Notes or hereunder with respect thereto, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Borrower and any
other obligor upon the Notes moneys adjudged due;

 

(b)            institute proceedings from time to time for the complete or
partial foreclosure upon the Borrower Collateral;

 

(c)            subject to Section 14.3(b), exercise any remedies of a secured
party under the UCC and take any other appropriate action to protect and enforce
the right and remedies of the Facility Agent and the Secured Parties which
rights and remedies shall be cumulative; and

 



138

 

 

(d)            subject to Section 14.3(b), require the Borrower and the
Collateral Manager, at the Collateral Manager’s expense, to (1) assemble all or
any part of the Borrower Collateral as directed by the Facility Agent and make
the same available to the Facility Agent at a place to be designated by the
Facility Agent that is reasonably convenient to such parties and (2) without
notice except as specified below, sell the Borrower Collateral or any part
thereof in one or more parcels at a public or private sale, at any of the
Facility Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Facility Agent may deem commercially
reasonable. The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to the Borrower of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Facility Agent shall not be obligated to
make any sale of Borrower Collateral regardless of notice of sale having been
given. The Facility Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. All cash proceeds received by the Facility Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Borrower Collateral (after payment of any amounts incurred in connection with
such sale) shall be deposited into the Collection Account and to be applied
reasonably promptly at the direction of the Facility Agent or the Majority
Lenders against all or any part of the outstanding Advances pursuant to
Section 4.1.

 





ARTICLE XV

 

THE AGENTS

 

Section 15.1       Appointment. Each Lender hereby irrevocably designates and
appoints DBNY as Facility Agent hereunder and under the other Transaction
Documents, and authorizes the Facility Agent to take such action on its behalf
under the provisions of this Agreement and the other Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Facility Agent by the terms of this Agreement and the other Transaction
Documents, together with such other powers as are reasonably incidental thereto.
The Facility Agent shall promptly deliver, but in any event no later than the
following Business Day, a copy of any notice, certificate, report or other
documents received by it in its capacity as Facility Agent to each Lender.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Facility Agent nor any Lender (the Facility Agent and each Lender
being referred to in this Article as a “Note Agent”) shall have any duties or
responsibilities, except those expressly set forth herein, or, with respect to
the Facility Agent, any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Note Agent.

 

Section 15.2       Delegation of Duties. Each Note Agent may execute any of its
duties under this Agreement and the other Transaction Documents by or through
its subsidiaries, affiliates, agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. No Note
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 



139

 

 

Section 15.3       Exculpatory Provisions. Neither any Note Agent (acting in
such capacity) nor any of its directors, officers, agents or employees shall be
(a) liable for any action lawfully taken or omitted to be taken by it or them or
any Person described in Section 15.2 under or in connection with this Agreement
or the other Transaction Documents (except for its, their or such Person’s own
gross negligence or willful misconduct), or (b) responsible in any manner to any
Person for any recitals, statements, representations or warranties of any Person
(other than itself) contained in the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, the Transaction Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Transaction Documents or any other document furnished in connection
therewith or herewith, or for any failure of any Person (other than itself or
its directors, officers, agents or employees) to perform its obligations under
any Transaction Document or for the satisfaction of any condition specified in a
Transaction Document. Except as otherwise expressly provided in this Agreement,
no Note Agent shall be under any obligation to any Person to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, the Transaction Documents, or to
inspect the properties, books or records of the Borrower, TPVC or the Collateral
Manager.

 

Section 15.4       Reliance by Note Agents. Each Note Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the
Lenders), Independent Accountants and other experts selected by such Note Agent.
Each Note Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement, any other Transaction Document or any
other document furnished in connection herewith or therewith unless it shall
first receive such advice or concurrence of the Lenders, as it deems
appropriate, or it shall first be indemnified to its satisfaction, in the case
of the Facility Agent, by the Lenders, against any and all liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Facility Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. The Facility Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

 

Section 15.5       Notices. No Note Agent shall be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any Facility Termination Event unless such Note Agent has received notice from
the Collateral Manager, the Borrower or any Lender, referring to this Agreement
and describing such event. In the event that the Facility Agent receives such a
notice, it shall promptly give notice thereof to each Lender. The Facility Agent
shall take such action with respect to such event as shall be reasonably
directed in writing by the Majority Lenders; provided that unless and until such
Note Agent shall have received such directions, such Note Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such event as it shall deem advisable in the best interests of the
Lenders or of the Lenders in its Lender Group, as applicable.

 

140

 



 



Section 15.6      Non-Reliance on Note Agents.  The Lenders expressly
acknowledge that neither any Note Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by a Note Agent hereafter taken, including
any review of the affairs of the Borrower, TPVC, the Collateral Manager or the
Backup Collateral Manager, shall be deemed to constitute any representation or
warranty by such Note Agent to any Lender. Each Lender represents to each Note
Agent that it has, independently and without reliance upon any Note Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, TPVC, the Collateral Manager, the Backup Collateral Manager, and the
Contracts and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Note Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, TPVC, the Collateral Manager, the Backup Collateral Manager, and the
Contracts. Except as expressly provided herein, no Note Agent shall have any
duty or responsibility to provide any Lender with any credit or other
information concerning the Borrower Collateral or the business, operations,
property, prospects, financial and other condition or creditworthiness of the
Borrower, TPVC, the Collateral Manager, the Lenders or the Backup Collateral
Manager which may come into the possession of such Note Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

In no event shall the Facility Agent be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Facility Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall the Facility Agent be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

 

Section 15.7      Indemnification.  The Lenders agree to indemnify the Facility
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower, the Collateral Manager or TPVC under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts of their Advances from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Facility Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Facility Agent or such affected
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Facility Agent or such affected Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith (but excluding
any such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
gross negligence or willful misconduct of the Facility Agent or such affected
Person).

 



 141 

 



 

Section 15.8      Successor Agent.  If the Facility Agent shall resign as
Facility Agent under this Agreement, then the Majority Lenders shall appoint a
successor agent, whereupon such successor agent shall succeed to the rights,
powers and duties of the Facility Agent, and the term “Facility Agent” shall
mean such successor agent, effective upon its acceptance of such appointment,
and the former Facility Agent’s rights, powers and duties as Facility Agent
shall be terminated, without any other or further act or deed on the part of
such former Facility Agent or any of the parties to this Agreement. After any
retiring Note Agent’s resignation hereunder as Note Agent, the provisions of
this Article XV shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Note Agent under this Agreement. No resignation of
any Note Agent shall become effective until a successor Note Agent shall have
assumed the responsibilities and obligations of such Note Agent; provided,
however, that in the event a successor Note Agent is not appointed within
60 days after such Note Agent has given notice of its resignation as permitted
by this Section 15.8, such Note Agent may petition a court for its removal.

 

Section 15.9      Note Agents in their Individual Capacity. Each Note Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower, TPVC, the Collateral Manager or the
Backup Collateral Manager as though such Note Agent were not an agent hereunder.
In addition, the Lenders acknowledge that one or more Persons which are Note
Agents may act (i) as administrator, sponsor or agent for one or more Structured
Lenders and in such capacity acts and may continue to act on behalf of each such
Structured Lender in connection with its business, and (ii) as the agent for
certain financial institutions under the liquidity and credit enhancement
agreements relating to this Agreement to which any one or more Structured
Lenders is party and in various other capacities relating to the business of any
such Structured Lender under various agreements. Any such Person, in its
capacity as Note Agent, shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as a Note
Agent other than as expressly provided in this Agreement. Any Person which is a
Note Agent may act as a Note Agent without regard to and without additional
duties or liabilities arising from its role as such administrator or agent or
arising from its acting in any such other capacity.

 



 142 

 

 



Section 15.10      Compliance with Applicable Banking Law.  In order to comply
with Applicable Banking Law, the Facility Agent is required to obtain, verify,
record and update certain information relating to individuals and entities which
maintain a business relationship with the Facility Agent. Accordingly, each of
the parties agree to provide to the Facility Agent, upon its reasonable request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Facility Agent to comply with
Applicable Banking Law.

 

Section 15.11      The Paying Agent.

 

(a)            The Borrower hereby appoints Deutsche Bank Trust Company Americas
as the initial Paying Agent. All payments of amounts due and payable in respect
of the Obligations that are to be made from amounts withdrawn from the
Collection Account and the Warrant Reserve Account pursuant to Section 8.5 shall
be made on behalf of the Borrower by the Paying Agent.

 

(b)            The Paying Agent undertakes to perform such duties, and only such
duties, as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent.

 

(c)            The Paying Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the direction or request of (y) the
Facility Agent, the Borrower, the Collateral Manager or any other party
authorized to give instructions, or (z) with respect to payments pursuant to
Section 8.5, at the direction of the Collateral Manager as set forth in a
Distribution Date Statement, or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction, which
determination is no longer subject to appeal or review.

 

(d)            The Paying Agent shall not be bound to make any investigation
into the facts of matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document. The Paying Agent shall not be charged with knowledge of
any Unmatured Facility Termination Event or Facility Termination Event unless an
Authorized Officer of the Paying Agent receives written notice specifying that
an Unmatured Facility Termination Event or Facility Termination Event has
occurred from the Borrower, the Collateral Manager, any Lender or any other
Secured Party. The receipt and/or delivery of reports and other information
(including, without limitation, any Distribution Date Statement) under this
Agreement by the Paying Agent containing information relating to events or
circumstances which may constitute an Unmatured Facility Termination Event or
Facility Termination Event shall not constitute notice or actual or constructive
knowledge of an Unmatured Facility Termination Event or Facility Termination
Event.

 

(e)            The Borrower agrees to pay to the Paying Agent from time to time
such compensation as agreed in writing between the Borrower and the Paying
Agent.

 



 143 

 

 

(f)            The Paying Agent may consult with counsel of its choice with
regard to legal questions arising out of or in connection with this Agreement
and the advice or opinion of such counsel, selected with due care, shall be full
and complete authorization and protection in respect of any action taken,
omitted or suffered by the Paying Agent in good faith and in accordance
therewith.

 



(g)            Prior to exercising or honoring any of the rights or powers
vested in it by this Agreement or other Transaction Document at the request or
direction of the Facility Agent (or any other Person authorized or permitted to
direct the Paying Agent hereunder) pursuant to this Agreement or other
Transaction Document that it reasonably determines might involve it in
liability, the Paying Agent may request that the Facility Agent (or such other
Person) provide the Paying Agent security or indemnity reasonably acceptable to
the Paying Agent against costs, expenses and liabilities (including any legal
fees) that might reasonably be incurred by it in compliance with such request or
direction.

 

(h)            The Paying Agent shall not be responsible for the acts or
omissions of the Facility Agent, the Borrower, the Collateral Manager, any
Lender or any other Person. The Paying Agent does not assume and shall have no
responsibility for, and makes no representation as to, monitoring the value of
any Borrower Collateral.

 

(i)            Any Person into which the Paying Agent may be merged or converted
or with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(j)            If the Paying Agent shall at any time (i) be uncertain as to its
duties or rights hereunder, (ii) receive instructions from any of the parties
authorized to give instructions which, in the reasonable opinion of the Paying
Agent, are in conflict with any of the provisions of this Agreement, or
(iii) receive conflicting instructions from the Facility Agent and any other
party authorized to give instructions and the conflict between such instructions
cannot be resolved by reference to the terms of this Agreement, then in each
such case, the Paying Agent shall be entitled to rely on the instructions of the
Facility Agent and shall incur no liability for acting in accordance therewith.

 

(k)            If any property subject hereto is at any time attached, garnished
or levied upon under any court order or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in case any order, judgment or decree shall be
made or entered by any court affecting such property or any part hereof, then
and in any of such events the Paying Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.

 

(l)            The Paying Agent shall incur no liability nor be responsible to
the Borrower or any other Person for delays or failures in performance resulting
from acts beyond its control that significantly and adversely affect the Paying
Agent’s ability to perform with respect to this Agreement. Such acts shall
include, but not be limited to, acts of God, strikes, work stoppages, acts of
terrorism, civil or military disturbances, nuclear or natural catastrophes, or
the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.

 



 144 

 

 



(m)           In no event shall the Paying Agent be liable for any special,
indirect, punitive, incidental or consequential loss or damage of any nature
whatsoever arising from any act or omission of the Paying Agent, whether or not
the possibility of such damage was disclosed to, or could have been reasonably
foreseen by, the Paying Agent and regardless of the form of action.

 

(n)            The Paying Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate of an Authorized
Officer, any Distribution Date Statement, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.

 

(o)           In order to comply with laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including
those relating to the funding of terrorist activities and money laundering,
including Section 326 of the USA PATRIOT Act of the United States (“Relevant
Law”), the Paying Agent is required to obtain, verify, record and update certain
information relating to individuals and entities which maintain a business
relationship with the Paying Agent. Accordingly, each of the parties agrees to
provide to the Paying Agent upon its request from time to time such identifying
information and documentation as may be available to such party in order to
enable the Paying Agent to comply with Relevant Law.

 

(p)           The Paying Agent shall have no obligation to determine whether any
conditions precedent to making any Advance have been satisfied and the Paying
Agent shall incur no liability for distributing funds received into the
Collection Account in accordance with an Advance Request received by it.

 

(q)           The Paying Agent may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or, by or
through agents or attorneys, and the Paying Agent shall not be responsible for
any misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it.

 

(r)            Either (i) after the expiration of the 364-day period commencing
on the date hereof, the Paying Agent may at any time resign and terminate its
obligations under this Agreement upon at least 60 days’ prior written notice to
the Collateral Manager, the Borrower and the Facility Agent (provided however
that the Paying Agent may resign prior to the expiration of the 364 day period
if it is resigning for cause and has provided 30 days prior written notice to
the Collateral Manager) or (ii) the Facility Agent, upon at least 10 days’ prior
written notice to the Paying Agent, may, with or without cause, remove and
discharge the Paying Agent or any successor Paying Agent thereafter appointed
from the performance of its duties under this Agreement; provided, however, that
no resignation or removal of the Paying Agent will be permitted unless a
successor Paying Agent has been appointed, which successor Paying Agent, so long
as no Unmatured Collateral Manager Default, Collateral Manager Default,
Unmatured Facility Termination Event or Facility Termination Event has occurred
and is continuing, is reasonably acceptable to the Collateral Manager. If a
successor Paying Agent does not take office within 60 days after the retiring
Paying Agent resigns or is removed, the retiring Paying Agent may petition any
court of competent jurisdiction for the appointment of a successor Paying Agent.

 



 145 

 

 



(s)            The Paying Agent shall not be under any obligation (i) to
monitor, determine or verify the unavailability or cessation of LIBOR or the
LIBOR Rate, or whether or when there has occurred, or to give notice to any
other transaction party of the occurrence of, any replacement for the LIBOR
Rate, or (ii) to select, determine or designate any replacement rate, or whether
any conditions to the designation of such a rate have been satisfied. The Paying
Agent shall not be liable for any failure or delay on its part to perform its
obligations under this Agreement to the extent that such failure or delay is a
direct result of the unavailability of LIBOR (or other applicable replacement
rate) and/or absence of a designated replacement rate.

 

ARTICLE XVI

 

ASSIGNMENTS

 

Section 16.1      Restrictions on Assignments. Except as specifically provided
herein (with respect to the Collateral Manager and the Backup Collateral
Manager), neither the Borrower, the Collateral Manager, TPVC nor the Backup
Collateral Manager may assign any of their respective rights or obligations
hereunder or any interest herein without the prior written consent of the
Majority Lenders.

 

Section 16.2      Documentation. In connection with any permitted assignment,
each Lender shall deliver to each assignee an assignment, in such form as such
Lender and the related assignee may agree, duly executed by such Lender
assigning any such rights, obligations, Advance or Note to the assignee; and
such Lender shall promptly execute and deliver all further instruments and
documents, and take all further action, that the assignee may reasonably
request, in order to perfect, protect or more fully evidence the assignee’s
right, title and interest in and to the items assigned, and to enable the
assignee to exercise or enforce any rights hereunder or under the Notes
evidencing such Advance. In the case of any permitted assignment of any
Commitment (or any portion thereof) or any Advance (or any portion thereof) the
assignee shall execute and deliver to the Collateral Manager, the Borrower, the
Facility Agent and the Custodian a fully executed assignment thereof or a
Joinder Agreement substantially in the form of Exhibit L hereto. If the assignee
is not an existing Lender it shall deliver to the Custodian any tax forms and
other information requested by the Custodian for purposes of conducting its
customary “know your customer” inquiries.

 

Section 16.3      Rights of Assignee.  Upon the foreclosure of any assignment of
any Advances made for security purposes, or upon any other assignment of any
Advance from any Lender pursuant to this Article XVI, the respective assignee
receiving such assignment shall have all of the rights of such Lender hereunder
with respect to such Advances and all references to the Lenders in Section 4.3
and Section 5.1 shall be deemed to apply to such assignee.

 



 146 

 

 

Section 16.4      Notice of Assignment by Lenders.  So long as no Unmatured
Facility Termination Event, Facility Termination Event, Unmatured Collateral
Manager Default or Collateral Manager Default has occurred and is continuing, no
Lender may make any assignment, other than any proposed assignment (i) to an
Affiliate of such Lender, (ii) to another Lender hereunder or (iii) to any
Person if such Lender makes a determination that its ownership of any of its
rights or obligations hereunder is prohibited by Applicable Law (including,
without limitation, the Volcker Rule), without the prior written consent of the
Borrower and TPVC (such consent not to be unreasonably withheld, delayed or
conditioned); provided that the Lenders shall not assign any interest in, or
sell a participation in any Advance (or portion thereof) or its Commitment (or
any portion thereof), to the Equityholder or any Affiliate of the Equityholder;
provided, further, that each Lender shall first offer to sell such
interest(s) to (x) the Lender affiliated with the Facility Agent and, if such
Lender does not accept such offer within ten (10) Business Days, then (y) to
each remaining Lender (pro rata) for a period of ten (10) Business Days prior to
offering to any Person that is not an existing Lender. Each Lender shall endorse
the Notes to reflect any assignments made pursuant to this Article XVI or
otherwise.

 



Section 16.5      Registration; Registration of Transfer and Exchange. (a)  The
Facility Agent shall keep a register (the “Note Register”) in which, subject to
such reasonable regulations as it may prescribe, the Facility Agent shall
provide for the registration of the Notes and of transfer of interests in the
Notes. The Facility Agent is hereby appointed “Note Registrar” for the purpose
of registering the Notes and transfers of the Notes as herein provided.

 

(b)           Each Person who has or who acquired an interest in a Note shall be
deemed by such acquisition to have agreed to be bound by the provisions of this
Section 16.5. A Note may be exchanged (in accordance with Section 16.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 16.1) (or its agent or nominee) of all
or a portion of the Advances. The Facility Agent shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Facility Agent either (x) evidence satisfactory to it that
the transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (y) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 16.5 and the restrictions
noted on the face of such Note.

 

(c)           At the option of the holder thereof, a Note may be exchanged for
one or more new Notes of any authorized denominations and of a like class and
aggregate principal amount at an office or agency of the Borrower. Whenever any
Note is so surrendered for exchange, the Borrower shall execute and deliver
(through the Facility Agent) the new Note which the holder making the exchange
is entitled to receive.

 

(d)           Upon surrender for registration of transfer of any Note at an
office or agency of the Borrower, the Borrower shall execute and deliver
(through the Facility Agent), in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
class and aggregate principal amount.

 



 147 

 

 

(e)            All Notes issued upon any registration of transfer or exchange of
any Note in accordance with the provisions of this Agreement shall be the valid
obligations of the Borrower, evidencing the same debt, and entitled to the same
benefits under this Agreement, as the Note(s) surrendered upon such registration
of transfer or exchange.

 



(f)            Every Note presented or surrendered for registration of transfer
or for exchange shall (if so required by the Borrower or the Facility Agent) be
fully endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Note Registrar, duly executed by the holder thereof or his
attorney duly authorized in writing.

 

(g)            No service charge shall be made for any registration of transfer
or exchange of a Note, but the Borrower may require payment from the transferee
holder of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any registration of transfer of exchange of a
Note, other than exchanges pursuant to this Section 16.5.

 

(h)           The holders of the Notes shall be bound by the terms and
conditions of this Agreement.

 

Section 16.6      Mutilated, Destroyed, Lost and Stolen Notes.  (a)  If any
mutilated Note is surrendered to the Facility Agent the Borrower shall execute
and deliver (through the Facility Agent) in exchange therefor a new Note of like
class and tenor and principal amount and bearing a number not contemporaneously
outstanding.

 

(b)            If there shall be delivered to the Borrower and the Facility
Agent prior to the payment of the Notes (i) evidence to their satisfaction of
the destruction, loss or theft of any Note and (ii) such security or indemnity
as may be required by them to save each of them and any agent of either of them
harmless, then, in the absence of notice to the Borrower or the Facility Agent
that such Note has been acquired by a bona fide Lender, the Borrower shall
execute and deliver (through the Facility Agent), in lieu of any such destroyed,
lost or stolen Note, a new Note of like class, tenor and principal amount and
bearing a number not contemporaneously outstanding.

 

(c)            Upon the issuance of any new Note under this Section 16.6, the
Borrower may require the payment from the transferor holder of a sum sufficient
to cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses connected therewith.

 

(d)            Every new Note issued pursuant to this Section 16.6 and in
accordance with the provisions of this Agreement, in lieu of any destroyed, lost
or stolen Note shall constitute an original additional contractual obligation of
the Borrower, whether or not the destroyed, lost or stolen Note shall be at any
time enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

 

(e)            The provisions of this Section 16.6 are exclusive and shall
preclude (to the extent lawful) all other rights and remedies with respect to
the replacement or payment of a mutilated, destroyed, lost or stolen Note.

 



 148 

 

 

Section 16.7      Persons Deemed Owners.  The Borrower, the Collateral Manager,
TPVC, the Lenders, the Facility Agent and any agent for any of the foregoing may
treat the holder of any Note as the owner of such Note for all purposes
whatsoever, whether or not such Note may be overdue, and none of Borrower, the
Collateral Manager, TPVC, the Lenders, the Facility Agent and any such agent
shall be affected by notice to the contrary.

 



Section 16.8      Cancellation. All Notes surrendered for payment or
registration of transfer or exchange shall be promptly canceled. The Borrower
shall promptly cancel and deliver to the Facility Agent any Notes previously
authenticated and delivered hereunder which the Borrower may have acquired in
any manner whatsoever, and all Notes so delivered shall be promptly canceled by
the Borrower. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 16.8, except as expressly permitted
by this Agreement.

 

Section 16.9      Participations; Pledge.  (a)  At any time and from time to
time, each Lender may, in accordance with Applicable Law, at any time grant
participations in all or a portion of its Note and/or its interest in the
Advances and other payments due to it under this Agreement to any Person (each,
a “Participant”). Each Lender hereby acknowledges and agrees that (A) any such
participation will not alter or affect such Lender’s direct obligations
hereunder, and (B) neither the Borrower, TPVC, the Facility Agent, any other
Lender nor the Collateral Manager shall have any obligation to have any
communication or relationship with any Participant. Each Participant shall
comply with the provisions of Section 4.3(e) (it being understood that the
documentation required under Section 4.3(e) shall be delivered to the
participating Lender instead of the Borrower and Facility Agent) and shall be
entitled to the benefits of Sections 4.3 and 5.1, but shall not be entitled to
receive any greater payment under Sections 4.3 or 5.1 than the Lender which
granted such participation interest to such Participant would be entitled to
receive had such Lender not granted such interest to such Participant, except to
the extent that such entitlement to receive such greater payment results from a
change in any Applicable Law that occurs after such interest was granted to such
Participant. So long as no Unmatured Facility Termination Event, Facility
Termination Event, Unmatured Collateral Manager Default or Collateral Manager
Default has occurred and is continuing, any proposed participation shall be
subject to the prior written consent of the Borrower and TPVC, which such
consent shall not be unreasonably withheld, delayed or conditioned. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
hereunder (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations hereunder) to any Person except to the extent that
such disclosure is necessary to establish that such obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Facility Agent (in its capacity as Facility Agent) shall have no
responsibility for maintaining a Participant Register.

 



 149 

 

 



(b)            Notwithstanding anything in Section 16.9(a) to the contrary, each
Lender may pledge its interest in the Advances and the Notes to any Federal
Reserve Bank as collateral in accordance with Applicable Law without the prior
written consent of any Person.

 

Section 16.10      Reallocation of Advances. Any reallocation of Advances among
Committed Lenders pursuant to an assignment agreement or a Joinder Agreement
executed by such Committed Lender and its assignee(s) and delivered pursuant to
Article XVI shall be wired by the applicable purchasing Lender(s) to the Paying
Agent pursuant to the wiring instructions provided by the Paying Agent; provided
that the Paying Agent shall not fund such wire until it has received an executed
assignment agreement or Joinder Agreement, as applicable.

 

ARTICLE XVII

 

INDEMNIFICATION

 

Section 17.1      Borrower Indemnity.  Without limiting any other rights which
any such Person may have hereunder or under Applicable Law, the Borrower agrees
to indemnify on an after-tax basis the Facility Agent, the Lenders, the Backup
Collateral Manager (in its capacity as Backup Collateral Manager or successor
Collateral Manager), the Paying Agent, the Collection Account Bank and the
Custodian and each of their Affiliates, and each of their respective successors,
transferees, participants and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of or relating
to any Transaction Document or the transactions contemplated thereby or the use
of proceeds therefrom by the Borrower, including in respect of the funding of
any Advance or in respect of any Transferred Contract, excluding, however,
(a) Indemnified Amounts payable to an Indemnified Party to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of such Indemnified Party or its agent or
subcontractor or (b) any Excluded Taxes. Without limiting the foregoing, but
subject to the exclusions above, the Borrower agrees to indemnify each
Indemnified Party for Indemnified Amounts arising out of or relating to:

 

(i)            the breach of any representation or warranty made by the Borrower
(or any of its officers) under or in connection with this Agreement or the other
Transaction Documents, any Distribution Date Statement or any other information,
report or certificate delivered by the Borrower pursuant hereto or thereto,
which shall have been false or incorrect in any material respect when made or
deemed made;

 



 150 

 

 



(ii)           any claim arising out of the failure by the Borrower to comply in
any material way with any Applicable Law with respect to any Transferred
Contract, or the nonconformity of any Transferred Contract with any such
Applicable Law;

 

(iii)           any claim involving products liability that arises out of or
relates to merchandise or services that are the subject of any Transferred
Contract or strict liability claim in connection with any Transferred Contract;

 

(iv)          any tax or governmental fee or charge (but not including Excluded
Taxes), all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which may arise by reason of the making,
maintenance or funding, directly or indirectly, of any Advance, or any other
interest in the Borrower Collateral;

 

(v)           negligence, misfeasance or bad faith of the Borrower in the
performance of its duties under the Transaction Documents (including any
violation of law);

 

(vi)          the commingling of the proceeds of Borrower Collateral at any time
with other funds;

 

(vii)         the failure to vest in the Facility Agent a security interest (as
defined in the UCC) in the Borrower Collateral, free and clear of any Adverse
Claim;

 

(viii)        the failure to vest in the Borrower all right, title and interest
in the Contract Payments, Contracts and Related Security purchased by the
Borrower from the Equityholder pursuant to the Sale Agreement, free and clear of
any Adverse Claim;

 

(ix)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or other similar statutory relief applicable to an
Obligor) of the Obligor to the payment of any Contract Payment (including a
defense based on such Contract Payment or the related Contract not being a
legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim related to such Contract Payment;

 

(x)            the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other Applicable Laws with respect to any Transferred
Contract to the extent contemplated by this Agreement;

 

(xi)           any action or omission by the Borrower reducing or impairing the
rights of the Secured Parties with respect to any Contract Payments or the value
of any Contract Payments, except in accordance with the Credit and Collection
Policy and as permitted by this Agreement;

 

(xii)          any failure of the Borrower to give reasonably equivalent value
to the Equityholder in consideration of the sale by the Equityholder to the
Borrower of any Contract Payments or Contracts, or any attempt by any Person to
void any such sale under statutory provisions or common law or equitable action,
including any provision of the Bankruptcy Code; or

 



 151 

 

 



(xiii)         any investigation, litigation or proceeding related to or arising
from this Agreement, the transactions contemplated hereby, the use of the
proceeds of the Advances, the ownership of any Contract Payment or Contract or
any other investigation, litigation or proceeding relating thereto in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby.

 

Indemnification under this Section 17.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.

 

Section 17.2      Collateral Manager Indemnity. Without limiting any other
rights which any such Person may have hereunder or under Applicable Law, the
Collateral Manager agrees to indemnify the Indemnified Parties forthwith on
demand, from and against any and all Indemnified Amounts arising out of or
relating to any Transaction Document or the transactions contemplated thereby
occurring prior to the effective date of the removal of the Collateral Manager,
excluding, however, (a) Indemnified Amounts payable to an Indemnified Party to
the extent determined by a court of competent jurisdiction to have resulted from
gross negligence or willful misconduct on the part of any Indemnified Party or
its agent or subcontractor, (b) except as otherwise specifically provided
herein, non-payment by any Obligor of an amount due and payable with respect to
a Transferred Contract, (c) any loss in value of any Permitted Investment due to
changes in market conditions or for other reasons beyond the control of the
Borrower, TPVC or the Collateral Manager or (d) any Excluded Taxes. Without
limiting the foregoing, but subject to the exclusions (a) through (d) above, the
Collateral Manager agrees to indemnify each Indemnified Party for Indemnified
Amounts arising out of or relating to:

 

(i)            the breach of any representation or warranty made by the
Collateral Manager (or any of its officers) under or in connection with this
Agreement or the other Transaction Documents, any Distribution Date Statement or
any other information, report or certificate delivered by the Collateral Manager
pursuant hereto or thereto, which shall have been false or incorrect in any
material respect when made or deemed made;

 

(ii)           any claim arising out of the failure by the Collateral Manager to
comply in any material way with any Applicable Law with respect to any
Transferred Contract, or the nonconformity of any Transferred Contract with any
such Applicable Law;

 

(iii)           any claim arising out of any failure of the Collateral Manager
to perform its duties or obligations in accordance with the provisions of
Article VII or any provision contained in any Transaction Document;

 

(iv)          any action or omission by the Collateral Manager reducing or
impairing the rights of the Secured Parties with respect to any Contract
Payments or the value of any Contract Payments, except in accordance with the
Credit and Collection Policy and as permitted by this Agreement;

 



 152 

 

 



(v)           negligence, misfeasance or bad faith of the Collateral Manager in
the performance of its duties under the Transaction Documents (including any
violation of law); or

 

(vi)          the commingling by the Collateral Manager of the proceeds of
Borrower Collateral at any time with other funds.

 

Indemnification under this Section 17.2  shall survive the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation.

 

Section 17.3      Contribution. If for any reason (other than the exclusions set
forth in the first paragraph of Section 17.1 or the first paragraph of
Section 17.2) the indemnification provided above in Section 17.1 or Section 17.2
is unavailable to an Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower or the Collateral Manager, as the case may be,
agrees to contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party, on the one hand, and the Borrower and its Affiliates or the
Collateral Manager and its Affiliates, as the case may be, on the other hand,
but also the relative fault of such Indemnified Party, on the one hand, and the
Borrower and its Affiliates or the Collateral Manager and its Affiliates, as the
case may be, on the other hand, as well as any other relevant equitable
considerations, in each case as determined by a court of competent jurisdiction.

 

ARTICLE XVIII

 

MISCELLANEOUS

 

Section 18.1      No Waiver; Remedies. No failure on the part of any Lender, the
Facility Agent, any Indemnified Party or any Affected Person to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any of them of any
right, power or remedy hereunder preclude any other or further exercise thereof,
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Without limiting the foregoing, each Lender and Participant is hereby authorized
by the Borrower and TPVC during the existence of a Facility Termination Event,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by it to or for the credit or the
account of the Borrower or TPVC (as the case may be) to the amounts owed by the
Borrower or TPVC, respectively, under this Agreement, to the Facility Agent, any
Affected Person, any Indemnified Party or any Lender or their respective
successors and assigns.

 



 153 

 

 

Section 18.2      Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 18.2. With the written consent of
the Required Lenders, the Borrower, the Collateral Manager, TPVC, the Facility
Agent, the Paying Agent, the Backup Collateral Manager and the Custodian may,
from time to time, enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount of or extend the
maturity of any payment with respect to an Advance or reduce the rate or extend
the time of payment of Yield thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, in each case without the consent of each
Lender affected thereby or (ii) (A) amend, modify or waive the definitions of
“Borrowing Base,” “Advance Rate,” “Event of Default” or “Excess Concentration
Amount” or any definition used therein which would have the effect of modifying
the meaning or operation of such provisions; provided that no waiver of an Event
of Default shall require consent of all Lenders, (B) alter the terms of this
Section 18.2 or Section 18.11, or (C) modify the definition of “Required
Lenders” or “Majority Lenders” or modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, in each case without the
consent of each Lender affected thereby; provided, further, that the signature
of the Borrower and TPVC shall not be required for the effectiveness of any
amendment which modifies the representations, warranties, covenants or
responsibilities of the Collateral Manager at any time when the Collateral
Manager is not TPVC or any Affiliate of TPVC or a successor Collateral Manager
is designated by the Facility Agent pursuant to Section 7.1; provided, further,
that the signature of the Paying Agent, the Backup Collateral Manager or the
Custodian (respectively) shall not be required for the effectiveness of any
amendment that does not affect the rights or obligations of the Paying Agent,
the Backup Collateral Manager or Custodian (respectively); provided however,
that the Paying Agent shall be provided an executed copy of any amendment
promptly following the closing of such amendment. Notwithstanding the foregoing,
if the LIBOR Rate ceases to exist or is reasonably expected to cease to exist
within the succeeding three (3) months, the Borrower, the Collateral Manager and
the Facility Agent may (and such parties will reasonably cooperate with each
other in good faith in order to) amend this Agreement to replace references
herein to the LIBOR Rate (and any associated terms and provisions) with any
alternative floating reference rate (and any associated terms and provisions)
that is then being generally used in U.S. credit markets for similar types of
facilities. Any waiver of any provision of this Agreement shall be limited to
the provisions specifically set forth therein for the period of time set forth
therein and shall not be construed to be a waiver of any other provision of this
Agreement. During the time that any Lender hereunder is a Conduit Lender, the
Facility Agent will provide notice and a copy of any amendment to any of
(A) this Agreement or (B) the Sale Agreement to Standard & Poor’s prior to the
execution of such amendment.



 154 

 

 



Subject to the provisions of Section 16.4, the Borrower and the Collateral
Manager each acknowledge that the Facility Agent may be communicating with other
Lenders or potential lenders in connection with an amendment or syndication of
this Agreement.

 



Section 18.3      Notices, Etc.  All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on the signature
pages hereof or at such other address or facsimile number as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, (a) if personally delivered, when
received, (b) if sent by certified mail, three Business Days after having been
deposited in the mail, postage prepaid, (c) if sent by overnight courier, one
Business Day after having been given to such courier, and (d) if transmitted by
facsimile, when sent, receipt confirmed by telephone or electronic means, except
that notices and communications pursuant to Section 2.2, shall not be effective
until received.

 

Section 18.4      Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 17.1, the Borrower or TPVC on behalf of
the Borrower agrees to pay on demand all reasonable costs and expenses of the
Facility Agent in connection with the preparation, execution, delivery,
syndication and administration of this Agreement, any Structured Lender
Liquidity Arrangement or other liquidity support facility and the other
documents and agreements to be delivered hereunder or with respect hereto, and,
subject to any cap on such costs and expenses agreed upon in a separate letter
agreement among the Borrower, TPVC and the Facility Agent and the Borrower or
TPVC on behalf of the Borrower further agrees to pay all reasonable costs and
expenses of the Facility Agent in connection with any amendments, waivers or
consents executed in connection with this Agreement and any Structured Lender
Liquidity Arrangement or other liquidity support facility, including the
reasonable fees and out-of-pocket expenses of counsel for the Facility Agent
with respect thereto and with respect to advising the Facility Agent as to its
rights and remedies under this Agreement and any Structured Lender Liquidity
Arrangement or other liquidity support facility, and to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), of the
Facility Agent, the Lenders and their respective Affiliates, in connection with
the enforcement against TPVC or the Borrower of this Agreement or any of the
other Transaction Documents and the other documents and agreements to be
delivered hereunder or with respect hereto; provided that in the case of
reimbursement of counsel for the Lenders other than the Facility Agent, such
reimbursement shall be limited to one counsel for all such Lenders.

 



 155 

 

 

 

Section 18.5          Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Borrower, the Lenders, the Facility Agent, the
Paying Agent, the Collection Account Bank, the Backup Collateral Manager, the
Custodian, the Collateral Manager, TPVC and their respective successors and
assigns, and the provisions of Section 4.3(c), Article V, Section 11.1 and
Article XVII shall inure to the benefit of the Affected Persons and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Article XVI. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time when all
Obligations have been finally and fully paid in cash and performed. The rights
and remedies with respect to any breach of any representation and warranty made
by the Borrower pursuant to Article IX and the indemnification and payment
provisions of Article V, Section 11.1 and Article XVII and the provisions of
Section 18.10, Section 18.11 and Section 18.12 shall be continuing and shall
survive any termination of this Agreement and any termination of TPVC’s rights
to act as Collateral Manager hereunder or under any other Transaction Document.

 

Section 18.6          Captions and Cross References. The various captions
(including the table of contents) in this Agreement are provided solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement. Unless otherwise indicated, references in this
Agreement to any Section, Schedule or Exhibit are to such Section of or Schedule
or Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.

 

Section 18.7          Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 18.8          GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY OTHERWISE APPLICABLE CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 18.9          Counterparts; Electronic Execution. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original but all of which shall constitute together but one and
the same agreement. The parties agree that this Agreement may be executed and
delivered by electronic signatures and that the signatures appearing on this
Agreement are the same as handwritten signatures for the purposes of validity,
enforceability and admissibility.

 



 156 

 

 

Section 18.10        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF TPVC, THE BORROWER, THE COLLATERAL MANAGER, THE FACILITY
AGENT, THE AGENTS, THE PAYING AGENT, THE LENDERS OR ANY OTHER AFFECTED PERSON.
EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.

 

Section 18.11        No Proceedings. (a)  Each of the Borrower, TPVC, the
Collateral Manager, the Backup Collateral Manager, the Facility Agent, the
Paying Agent and each Lender hereby agrees that it will not institute against
any Lender which is a Structured Lender, or join any other Person in instituting
against such Lender, any insolvency proceeding (namely, any proceeding of the
type referred to in the definition of Insolvency Event) so long as any
commercial paper or other senior indebtedness issued by such Lender shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such commercial paper or other senior indebtedness shall be
outstanding. The foregoing shall not limit such Person’s right to file any claim
in or otherwise take any action with respect to any insolvency proceeding that
was instituted by any Person other than such Person.

 

(b)          Each of TPVC, the Collateral Manager, the Backup Collateral
Manager, each Lender, the Paying Agent and the Facility Agent hereby agrees that
it will not institute against the Borrower, or join any other Person in
instituting against the Borrower, any insolvency proceeding (namely, any
proceeding of the type referred to in the definition of Insolvency Event) so
long as any Advances or other amounts due from the Borrower hereunder shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Advances or other amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person.

 

(c)          The provisions of this clause (c) shall survive the termination of
this Agreement. The provisions of this Section 18.11 are a material inducement
for the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof.  The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of
Section 18.11 and the Facility Agent may seek and obtain specific performance of
such provisions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, winding up, insolvency, moratorium,
winding up or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy laws, or any similar laws.

 



 157 

 

 

Section 18.12        Limited Recourse to the Lenders. No recourse under any
obligation, covenant or agreement of a Lender contained in this Agreement shall
be had against any incorporator, stockholder, officer, director, member,
manager, employee or agent of any Lender or any of its Affiliates (solely by
virtue of such capacity) by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that this Agreement is solely a corporate obligation of
each Lender, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Lender or any of their Affiliates (solely by virtue of
such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of a Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by a Lender of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

Section 18.13        ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 18.14        Confidentiality. The Facility Agent and each Lender,
severally and with respect to itself only, covenants and agrees that any
information about the Borrower or its Affiliates or the Obligors, the Contract
Payments, the Related Security or otherwise obtained by the Facility Agent or
such Lender pursuant to this Agreement shall be held in confidence (it being
understood that documents provided to the Facility Agent hereunder may in all
cases be distributed by the Facility Agent to the Lenders) except that the
Facility Agent or such Lender may disclose such information (i) to its
affiliates, officers, directors, employees, agents, counsel, accountants,
auditors, advisors or representatives (it being understood that the Persons to
whom such disclosure is made pursuant to this clause (i) will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Facility Agent
or such Lender, (iii) to the extent such information was available to the
Facility Agent or such Lender on a nonconfidential basis prior to its disclosure
to the Facility Agent or such Lender hereunder, (iv) with the written consent of
the Borrower, (v) to the extent permitted by Article XVI, (vi) to the extent the
Facility Agent or such Lender should be (A) required in connection with any
legal or regulatory proceeding or (B) requested by any Official Body to disclose
such information, (vii) for the purposes of establishing a “due diligence”
defense, (viii) in the case of any Lender that is a Structured Lender, to rating
agencies, placement agents and providers of liquidity and credit support who
agree to hold such information in confidence or (ix) at any time which is
18 months after the termination of this Agreement; provided that in the case of
clause (vi) above, the Facility Agent or such Lender, as applicable, will use
all reasonable efforts to maintain confidentiality and, in the case of
clause (vi)(A) above, will (unless otherwise prohibited by law) notify the
Borrower of its intention to make any such disclosure prior to making any such
disclosure.

 



 158 

 

 

Section 18.15        Replacement of Lenders. At any time there is more than one
Lender, the Borrower shall be permitted to replace any Lender, except (i) the
Facility Agent or (ii) any Lender which is administered by the Facility Agent or
an Affiliate of the Facility Agent, that (a) requests reimbursement, payment or
compensation for any amounts owing for Increased Costs or Taxes or for
indemnification pursuant to Section 17.1(iv), or (b) has received a written
notice from the Borrower of an impending change in law that would entitle such
Lender to payment of additional amounts for Increased Costs or Taxes or for
indemnification pursuant to Section 17.1(iv), unless such Lender designates a
different lending office before such change in law becomes effective and such
alternate lending office obviates the need for the Borrower to make payments of
additional amounts for Increased Costs or Taxes or for indemnification pursuant
to Section 17.1(iv) or (c) has not consented to any proposed amendment,
supplement, modification, consent or waiver, each pursuant to Section 18.2 or to
a request to extend the Scheduled Facility Termination Date or (d) is a
Defaulting Lender or (e) has declined or rejected, or such Lender declines or
rejects, an Extension Request with respect to the Scheduled Facility Termination
Date pursuant to Section 2.9; provided that (i) nothing herein shall relieve a
Lender from any liability it might have to the Borrower or to the other Lenders
for its failure to make any Advance, (ii) prior to any such replacement, such
Lender shall have taken no action under Section 5.1 so as to fully eliminate the
continued need for payment of amounts owing pursuant to Section 5.1, if
applicable, (iii) the replacement financial institution shall purchase, at par,
all Advances and other amounts owing to such replaced Lender on or prior to the
date of replacement and reallocation of such Advances between the replacement
financial institution and such replaced Lender shall be made in accordance with
Section 16.10, (iv) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Facility Agent, (v) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 16.5, (vi) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) for
Increased Costs or Taxes, as the case may be and (vii) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the Facility
Agent or any other Lender shall have against the replaced Lender.

 

Section 18.16        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other
Transaction Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Facility
Agent, the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Facility Agent, the Joint Lead Arrangers and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Transaction
Documents; (ii) (A) the Facility Agent and each of the Joint Lead Arrangers and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Facility Agent nor any
of the Joint Lead Arrangers or the Lenders has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Transaction
Documents; and (iii) the Facility Agent and each of the Joint Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Facility Agent nor any of the Joint Lead
Arrangers or the Lenders has any obligation to disclose any of such interests to
the Borrower or its Affiliates. The Borrower hereby agrees not to assert, and,
to the fullest extent permitted by law, waives and releases any claims that it
may have against the Facility Agent and each of the Joint Lead Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 



 159 

 

 

Section 18.17        Option to Acquire Rating. Each party hereto hereby
acknowledges and agrees that the Facility Agent (on behalf and at the expense of
the Lenders) may, at any time and in its sole discretion, obtain a public rating
for this loan facility. The Borrower and TPVC hereby agree to use commercially
reasonable efforts, at the request of the Facility Agent, to cooperate with the
acquisition and maintenance of any such rating.

 

Section 18.18        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 



 160 

 

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 18.19        Acknowledgement Regarding Any Supported QFCs.

 

To the extent that this Agreement provides support, through a guarantee or
otherwise, for Hedging Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that this
Agreement and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Agreement were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a defaulting lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



 161 

 

 

[signature pages begin on next page]

 



 162 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

  TPGVC FUNDING COMPANY LLC, as Borrower           By:       Name: Sajal
Srivastava     Title: President             2755 Sand Hill Road, Suite 150  
Menlo Park, California 94025   Attention: Sajal Srivastava   Facsimile No.:
650-854-2092

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  TRIPLEPOINT PRIVATE VENTURE CREDIT INC., individually, as Collateral Manager
and as Equityholder           By:       Name: Sajal Srivastava     Title:
President             2755 Sand Hill Road, Suite 150   Menlo Park, California
94025   Attention: Sajal Srivastava   Facsimile No.: 650-854-2092

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  U.S. BANK NATIONAL ASSOCIATION, as Custodian           By:
                                     Name:     Title:             For all
communications to the Custodian and for delivery of Contract Files:          
U.S. Bank National Association   1719 Otis Way   Mail Code: Ex – SC – FLOR  
Florence, South Carolina 29501   Attention: Steven Garrett   Facsimile: (843)
673-0162   Email: steven.garrett@usbank.com

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  U.S. BANK NATIONAL ASSOCIATION, as Securities Custodian           By:
                             Name:     Title:             For all communications
to the Securities Custodian and for delivery of Securities Documents:       U.S.
Bank National Association   One Federal Street   Third Floor   Boston,
Massachusetts   Attention: Siu Man Luie   Email: siuman.luie@usbank.com

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  VERVENT INC., as Backup Collateral Manager           By:                Name:
    Title:             Vervent Inc.   10182 Telesis Court, Suite 300   San
Diego, CA 92121   Attention: General Counsel   Telephone No.: 503-721-3234  
Facsimile No.: 503-274-0439

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Paying Agent and as Collection
Account Bank           By:              Name:     Title:             By:      
Name:     Title:       c/o Deutsche Bank National Trust Company   1761 East St.
Andrew Place   Santa Ana, California 92705-4934   Issue ID: TRIP2020   telephone
number (714) 247-6000   facsimile number (714) 247-6478

 

Signature Page to Receivables Financing Agreement

 



   

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent           By:            
  Name:     Title:             By:            Name:     Title:           60 Wall
Street   New York, New York 10005   Attention: Asset Finance Department  
Facsimile No.: 212-797-5160

 

Signature Page to Receivables Financing Agreement

 



   

 

 

Commitment:  $100,000,000 DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender
          By:       Name:     Title:             By:       Name:     Title:    
        60 Wall Street   New York, New York 10005   Attention: Asset Finance
Department   Facsimile No.: 212-797-5160

 

Signature Page to Receivables Financing Agreement

 



   

 

 

Commitment:  $50,000,000 MUFG UNION BANK, N.A., as Committed Lender          
By:                                   Name:     Title:             By:      
Name:     Title:             445 S. Figueroa Street   Los Angeles, CA 90071  
Attention: William Bloore, Managing Director   Email:
william.bloore@unionbank.com

 



 -9- 

